Exhibit 10.2


THIRD AMENDED AND RESTATED SCHEDULES
TO FOURTH AMENDED AND RESTATED OMNIBUS AGREEMENT


A Fourth Amended and Restated Omnibus Agreement was executed as of October 30,
2017 (the “Fourth Amended and Restated Omnibus Agreement”), among Andeavor, on
behalf of itself and the other Andeavor Entities, Tesoro Refining & Marketing
Company LLC, Tesoro Companies, Inc., Tesoro Alaska Company LLC, Andeavor
Logistics LP and Tesoro Logistics GP, LLC. Capitalized terms not otherwise
defined in this document shall have the terms set forth in the Fourth Amended
and Restated Omnibus Agreement.
The Parties agree that the Schedules are hereby amended and restated in their
entirety as of the date hereof to be as attached hereto. Pursuant to Section
9.12 of the Fourth Amended and Restated Omnibus Agreement, such amended and
restated Schedules shall replace the prior Second Amended and Restated Schedules
as of the date hereof and shall be incorporated by reference into the Fourth
Amended and Restated Omnibus Agreement for all purposes.










[Signature Page Follows]












    











--------------------------------------------------------------------------------





Executed as of September __, 2018, but effective August 6, 2018.


ANDEAVOR


By:     /s/ Gregory J. Goff            
Gregory J. Goff
President and Chief Executive Officer




TESORO REFINING & MARKETING COMPANY LLC


By:     /s/ Gregory J. Goff            
Gregory J. Goff
President and Chief Executive Officer




TESORO COMPANIES, INC.


By:     /s/ Gregory J. Goff            
Gregory J. Goff
President and Chief Executive Officer




TESORO ALASKA COMPANY LLC


By:     /s/ Gregory J. Goff            
Gregory J. Goff
President and Chief Executive Officer




Signature Page
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement

--------------------------------------------------------------------------------







ANDEAVOR LOGISTICS LP


By:     Tesoro Logistics GP, LLC,
its general partner


By:     /s/ Steven M. Sterin             
Steven M. Sterin
President and Chief Financial Officer


TESORO LOGISTICS GP, LLC




By:     /s/ Steven M. Sterin             
Steven M. Sterin
President and Chief Financial Officer






































Signature Page
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement

--------------------------------------------------------------------------------





Schedule I
Pending Environmental Litigation
For Initial Contribution Agreement listed on Schedule VII:


None.


For Amorco Contribution Agreement listed on Schedule VII:


None.


For Long Beach Contribution Agreement listed on Schedule VII:


The soil and groundwater on the southern central portion of the site near the
24-inch crude oil line have been impacted with hydrocarbons from a release from
the line first observed in September 2011. The California Regional Water Quality
Control Board issued an Investigative Order dated September 30, 2011 and to date
all requirements of the order have been met. Additional investigative or
remedial activities may be required.


For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:


None.


For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:


The environmental indemnification provisions of the Carson Assets Indemnity
Agreement dated as of December 6, 2013 (“Carson Assets Indemnity Agreement”),
among the Partnership, the General Partner, Tesoro Logistics Operations LLC (the
“Operating Company”) and TRMC, supersede in their entirety the environmental
indemnification provisions of Article III of the Fourth Amended and Restated
Omnibus Agreement, except as otherwise expressly provided in the Carson Assets
Indemnity Agreement.


For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:


The environmental indemnification provisions of the Carson Assets Indemnity
Agreement supersede in their entirety the environmental indemnification
provisions of Article III of the Fourth Amended and Restated Omnibus Agreement,
except as otherwise expressly provided in the Carson Assets Indemnity Agreement.


For West Coast Assets Contribution Agreement listed on Schedule VII:


None.




Schedule I- Page 1 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:


None.


For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:


KENAI TANKAGE: Andeavor, Tesoro Alaska, TRMC, the Partnership and the General
Partner are subject to a pending consent decree with the United States
Environmental Protection Agency and the Department of Justice pursuant to which
injunctive relief will be ordered with respect a number of refineries (the “2016
Environmental Consent Decree”).


ANCHORAGE AND FAIRBANKS TERMINALS: Andeavor, Tesoro Alaska, TRMC, the
Partnership and the General Partner are subject to the pending 2016
Environmental Consent Decree pursuant to which injunctive relief will be ordered
with respect a number of refineries.


The indemnification obligations of the Andeavor Entities under Section 3.1(a) of
the Fourth Amended and Restated Omnibus Agreement with regard to the 2016
Environmental Consent Decree are limited as provided in Schedule IX.


For Martinez Assets Contribution Agreement listed on Schedule VII:


Andeavor, Tesoro Alaska, TRMC, the Partnership and the General Partner are
subject to the 2016 Environmental Consent Decree.


For Assets owned by WNRL on the Closing Date of the Merger Agreement and
acquired by the Partnership pursuant to the Merger Agreement by virtue of its
acquisition of WNRL thereunder:


The environmental indemnification provisions in Article VI of the Sponsor Equity
Restructuring Agreement dated August 13, 2017 (“SERA”) between Andeavor,
Andeavor Logistics LP and Tesoro Logistics GP, LLC supersede in their entirety
the environmental indemnification provisions of Article III of the Fourth
Amended and Restated Omnibus Agreement, other than Section 3.5(b), and shall be
the exclusive provisions for all indemnification obligations relating to the
subject matter of the indemnities so provided in Article VI of the SERA.




For 2017 Anacortes Assets Contribution Agreement listed on Schedule VII:


1.
In July 2016, the US EPA and the U.S. Department of Justice announced a $425
million settlement with TRMC, including the TRMC Anacortes Refinery, in relation
to violations of the Clean Air Act. The settlement (the Consent Decree) with the
U.S. Department of Justice requires that the storage tanks be added to the
Refinery’s LDAR program and be monitored regularly for leaks. Some valve
locations are difficult to monitor and may require relocation nearer to grade.
These locations have been identified and will be addressed when



Schedule I- Page 2 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




the tanks are taken out of service during inspections. Per the Consent Decree,
the Refinery must install closed-purge, closed-loop, or closed-vent samplers at
all storage tanks by 2021. According to facility representatives, there are 42
tanks left to retrofit.


2.
The recent Consent Decree with the U.S. Department of Justice has required that
the Refinery perform a BWON (Benzene Waste Operations National Emission
Standards for Hazardous Air Pollutants) Audit to recalculate the Total Annual
Benzene amount and the total benzene emitted under the 2 Mg per year exemption.
During this process, the Refinery determined that it exceeded the 2 Mg exemption
and reported the exceedance to NWCAA in the 2016 Annual Compliance Certification
air operating permit.





For 2018 Assets Contribution Agreement listed on Schedule VII:


1.
With respect to the Mandan Rail Rack and Trackage and the Salt Lake Rail Rack
and Trackage (each as defined in the 2018 Assets Contribution Agreement), an
August 2013 Fuels Consent Decree contains provisions that apply to tanks storing
Conventional Gasoline. Capital Improvements and Audits have been performed under
the Consent Decree, but the tanks are still subject to a mandated System-Wide
Compliance Plan for sampling tank contents.



2.
With respect to the LARW Refinery Unit, the LARC Refinery Unit, and the LA
Refinery Interconnecting Pipeline (each as defined in the 2018 Assets
Contribution Agreement), litigation by environmental advocacy group(s), CBE v.
SCAQMD, challenging the LARIC Environmental Impact Review for combining the LARW
Refinery Unit and the LARC Refinery Unit. Contests anything within scope of that
EIR, including LA Refinery Interconnecting Pipeline connections.



3.
For LARC Refinery Unit operations and assets only, the 2001 EPA Consent Decree
entitled U.S. and the State of Indiana, State of Ohio, and the Northwest Air
Pollution Authority, Washington v. BP Exploration & Oil Co.



4.
LARC Tankage (as defined in the 2018 Assets Contribution Agreement) was issued
Cleanup and Abatement Order (CAO) No. 90-121, dated 22 August 1990.



5.
Certain of the Assets (as defined in the 2018 Assets Contribution Agreement) are
subject to a 2016 Environmental Consent Decree with the United States
Environmental Protection Agency and the Department of Justice.









Schedule I- Page 3 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------





Schedule II


Environmental Matters


For Initial Contribution Agreement set forth on Schedule VII:


1. Anchorage #1 Terminal soil and groundwater have been impacted by gasoline and
diesel releases from previously buried pipelines. The site is considered
characterized and is currently undergoing removal of product from the water
table, groundwater treatment, and long-term monitoring.


2. Anchorage #2 Terminal soil and groundwater have been impacted by gasoline
releases occurring prior to Andeavor’s purchase of the facility. The site is
considered characterized and is currently undergoing groundwater monitoring and
treatment. Off-site groundwater investigations are scheduled for 2012.


3. Stockton Terminal soil and groundwater have been impacted by gasoline and
diesel releases from pipelines and/or product storage tanks. The site is
considered substantially characterized and is undergoing groundwater treatment
and groundwater monitoring. Off-site groundwater impacts are commingled with
neighboring petroleum storage terminals.


4. Burley Terminal groundwater was impacted by gasoline releases occurring prior
to Andeavor’s purchase of the facility. Groundwater impacts were commingled with
neighboring petroleum storage terminals. Hydrocarbon concentrations in
groundwater samples do not exceed previously established target levels for
groundwater and surface water protection. Regulatory closure is pending.


5. Wilmington Sales Terminal soil and groundwater have been impacted by gasoline
releases occurring prior to Andeavor’s purchase of the facility. Groundwater
investigation and monitoring is on-going. Andeavor is indemnified by the
previous owner for Investigation and remediation obligations.


6. Salt Lake City Terminal soil and groundwater have been impacted by gasoline
and diesel releases from pipelines and/or product storage tanks occurring prior
to Andeavor’s purchase of the facility. The site is considered characterized and
is currently undergoing removal of product from the water table and long-term
monitoring. There are no known soil or groundwater impacts at the Northwest
Crude Oil tank farm.


7. The Stockton Terminal emits volatile organic compounds (VOCs) below “major
source” emission criteria. In 2010, the San Joaquin Air Quality Management
District announced it is reducing its major source threshold. When the Stockton
Terminal expands its operations or increases throughput, the potential to emit
VOC will increase and the Stockton terminal will become subject to regulation as
a major source. This will require a Title V Air Operating Permit. In addition,
the Stockton facility will be required to install an automated continuous
emission monitor at a cost of approximately $75,000.


Schedule II- Page 1 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------






For Amorco Contribution Agreement set forth on Schedule VII:



1.     The soil and groundwater on the site of the Tankage, as defined in the
Amorco Contribution Agreement, have been impacted by methyl tertiary butyl ether
releases from previously buried pipelines. The site is considered characterized
and is currently undergoing removal of methyl tertiary butyl ether from the
water table, groundwater treatment, and long-term monitoring.


2.     Any environmental violation or contamination due to SHPL, as defined in
the Amorco Contribution Agreement, being underground prior to the Closing Date.


For Long Beach Contribution Agreement listed on Schedule VII:



1.     Any environmental violation or contamination, as defined in the Long
Beach Contribution Agreement, prior to the Closing Date.


2.     Any anomalies in the Pipeline System that require repair as discovered by
the first internal line inspection of any portion of the Pipeline System for
which TRMC is notified in writing prior to the First Deadline Date.


For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:


None.


For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:


The environmental indemnification provisions of the Carson Assets Indemnity
Agreement supersede in their entirety the environmental indemnification
provisions of Article III of the Fourth Amended and Restated Omnibus Agreement,
except as otherwise expressly provided in the Carson Assets Indemnity Agreement.


For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:


The environmental indemnification provisions of the Carson Assets Indemnity
Agreement supersede in their entirety the environmental indemnification
provisions of Article III of the Fourth Amended and Restated Omnibus Agreement,
except as otherwise expressly provided in the Carson Assets Indemnity Agreement.


Schedule II- Page 2 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------






For West Coast Assets Contribution Agreement listed on Schedule VII:


1.    Nikiski Terminal. Subsurface soil and groundwater has not been assessed at
this facility. There have been no historic releases that have prompted a soil
and groundwater investigations. The area within the tank containment berms was
lined with low-permeability soils in the early 1990s. The loading rack, fuel
filters and piping manifolds are above concrete secondary containment.


2.     Anacortes Light Ends Rail Facility and planned diesel truck rack areas.
Subsurface soil and groundwater has not been assessed at this area of the
Anacortes refinery. There have been no historic releases that have prompted a
soil and groundwater investigation.


3.    Anacortes Storage Facility. Historic tank overtopping events and tank
bottom corrosion releases have impacted soil and groundwater in the shore tank
area of the Anacortes refinery. Groundwater near the shore tanks is monitored
for natural attenuation. Groundwater between the tanks and the nearby shoreline
has not been characterized, however the hydrocarbon concentrations in this area
is not expected to be a threat to human health or the environment.


4.    Martinez Refinery LPG Loading Area. Past waste disposal and hydrocarbon
releases have impacted areas surrounding the Martinez Refinery LPG loading rack,
pad and tanks. Areas north and northeast of the rack were used for past waste
disposal. There are documented intra-refinery pipeline releases in the north and
western boundaries of the LPG rack concrete pad. The refinery plans to excavate
and cap the nearby waste disposal area in 2017. The pipeline releases are being
remediated as part of the overall Martinez refinery cleanup. Soil and
groundwater directly beneath the loading rack, propane tanks and truck pad have
not been sampled.


5.    Tesoro Alaska Pipeline.


•
The pump station for the Tesoro Alaska Pipeline is adjacent to the Kenai
Refinery Lower Tank Farm. Multiple historic tank and buried pipeline releases
have impacted soil and groundwater in the area; however there are no documented
releases from the pipeline pump station. The soil and groundwater surrounding
the pump station is considered characterized and undergoing groundwater
monitoring and treatment.



•
A pipeline release in 2001 resulted in soil, groundwater and surface water
impacts in an undeveloped area of the Kenai Peninsula. The quantity of the
release is not known. Soil surrounding the release was excavated and stockpiled
at the Kenai Refinery while groundwater and surface water were remediated
on-site. The Alaska Department of Environmental Conservation issued a No Further
Action letter for this cleanup effort in 2008. There are no other known release
sites on the pipeline between the Kenai Refinery and Anchorage.



Schedule II- Page 3 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------






•
Historic spills and releases have impacted the Anchorage #1 terminal, including
past releases from the Tesoro Alaska Pipeline receiving station. Groundwater
remediation monitoring is ongoing across the Anchorage #1 terminal. In addition,
a soil vapor venting system is being installed to address a flame suppressant
compound detected in soils near the receiving station control room.



For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:


None


For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:


KENAI TANKAGE:


Area of significant groundwater and soil impacts: (1) lower tank farm
groundwater impact source area including 1988 jet fuel release and unknown light
products release in area of Tank 63, (2) process unit historic releases from
oily water sewer system including releases from failed grout in subsurface sewer
hubs, (3) groundwater issues generally 35 to 40 feet below ground surface and
groundwater impacts in three water-bearing zones below refinery and off-site and
(4) possible contributor to refinery-wide groundwater impacts.


ANCHORAGE AND FAIRBANKS TERMINALS:


Pursuant to the Contribution, Conveyance and Assumption Agreement effective as
of July 1, 2016 (the “Alaska Assets Contribution Agreement”), among Tesoro
Logistics LP, a Delaware limited partnership (the “Partnership”), Tesoro
Logistics GP, LLC, a Delaware limited liability company and the general partner
of the Partnership (the “General Partner”), Tesoro Logistics Operations LLC, a
Delaware limited liability company (the “Operating Company”), Tesoro Alaska
Company LLC, a Delaware limited liability company (“TAC”) and Tesoro
Corporation, a Delaware corporation (“Tesoro”), TAC contributed 100% of the
limited liability company interests (the “TAT Interests”) in Tesoro Alaska
Terminals LLC, a Delaware limited liability company (“TAT”), to the General
Partner, the General Partner contributed 100% of the TAT Interests to the
Partnership, and the Partnership contributed 100% of the TAT Interests to the
Operating Company, all on the terms and conditions set forth in that
contribution agreement.


Prior to the date of the Alaska Assets Contribution Agreement, TAT acquired
certain assets defined as the “Anchorage and Fairbanks Terminals” in the Alaska
Assets Contribution Agreement from Flint Hills Resources Alaska, LLC pursuant to
an Asset Purchase Agreement, dated November 20, 2015 (the “Flint Hills APA”), by
and between Flint Hills Resources Alaska, LLC and TAC. As described in the Flint
Hills APA, the following liabilities existed at the Anchorage and Fairbanks
Terminals prior to the closing of the transactions contemplated under the Flint
Hills APA:




Schedule II- Page 4 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Anchorage Terminal:
1.
Deviations reported under Anchorage Air Permit No. AQ0235TVP03, Issue Date:
April 2, 2014, Effective Date: May 2, 2014

•
Flint Hills Resources Alaska, LLC did not submit a report as required under
Condition 68 based upon defects listed in Condition 6.3 discovered during the
out of service inspection conducted on T-4216 during July 2014. The deviation
report covering this incident is set out in the Flint Hills Resources Alaska,
LLC deviation report dated January 29, 2015.

•
Flint Hills Resources Alaska, LLC did not report all emissions or operations
that exceed or deviate from the requirements of its permit within 30 days of the
end of the month in which the excess emission or deviation occurred. The
deviation report covering this incident is set out in the Flint Hills Resources
Alaska, LLC deviation report dated January 29, 2015.

•
Flint Hills Resources Alaska, LLC did not perform preventative maintenance in
accordance with 40 CFR Subpart ZZZZ within 365 days of effective date on EU IDs
7, 8, and 9. The maintenance was performed 2 days after that date. The deviation
report covering this incident is set out in the Flint Hills Resources Alaska,
LLC deviation report dated July 30, 2014.

•
Flint Hills Resources Alaska, LLC did not report all emissions or operations
that exceed or deviate from the requirements of this permit within 30 days of
the end of the month in which the excess emissions or deviation occurred. The
deviation report covering this incident is set out in the Flint Hills Resources
Alaska, LLC deviation report dated January 29, 2015.

•
On April 10, 2014. ADEC issued Flint Hills Resources Alaska, LLC a letter of
Acceptance of the Anchorage Facility Compliance Certificate, and identified 4
deviations from the air permit.

2.
In a letter dated July 22, 2015, the ADEC indicated that the Anchorage Terminal
Oil Discharge Prevention and Contingency Plan needed the additional information
specified in the July 22, 2015 letter to be submitted in order for the plan
renewal to be approved. On September 2, 2015, the facility submitted the
requested information and is awaiting ADEC approval.

3.
On May 15, 2015 Flint Hills Resources Alaska, LLC received a notice of failure
to pay Air Quality fees relating to Air Permit No. AQ0235TVP03. Those fees were
paid on June 2, 2015.



Schedule II- Page 5 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




4.
In a letter dated October 1, 2015, ADEC approved the facility’s request for
a waiver of secondary containment, subject to the terms of the letter, until
March 31, 2016.

5.
On July 24, 2014 ADEC issued a letter to Flint Hills Resources Alaska, LLC
advising that Flint Hills Resources Alaska, LLC is a responsible party under
Alaska law for the July 22, 2014 Anchorage Facility Jet Fuel release.

6.
On April 21, 2014, ADEC issued a letter to Flint Hills Resources Alaska, LLC
advising it that Flint Hills Resources Alaska, LLC is a responsible party under
Alaska law for the April 20, 2014 gasoline release.

Fairbanks Terminal:
(i)
In a letter dated May 29, 2015, ADEC detailed items that needed correction
related to ADEC’s May 19, 2015 inspection of the terminal and its Oil Discharge
Prevention and Contingency Plan. The facility has submitted a response to ADEC
and is working with the agency to correct the identified items.

(ii)
On April 24, 2014 ADEC advised Flint Hills Resources Alaska, LLC that the
Primary Response Action Contractor is no longer an ADEC approved and registered
contractor. Therefore, Flint Hills Resources Alaska, LLC’s Fairbanks Facility
Oil Discharge Prevention and Contingency Plan was out of compliance and needed
amendment.

(iii)
Two underground storage tanks are located at the Fairbank Terminal, both of
which are used to store heating oil. One underground storage tank was removed
from the Purchased Site prior to Flint Hills Resources Alaska, LLC’s leasehold.

(iv)
Asbestos materials has been identified and are known to be located at the
Anchorage Facility in the following locations:



Schedule II- Page 6 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Material Type
Location(s)
EPA Category
Gray Caulk
(10% Chrysotile)
Fire Pump Room, Warehouse
Category II
Sheetrock
(4% Chrysotile)
Boiler Room, Warehouse
Category II
Brown Insulation
(5% Chrysotile)
Heat Exchanger Building
Category I
Window Caulk
(3% Chrysotile)
Warehouse
Category II
Gray Mastic
(10% Chrysotile)
Concrete Pad Near Tank 4136
Category II
Black Mastic
(6% Chrysotile)
Concrete Pad Near Tank 4136
Category II
Black Mastic
(17% Chrysotile)
Exchanger on West Side of Asphalt Tank Farm
Category II
Black Mastic
(6% Chrysotile)
Piping located near railroad tracks on Ocean Dock Road.
Category II
Black Mastic
(20% Chrysotile)
Piping on side of Tank 4263, East Tank Farm
Category II
White Insulation
(60% Chrysotile)
Piping on side of Tank 4263, East Tank Farm
Category I
Mastic/Insulation
(20% Chrysotile)
Top skirt of Tank 4263, East Tank Farm
Category I
Mastic
(15% Chrysotile)
Sections of buried pipelines
Category II



In the Flint Hills APA, Flint Hills Resources Alaska, LLC noted that it had no
knowledge of other asbestos-containing material currently located at the sites
purchased by TAT. However, Flint Hills Resources Alaska, LLC noted that asbestos
material has been removed in the past during renovation and/or demolition work
at the purchased sites.
Flint Hills Resources Alaska, LLC stated in the Flint Hills APA that it has no
knowledge of polychlorinated biphenyls (“PCB”) material or equipment containing
PCBs existing at the purchased sites. Flint Hills Resources Alaska, LLC,
however, noted that it understands that PCBs may have been present under prior
lessees operations of the sites but has no direct knowledge of this.
Flint Hills Resources Alaska, LLC stated in the Flint Hills APA that it
understands “disposal areas” to include areas where Hazardous Materials have
been Released. See Section 3.11(h) of Seller Disclosure Schedule under the Flint
Hills APA for Flint Hills Resources Alaska, LLC’s knowledge regarding disposal
areas on the Purchased Sites. In addition, a significant amount of fill material
was used to augment the elevation and stability of the soils beneath the
Anchorage facility. This fill included debris and materials such as such as
wood, metal, and concrete. Flint Hills Resources Alaska, LLC stated in the Flint
Hills APA that it has no knowledge that the fill material contained Hazardous
Materials when it was placed on the site.
Flint Hills Resources Alaska, LLC stated in the Flint Hills APA that:




Schedule II- Page 7 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




1.
On July 24, 2014 ADEC issued a letter to Flint Hills Resources Alaska, LLC
advising that Flint Hills Resources Alaska, LLC is a responsible party under
Alaska law for the July 22, 2014 Anchorage Facility Jet Fuel release.

2.
On April 21, 2014, ADEC issued a letter to Flint Hills Resources Alaska, LLC
advising it that Flint Hills Resources Alaska, LLC is a responsible party under
Alaska law for the April 20, 2014 gasoline release.

3.
In a letter dated July 22, 2015, ADEC indicated that the Anchorage Terminal Oil
Discharge Prevention and Contingency Plan needed the additional information
specified in the July 22 letter to be submitted in order for the plan renewal to
be approved. On September 2, 2015, the facility submitted the requested
information and is awaiting ADEC approval.

Flint Hills Resources Alaska, LLC assumed all environmental liabilities known at
the time the Purchased Facilities were acquired from Williams in 2004.
For Martinez Assets Contribution Agreement listed on Schedule VII:


MARTINEZ TANKAGE:


The following pending refinery notices of violation:


1.
Notice issued April 16, 2013 by the Bay Area Air Quality Management District
(“BAAQMD”) related to liquid discovered on internal floating roof of Tank 870;

2.
Notice issued February 11, 2014 by BAAQMD related to a leaking PV valve on Tract
3 VRS Tank 613; and

3.
Notice issued August 12, 2014 by BAAQMD related to a ½ inch gap at well sliding
cover on Tank 692.



Existing soil and groundwater contamination has been identified and is being
managed under existing programs and agreements by TRMC and third parties, within
three (3) solid waste management units located on Tract 3 of the “Licensed
Premises” (as defined in the November 21, 2016 License Agreement between TRMC
and the Operating Company)Anacortes, on which the crude oil, feedstock and
refined product storage tankage are situated, with such waste management units
being identified as areas within red or green boundary lines on the WMU HAZARD
MAP-Orientation Unit Or System Overall General Sheets, as reflected on the
Golden Eagle Refinery Plat, Drawing Number 020-DA-518-001, as copy of which is
shown below.




Schedule II- Page 8 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




expng.jpg [expng.jpg]
For Assets owned by WNRL on the Closing Date of the Merger Agreement and
acquired by the Partnership pursuant to the Merger Agreement by virtue of its
acquisition of WNRL thereunder:


None. The environmental indemnification provisions in Article VI of the Sponsor
Equity Restructuring Agreement dated August 13, 2017 (“SERA”) between Andeavor,
Andeavor Logistics LP and Tesoro Logistics GP, LLC supersede in their entirety
the environmental indemnification provisions of Article III of the Fourth
Amended and Restated Omnibus Agreement, other than Section 3.5(b), and shall be
the exclusive provisions for all indemnification obligations relating to the
subject matter of the indemnities so provided in Article VI of the SERA.


For 2017 Anacortes Assets Contribution Agreement listed on Schedule VII:


1.
The transfer piping on the wharf has not been reviewed for risk of surge. In the
event of misalignment during cargo operations or accidental valve closure on
vessel or shore there is a potential to overpressure the transfer piping. A
surge study will be conducted and any required modifications will be undertaken.



2.
There is a seep of oil through the north secondary containment dike for Tanks 6
and 7 and into the adjacent storm water swale. Absorbent booms are placed at
intervals in the swale to contain the oil. Any oil that makes its way to the
wastewater treatment facility can be



Schedule II- Page 9 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




managed at the flume. Additional information about the seep, as well as
investigation efforts to determine the source, was provided in a memo from
Pacific Groundwater Group. Investigation efforts have not yet identified the
source of the seep. TRMC personnel have reported the seep to the Washington
State Department of Ecology Industrial Section.


3.
The tank containment dikes are coated with asphalt and roofing tar and the
asphalt coating is deteriorating on many of the dikes, vegetation is
encroaching, and some minor sloughing was noted. If not maintained, further
erosion may occur to containment dikes and there are potential compliance risk
related to 40 CFR 121, SPCC, and WAC 173-180-320. A tank containment dike
erosion control program is in place but needs to be accelerated to mitigate
erosion issues over next three years.



4.
Certain floating roof deck fittings do not meet the requirements of Refinery
MACT Subpart CC for storage tanks. According to TRMC representatives,
seals/gaskets need to be replaced on 27 tanks in the Assets covered by the 2017
Anacortes Contribution Agreement.



5.
Per the Consent Decree mentioned in Schedule 1, the Refinery must install
closed-purge, closed-loop, or closed-vent samplers at all storage tanks by 2021.
According to facility representatives, there are 42 tanks left to retrofit in
the Assets covered by the 2017 Anacortes Contribution Agreement.



6.
Several out-of-service assets are included in the drop, including 17 tanks, the
asphalt loading rack, pipelines, the red dye shed, and lead shed areas. TRMC has
indicated a total of 17 out-of-service tanks (Tanks 34, 46, 47, 48, 55, 62, 88,
89, 90, 95, 98, 99, 110, 147, 159, 232, and 249).



7.
Propane and butane vessels were observed to potentially not have drain-away
protection that is sized and configured for one-half the largest vessel. A
release should be able to drain away from the vessels to prevent further
releases, explosions, and fires.





For 2018 Assets Contribution Agreement listed on Schedule VII:


Defined terms used in this portion of Schedule II without definition will have
the meaning given such terms in the 2018 Assets Contribution Agreement.




Schedule II- Page 10 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




LOS ANGELES REFINERY (CARSON AND WILMINGTON UNITS)
1.
On August 22, 1990, the Los Angeles Regional Water Quality Control Board (RWQCB)
issued Cleanup and Abatement Order (CAO) No. 90-121 to Tesoro Refining &
Marketing Company LLC (TRMC) for the LARC Refinery Unit. The CAO requires
investigation and remediation of light non-aqueous phase liquid (LNAPL) on the
water table and groundwater containing dissolved-phase petroleum hydrocarbons
and methyl tert-butyl ether (MTBE). TRMC operates a LNAPL and groundwater
recovery system predominantly along the western boundary of LARC Refinery Unit.
LNAPL also is removed from selected wells within the process and tank farm areas
via vacuum truck. Other remediation efforts at the LARC Refinery Unit include
vapor-phase hydrocarbon extraction from soils and enhancing natural biologic
degradation in groundwater. Groundwater and soil remediation and LNAPL removal
will be ongoing.



2.
Subsurface environmental investigation at the LARW Refinery Unit began in the
early 1980s. These investigations revealed soil and groundwater impacts from
dissolved petroleum hydrocarbons, MTBE, tert-butyl alcohol (TBA) and LNAPL.
Shell Oil Products US (SOPUS) is responsible for soil and groundwater
remediation originating prior to May 2007. SOPUS has recovered LNAPL using a
total fluids extraction system and tracked LNAPL recovery rates since 2010. A
Remediation Feasibility Study was submitted by SOPUS to the RWQCB in August of
2017. SOPUS presented four "remedy packages" to meet remedy objectives; however,
additional data are needed prior to designing a total fluids extraction or dual
pump liquid extraction. Releases from TRMC operations have not commingled with
impacts attributable to SOPUS.



3.
Groundwater impacts at the LARC Refinery Unit and the LARW Refinery Unit have
migrated downward and offsite. SOPUS, TRMC and Kinder Morgan have modeled
groundwater flow and continue to document natural biodegradation in the lower
aquifers.



4.
On January 4, 2010, TRMC notified the California Emergency Management Agency of
a naphtha release from LARW Refinery Unit Tank 80214. The release was initially
estimated at 15,200 barrels. The RWQCB issued CAO R4-2011-0037 to TRMC on April
11, 2011. The CAO required the assessment and delineation of soil and
groundwater impacts associated with this release. In response, TRMC investigated
the Tank 80214 area and constructed a LNAPL and groundwater extraction system,
which is under continuous operation. Remedial efforts are on-going, however
active pumping is expected to be complete within 10 years.



5.
Underground piping is to be removed/decommissioned under Cleanup Abatement Order
(CAO), Los Angeles Plant (File No. 85-20) issued by the California Water Quality
Board, Los Angeles Region Order 88-70 was adopted June 27, 1988. Between 2003
and 2017, approximately 89,895 feet of aboveground pipeline was installed and
approximately 69,182



Schedule II- Page 11 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




feet of underground pipeline was decommissioned. Additional underground piping
must be removed under this program.


MANDAN REFINERY
1.
On October 16, 2018 the North Dakota Department of Health (NDOH) issued a RCRA
Hazardous Waste Storage and Treatment and Corrective Action Permit (HW-002) for
operations at the Mandan Refinery. The Permit requires the investigation and
mitigation of hazardous wastes and hazardous waste constituents released from
facility waste management units, including the wastewater collection system
below areas of refinery operations and petroleum storage. Mitigation measures
include collecting groundwater from down-gradient recovery trenches and
monitoring groundwater twice per year. Continued groundwater monitoring,
operation of the groundwater trench collection system, and annual reporting to
the NDOH is expected to be on-going.



SALT LAKE REFINERY
1.
TRMC operates a remediation system to contain and recover LNAPL and groundwater
at the Salt Lake Refinery. This recovery and monitoring system is operated under
a Stipulated Consent Order (SCO), dated January 9, 1992, between the Utah Solid
and Hazardous Waste Control Board and Amoco Oil Company, the former refinery
owner. Under the SCO, Amoco completed a RCRA Facility Investigation and
developed a Corrective Action Plan (CAP) that included a groundwater
remediation/containment system, tracking of soil impacts and establishing deed
restrictions to limits property and groundwater use. The LNAPL extraction system
operates primarily along the western boundary of the refinery, including the
west side of the storage tank area. Dissolved petroleum hydrocarbons are no
longer detected in site groundwater. As a result, TRMC is currently in
discussions with the State of Utah Department of Environmental Quality, Division
of Waste Management and Remediation Control, to update the SCO and CAP into a
Site Management Plan and Environmental Covenant. It is unknown whether the State
will agree with TRMC’s proposed and revised technical approach.



2.
Asphalt seeps within the bermed area at Tank 204 can impact operations within
the containment area. The Salt Lake Refinery is currently removing residual
pockets of asphalt through routine maintenance. The asphalt has not migrated
through the containment area. Asphalt seeps are not expected to infiltrate
through soils to the water table. Groundwater from monitoring wells located near
Tank 204 do not contain dissolved petroleum hydrocarbons or LNAPL.



3.
LNAPL and water have been observed within the secondary containment at Tank 247.
The wastewater treatment facility capacity at the Salt Lake Refinery can be
overwhelmed following heavy precipitation events. The backup of hydrocarbon
containing wastewater



Schedule II- Page 12 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




into the tank berm area reduces the secondary containment capacity and could
result (temporarily) in non-compliance with the SPCC requirements. Impacts to
groundwater and soil from pooled wastewater and LNAPL are unknown and could
require additional remediation.


4.
Laboratory instruments containing free-phase mercury were once used within the
Bulk Loading Rack (BLR) Control Building. Impacts from this practice were
discovered on December 1, 2014. The free phase mercury in soil was remediated in
the immediate area of the BLR, and interior floors were cleaned and sealed.
Mercury remains in the shallow soil surrounding the north side of the BLR
Control Building; however institutional controls – including an asphalt cap -
are in place to prevent earthwork or disturbing the area without approval and
permitting. Post-remediation indoor air sampling demonstrated that the BLR
Control Building is suitable for worker occupancy.



JAL NGL STORAGE FACILITY
1.
The facility records at the JAL NGL Storage Facility include the following
information regarding releases, impacts or potential impacts:

a)
A former compressor unit leaked an unknown quantity of oil containing
poly-chlorinated biphenyls (PCBs).

b)
The southwest corner of the property is used for construction debris, out of
service equipment, transformers and storage of other discarded materials.
Contaminated soil also is placed in this area.

c)
Groundwater is impacted by former operation of brine ponds. Kinder Morgan is
responsible for these groundwater impacts.

d)
Wastes, including water, solids, and lubricating oils, were previously disposed
in an on-site injection well.



WINGATE TERMINAL
1.
In 2015, the New Mexico Oil Conservation Division issued Abatement Plan AP-121
to Western Refining. Site groundwater impacts will be addressed after the
facility is closed or if contamination migrates off-site. Until closure of the
facility’s active operations, the AP-121 requires monitoring eight wells and
submitting a report each year. Groundwater monitoring and annual reporting is
expected to be on-going.



2.
Asbestos is present at the Wingate Terminal, including buildings that are
cladded in transite and pipes insulated with asbestos wrap. Currently, asbestos
is kept sealed and managed in place.





Schedule II- Page 13 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




3.
Two burn pits were used before the existing flare system was constructed. Flare
pits may be a source of surface and subsurface soil impacts.



STATELINE NM TERMINAL
1.
A sump was reportedly overfilled on March 8, 2018 due to a power outage. This
caused a release of 24.4 bbl of crude oil, which flowed across the terminal
property and to adjacent undeveloped ranch land. Remedial actions are in
process.









Schedule II- Page 14 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------





Schedule III


Pending Litigation


For Initial Contribution Agreement listed on Schedule VII:


None.


For Amorco Contribution Agreement listed on Schedule VII:


None.


For Long Beach Contribution Agreement listed on Schedule VII:


None.


For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:


None.


For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:


None.


For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:


None.


For West Coast Assets Contribution Agreement listed on Schedule VII:


None.


For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:


None.


For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:


KENAI TANKAGE: None.


ANCHORAGE AND FAIRBANKS TERMINALS: None.


For Martinez Assets Contribution Agreement listed on Schedule VII:


None.


Schedule III- Page 1 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------






For Assets owned by WNRL on the Closing Date of the Merger Agreement and
acquired by the Partnership pursuant to the Merger Agreement by virtue of its
acquisition of WNRL thereunder:
The Additional Indemnification provisions in Article VI of SERA supersede in
their entirety the indemnification provisions of Section 3.5(a) of the Fourth
Amended and Restated Omnibus Agreement, and shall be the exclusive provisions
for all indemnification obligations relating to the subject matter of the
indemnities so provided in of Section 3.5(a) of the Fourth Amended and Restated
Omnibus Agreement.




For 2017 Anacortes Assets Contribution Agreement listed on Schedule VII:


None


For 2018 Assets Contribution Agreement listed on Schedule VII:


1.
Great Northern Gathering & Marketing LLC vs. Mountain Peak Builders, LLC, Case
No. 27-2015-CV-00222, District Court, McKenzie County, North Dakota; Mountain
Peak Builders, LLC vs. Great Northern Gathering & Marketing LLC, Case No.
4:15-cv-034, the United States District Court of North Dakota; Cross-Country
Pipeline Supply Co., Inc. v. Great Northern Gathering & Marketing LLC and Great
Northern Midstream LLC, Civil Case No. 27-2017-CV-00305, in the District Court,
McKenzie County, North Dakota. Three related suits regarding construction liens
on certain Tesoro Great Plains Midstream LLC assets in North Dakota relating to
work for the prior owner (all fully indemnified and being defended by third
party/seller - secured by escrow).



2.
Efrain Onsurez v Rangeland Energy - Litigation in which plaintiff claims that
Rio Pipeline (fka Rangeland) drivers are trespassing on his land and related
grievances. Affects Rio Pipeline assets in Texas and New Mexico.



3.
Other litigation scheduled on Schedule I (Environmental Litigation).



4.
The following HR lawsuits and pending administrative claims:



(a)    Lawsuits:
Wuestenfeld v. Rangeland – Former contractor at Rio Pipeline (fka Rangeland)
(Midland Terminal) alleges sex harassment and retaliation.
LAR:
Valliere/Bonner v. TRMC - Class action lawsuit alleging failure to provide
compliant rest periods and associated Labor Code violations.
Kairn v. TRMC - Two lawsuits, one in state court and one in federal court. Kairn
alleges gender discrimination in the state court case, which is scheduled to go
to trial


Schedule III- Page 2 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




in November 2018. The federal court case alleging gender discrimination and
retaliation is stayed.
Tate vs. Tesoro Corp - Complaint names Tesoro Corporation on a joint employment
theory and the putative class is defined as including a subclass of Brinderson
class members who worked at a refinery owned by Tesoro in California (which
would cover the LARW Refinery Unit and the LARC Refinery Unit). Tesoro is
indemnified by Brinderson.


(b)    Administrative Charges:
Mandan Refinery:
Sprague - former contractor alleges he was discriminated against due to his
disability.
Salt Lake Refinery:
McArthur - former SLC refinery employee alleges sexual harassment, age
discrimination, and retaliation.
LARC/LARW Refinery Units:
Davis - Employee alleges that he was not offered a pipefitter position due to
discrimination based on race.
McGhee - Employee alleges he was terminated due to his disability.
Wanis - Employee alleges his termination was discriminatory on the basis of
race, ancestry, national origin and religion.


























Schedule III- Page 3 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------





Schedule IV


Section 4.1(a): General and Administrative Services


(1)
Executive management services of Andeavor employees who devote less than 50% of
their business time to the business and affairs of the Partnership, including
stock based compensation expense



(2)
Financial and administrative services (including, but not limited to, treasury
and accounting)



(3)
Information technology services



(4)
Legal services



(5)
Health, safety and environmental services



(6)
Human resources services

 


Section 4.1(c)(vii): Other Reimbursable Expenses


For Initial Contribution Agreement listed on Schedule VII:


None.


For Amorco Contribution Agreement listed on Schedule VII:


None.


For Long Beach Contribution Agreement listed on Schedule VII:


None.


For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:


None.


For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:


None.


For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:


None.




Schedule IV- Page 1 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




For West Coast Assets Contribution Agreement listed on Schedule VII:


None.


For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:


None.


For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:


KENAI TANKAGE: None.


ANCHORAGE AND FAIRBANKS TERMINALS: None.


For Martinez Assets Contribution Agreement listed on Schedule VII:


None.


For Assets owned by WNRL on the Closing Date of the Merger Agreement and
acquired by the Partnership pursuant to the Merger Agreement by virtue of its
acquisition of WNRL thereunder:


None


For 2017 Anacortes Assets Contribution Agreement listed on Schedule VII:


None


For 2018 Assets Contribution Agreement listed on Schedule VII:


None






Schedule IV- Page 2 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------





Schedule V
ROFO Assets
Asset
 
Owner
 
 
 
Nikiski Dock and Storage Facility (Nikiski, Alaska)  
A single-berth dock and storage facility located at the Kenai Refinery that
includes five crude oil storage tanks with a combined capacity of approximately
930,000 barrels, ballast water treatment capability and associated pipelines,
pumps and metering stations. The dock and storage facility receives crude oil
from marine tankers and from local production fields via pipeline and truck, and
also delivers refined products from the refinery to marine vessels.
 
Tesoro Alaska
 
 
 
 
 
 
 
 
 
 
 
 







Schedule V- Page 1 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------





Schedule VI
Existing Capital and Expense Projects
For Initial Contribution Agreement listed on Schedule VII:


Expense Projects


None.


Capital Projects


1.     That certain project related to AFE # 102120001, which provides for side
stream ethanol blending into all gasoline at the Salt Lake City terminal by
adding truck ethanol unloading capability, utilizing the existing premium day
tank for ethanol and delivering premium direct from the Salt Lake City refinery
tankage. New ethanol truck unloading facilities will be installed. New Pumps
will also be installed for delivering higher volumes of premium gasoline from
the Salt Lake City refinery to the Salt Lake City terminal. An ethanol injection
skid will be installed along with piping changing to the existing Salt Lake City
terminal to allow the ethanol to be injected in the gasoline stream. This
project has been completed.


2.     That certain project AFE# 112120005 at the Mandan refinery, to update
additive equipment to allow the offering of Shell additized gasoline. This
project has been completed.
3.     That certain project related to AFE # 107120005, which provides for ratio
ethanol blending into gasoline on the rack at the Burley, Idaho Terminal by
adding truck ethanol unloading capability, adding tankage for ethanol storage
and installing new ethanol meters associated with each gasoline loading arm. New
ethanol truck unloading facilities will also be installed.
4.     That certain project AFE# 104100015-M at the Mandan refinery, to update
the truck rack sprinkler system. This project has been completed.
5.     That certain project number AFE# 122120002 (TCM Idea# 2010113017) at the
Mandan refinery, to upgrade the rack blending hydraulic system to
reduce/eliminate inaccurate blends at the load rack.
6.     That certain project number TCM Idea # 2011433001 at the Mandan refinery,
to move the JP8 to new bay and have three bays for loading product across the
rack. This project has been cancelled.
7.     That certain project number TCM Idea # 2011432602 at the Stockton
terminal, install a continuous vapor emission monitor on the vapor recovery unit
for compliance with air quality regulations.


Schedule VI- Page 1 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




For Amorco Contribution Agreement listed on Schedule VII:
Expense Projects


All major expense projects that are within the scope of open Work Orders as of
the applicable Closing Date.


Capital Projects


1.     That certain project related to AFE# 097100014 and AFE# 107100014 at the
Amorco terminal, which provide repairs and upgrades to the wharf regarding
MOTEMS standards.


2.     That certain project related to AFE# 112100001 at the Amorco terminal,
which installs a jet mixer system for crude lab testing.


For Long Beach Contribution Agreement listed on Schedule VII:


Expense Projects


1.    Any cost that may be incurred to adjust diesel fuel tank vents near light
fixtures after a review is conducted and if action is deemed necessary.


2.     Costs related to substantial repair or replacement project scheduled for
2012 and 2013 for the pipeline segments in the portion of the Southern
California Edison right-of-way area immediately adjacent to the marine terminal
to address corrosion, and include IO# 3021407 titled “SCA Wilmington Edison
Reroute” and IO# 3021749 titled “SCA. Edison Reroute 24 inch, 16 inch, 14 inch”.


Capital Projects


1.     That certain project related to AFE# 072104079LBT titled “UG Piping –
LBT” related to underground pipeline repairs at the Terminal. In addition, any
subsequent new projects to address the same specific under-ground piping issues
per AFE# 072104079LBT (i.e. a second phase UG Piping project) that would occur
on or before the end of year 2015.


2.     That certain project related to the TCM Idea# 2012433432 AFE# 125120020
titled “LBT Berth 84a Loading Arm Replacement” which repairs or replaces the
loading arms at the Terminal and any related AFE project that will occur upon
final project approval to substantially repair or replace the loading arms at
the Terminal.


3.    That certain project related to the TCM Idea# 2012433433 AFE# 125120021
titled “LBT Berth 86 Loading Arm Replacement” which repairs or replaces the
loading arms at the Terminal and any related AFE project that will occur upon
final project approval to substantially repair or replace the loading arms at
the Terminal.




Schedule VI- Page 2 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




4.     Any remaining costs of those certain projects related to the leak
detection on the Terminal and Terminal Pipelines which are substantially
complete and include AFE# 107110002, AFE# 117110001, AFE# 117110003, AFE#
117110002, and AFE# 125120002.
For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:


Expense Projects
None.
Capital Projects
Any capital costs or expenses that may be incurred for the installation of a
custody transfer meter related to the AFE# 125120017 titled “CROF Custody
Transfer Meter and Station”.
For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:
Expense Projects
Expenses associated with the API 653 internal inspection, the Carson Crude
Terminal Tank 401 (AFE# 13E1219120001BP/WBS 19125.E012.975) scheduled to start
in November 2013, including without limitation, cleaning of such Tank (including
any waste removal) and any repairs to such Tank required as a result of such
inspection.
Capital Projects
None.
For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:
Expense Projects
1.    All 2013 and 2014 costs related to AFE# 136104215BP-M (PRISM ID 32503) for
a partial replacement of Rhodia Sulfuric Acid Line 29 will be reimbursed by TRMC
to cover the 2014 expenditure of $1.1 million for line neutralization, the pig
run and tie-ins. Subject to confirmation with the refinery on exact outage
dates, the bulk of this cost will be incurred in March and April.
2.    All 2013 costs or 2013 carry-over costs related to AFE#
13E1012000002BP-M12 & 13E1012000002BP-M5 PRISM ID 32518 (under the 2013 AFE #
13E1012000002BP) for the Manual Entry Corrosion Program at Terminal 2 will be
reimbursed by TRMC. All 2014 costs will be covered by the Partnership’s 2013
budget.


Schedule VI- Page 3 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------






3.    All remaining 2013 inspection and repair costs related to AFE#
13E1012000002BP-M2 (PRISM ID 32549) associated with the Marine Terminal 2 – TK
218 – API 653 Internal Inspection only (not including repairs at this point)
will be reimbursed by TRMC. TRMC shall review and approve the tank repair scope
and review inspection reports to prevent unnecessary upgrades or “urban
renewal.”
4.    All remaining 2013 inspection and repair costs related to AFE#
13E1212000001-M (PRISM ID 31418) associated with the Marine Terminal 2 – TK 205
– API 653 Internal Inspection only (not including repairs at this point) will be
reimbursed by TRMC. TRMC shall review and approve the tank repair scope and
review inspection reports to prevent unnecessary upgrades or “urban renewal.”
5.    Remaining expenses related to AFE# 13E1179000001-M (PRISM ID 32040) to
upgrade PLC systems in the LA Basin will be reimbursed by TRMC.
6.    All remaining 2013 inspection and repair costs related to AFE#
13E1212000002-M (PRISM ID 31419) associated with the Marine Terminal 2 – TK 217
– API 653 Internal Inspection only (not including repairs at this point) will be
reimbursed by TRMC. TRMC shall review and approve the tank repair scope and
review inspection reports to prevent unnecessary upgrades or “urban renewal.”
7.    All remaining expenses related to AFE# 136104222BP-M (PRISM ID 32556)
associated with the Pipeline OQ Verification will be reimbursed by TRMC.
8.    All remaining 2013 inspection and repair costs related to AFE#
13E1012000006-M (PRISM ID 31409) associated with the Carson Products – TK VH1 –
API 653 Inspection only (not including repairs at this point) will be reimbursed
by TRMC. TRMC shall review and approve the tank repair scope and review
inspection reports to prevent unnecessary upgrades or “urban renewal.”
 
Capital Projects


1.     Maintenance capital expenditures related to that certain AFE#
136104194BP-M (PRISM ID 32480) at Terminal 2 to replace all fire water piping at
Berths 76, 77 and 78 areas of Terminal 2 in Long Beach, CA with new piping. This
project will also replace all associated valves, fixtures, monitors, and
fire-fighting accessories.
2.    Maintenance capital expenditures related to that certain TCM Idea#
2013434229 (PRISM ID 25829) at Terminal 2 to replace the existing bladder type
foam tank with two atmospheric tanks and foam skids located at either end of the
facility along with new piping to support the installation.


Schedule VI- Page 4 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




3.    Maintenance capital expenditures related to that certain TCM Idea#
2013434243 (PRISM ID 20054) at Terminal 2 to replace the existing loading arms
at T2's Berth 77 and 78. The current parts are so old that they are no longer
readily available, so in order to properly maintain this equipment to minimize
down-time for repairs, these arms should be replaced with the newest models.
4.    All capital expenditures related to that certain AFE# 136104077BP-M (PRISM
ID 32481) for MOTEMS dock side piping upgrades at Terminal 2.
5.    Maintenance capital expenditures related to that certain AFE# 145120008
(PRISM ID 32560) at Terminal 2 to replace the main 12kV electrical switchgear
that experienced electrical damage due to several factors: nearing its equipment
service life, component degradation, exposure to the elements. The main copper
busbar component of the switchgear was recently replaced and dipped in epoxy
coating. However, during the repairs, cracks on the insulation of the main
horizontal operating bus were discovered. The exterior enclosure is slowly
showing signs of corrosion and the glastic insulation materials are degrading.
6.    Upon TRMC’s approval to complete the following projects, all capital costs
incurred to connect the Los Angeles Wilmington and Carson refinery systems, as
well as the crude and product pipeline systems: TCM Idea# 2013434786, AFE#
132110022-M (TCM Idea# 2013434419), TCM Idea# 2013434788, AFE# 132110023-M (TCM
Idea# 2013434417), AFE# 132110025-M (TCM Idea# 2013434418), AFE# 132110030-M
(TCM Idea# 2013434420), AFE# 132110031-M (TCM Idea# 2013434784), TCM Idea#
2013434785 and AFE# 132110026 (TCM Idea# 2013434137).
7.    Upon TRMC’s approval to complete the project, all capital costs related to
the project at Terminal 2 targeted to reduce Andeavor’s demurrage cost due to
barge delivered additive alternative, under AFE# 132110024-M (TCM Idea#
2013434220).
8.    All capital costs related to AFE# 131907046, the implementation of an
equivalent solution using Andeavor ECC 6 MOC module, including necessary
configuration changes and customization of interfaces to be completed and
executed in line with other transformation projects identified as part of
integrating other BP assets such as TMS5 to DTN Guardian3, Load Tracker, etc. in
the Logistics area.
9.    All capital costs related to AFE# 131907047. As a part of the BP Carson
Tranche 1 Contribution Agreement, Andeavor acquired Maximo, i-Maintain, Maximo
Mobile and Primavera. These applications are used for scheduling and managing
routine maintenance tasks and planning capital projects (Primavera). These
business functions will be transitioned to SAP PM (using GWOS) and a TSO
instance of Primavera. This initiative should be performed in line with Maximo
to SAP PM transformation project and with other logistics and refining projects.


Schedule VI- Page 5 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




10.    All capital costs related to AFE# 131907045. This project, in conjunction
with Andeavor's acquisition of the BP Carson City Refinery, is designed to
transition and successfully integrate the Southwest's Logistics Mechanical
Integrity Inspection System Information Technology assets into the Andeavor
Information Technology application landscape.
For West Coast Assets Contribution Agreement listed on Schedule VII:
Expense Projects
1.    Nikiski Terminal. Tesoro Alaska shall reimburse the Partnership Group for
any costs or expenses incurred by the Partnership Group to reinstate water
supply to the Operating Company’s Nikiski Terminal in connection with the water
suppression system.


2.    Anacortes Light Ends Rail Facility. TRMC shall reimburse the Partnership
Group for any costs and expenses incurred by the Partnership Group:
◦to determine the adequacy of fire water at the facility;
◦with respect to any modifications needed to be made to fire water system to
provide adequate fire water; and
◦for relocation of the knockout drum, if relocation is required.


3.    Anacortes Storage Facility


•TRMC shall reimburse the Partnership Group for any costs and expenses incurred
by the Partnership Group to restore Tank 135 to API 653 specifications. TRMC
shall be deemed to be the generator of all hazardous waste and other waste
removed from Tank 135 in connection with such cleaning and restoration and shall
be responsible for all obligations arising as the generator of such hazardous
waste and other waste.


•TRMC shall reimburse the Partnership Group for any costs and expenses incurred
by the Partnership Group for decommissioning and repair of sewer lines for Tanks
165 and 166.


4.    Martinez Light Ends Rail Facility. TRMC shall reimburse the Partnership
Group for any costs and expenses incurred by the Partnership Group:


o    to determine the adequacy of fire water at the facility; and
o    with respect to any modifications needed to be made to fire water system to
provide adequate fire water.


5.    Martinez Clean Products Truck Rack. TRMC shall reimburse the Partnership
Group for any costs and expenses incurred by the Partnership Group:




Schedule VI- Page 6 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




o    if required to supplement data currently available in the baseline
inspections records in order to properly document corrosion, to carry out new
tank corrosion inspections on Tanks 777, 778 and 890, as well as any repairs
resulting from such inspections to meet API 653 standards; and
o    with respect to Tank 777, the tank berm size and tank proximity evaluation
scheduled to completed by year-end 2014, as well as any required adjustments
resulting therefrom.


6.    Martinez Light Ends Storage. If required to supplement data currently
available in the baseline inspection records in order to properly document pipe
integrity, TRMC shall reimburse the Partnership Group for any costs and expenses
incurred by the Partnership Group for inspections and analyses conducted to
confirm baseline pipe integrity by year-end 2014, as well as any repairs arising
from defects identified through such inspections.


7.    Tesoro Alaska Pipeline


•Andeavor shall reimburse the Partnership Group for any costs or expenses
incurred by the Partnership Group to carry out the repairs and tests identified
in the Coffman Engineers report dated May 8, 2014, including the planned
hydro-test in 2015 and any resulting repairs therefrom.


•Andeavor shall reimburse the Partnership Group for any costs or expenses
incurred by the Partnership Group to carry out repairs identified pursuant to
the inspection on the Tesoro Alaska Pipeline as a result of the inspection
scheduled to begin June 30, 2014.


Capital Projects
Martinez Capital Projects


1.    All capital costs related to AFE# 127100012 - Design, procure, and install
Biodiesel Blending Facility at existing Martinez Tract 3 Truck Loading Rack.
2.    All capital costs related to AFE# 132100017 – Martinez gasoline loading
rack filtration.
3.    All capital costs related to AFE# TBD regarding Fall Protection for Top
Loading Tank Cars and Trucks.
4.    All capital costs related to AFE# 132100017 regarding the installation of
a new Tract 3 Gasoline Loading Rack Filtration System to replace the existing
rental units.
5.    All capital costs related to AFE# PTS 12475 regarding LPG Tank Car Loading
Rack Improvements.


Schedule VI- Page 7 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




6.    All capital costs related to AFE# TBD regarding the installation of a
system to add ExxonMobil additives to gasoline at the Tr. 3 truck loading rack.
7.    All capital costs related to AFE# 145110009 regarding the implementation
of Tesoro Alaska Pipeline mainline delivery strainer.


Alaska Capital Projects
1.    All capital costs related to AFE# 125100055 - Additive reservoir tank and
pumping system for the Nikiski Terminal truck loading rack.
2.    All capital costs related to AFE# 125110005 - Fabrication and installation
of a skid-mounted clay treatment system at the Tesoro Alaska Pipeline Port of
Anchorage delivery facility.
3.    All capital costs related to AFE# 125110007 – Provision of inline
strainers upstream of the Kenai Pump station pipeline pumps and upstream of the
Anchorage receiving station control valve.
4.    All capital costs related to AFE# 124100034 - Purchase and installation of
(5) IP CCTV Cameras, and security video monitoring station for Tesoro Alaska
Pipeline Anchorage control room (located at the Port of Anchorage Industrial
Park), MLV 7 on Northern Lights Blvd, and the ASIG Filter Building located at
Ted Stevens International Airport.
5.    All capital costs related to AFE# 145110002 regarding the installation of
semi-deep cathodic protection wells, a new rectifier and electrical service at
the Tesoro Alaska Pipeline.
6.    All capital costs related to AFE# 124100030 regarding new CCTV monitoring
system at the Nikiski Terminal.
7.    All capital costs related to AFE# 145120005 regarding a new cathodic
protection anode bed and rectifier for the Nikiski Terminal.
 


Schedule VI- Page 8 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:


Capital Projects
TRMC shall reimburse the Partnership Group for:
1.    Upon mutual consent on project scope between TRMC and the Partnership,
TRMC shall reimburse the Partnership Group for all capital costs incurred for
the execution of the following piping systems projects: AFE# 136104160BP (TCM
Idea# 2013218160), TCM Idea# 2013212538, TCM idea# 2013212540 and TCM Idea#
2013212539. For any such projects listed above in this section 1 that are
required to maintain safe operation of the Assets, the Partnership shall
determine the final project scope in its sole discretion.


2.    Upon mutual consent on project scope between TRMC and the Partnership,
TRMC shall reimburse the Partnership Group for all capital costs incurred for
the execution of the following instrumentation and control projects: AFE#
154100014 (TCM Idea# 2014217001), TCM Idea #2014217008, AFE# 136104169BP (TCM
Idea# 2013218169), AFE# 136104190BP (TCM Idea# 2013218190), TCM Idea#
2013212558, and TCM Idea # 2014217023. For any such projects listed above in
this section 2 that are required to maintain safe operation of the Assets, the
Partnership shall determine the final project scope in its sole discretion.


3.    Upon mutual consent on project scope between TRMC and the Partnership,
TRMC shall reimburse the Partnership Group for all capital costs incurred for
the execution of the following tank improvements: TCM Idea# 2014217135 (tk 56),
TCM Idea# 2013212585 (tk 1), TCM Idea# 2014217132 (tk 90), TCM Idea# 2014217133
(tk 11), TCM Idea# 2013212575 (tk 34), TCM Idea # 2013212587 (tk 35), TCM Idea#
2013212588 (tk 10), TCM Idea# 2013212589 (tk 58), TCM Idea# 2013212592 (tk 39),
TCM Idea# 2013212593 (tk 968), TCM Idea# 2013212595 (tk 60), TCM Idea#
2013212596 (tk 69), TCM Idea # 2013212597 (tk 57), TCM Idea# 2013212599 (tk 51).
For any such projects listed above in this section 3 that are required to
maintain safe operation of the Assets, the Partnership shall determine the final
project scope in its sole discretion.


4.    All capital costs related to the repair or replacement of brick structure
piping supports, with the scope of repairs to be developed in 2016 and the
execution of such repairs to be completed in 2017.


5.    All capital costs related to the upgrade or replacement of the cathodic
protection system for the tanks as identified through a cathodic protection
assessment to be completed prior to year end 2016. An action plan will be
developed to address recommendations identified through the assessment. The
program is expected to commence in 2016 and will be executed over a 4-year
period.




Schedule VI- Page 9 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




6.    All capital costs related to the multi-phase upgrade or replacement of
tank level measurement and transmitter instruments, upon mutual consent of TRMC
and the Partnership of the scope for the multi-year project.  Notwithstanding
the foregoing, the Partnership in its sole discretion shall determine the final
scope of any element of the tank level instrument upgrade project required to
maintain safe operation of the Assets. TRMC’s reimbursement to the Partnership
Group for capital costs incurred during the Term to complete the tank level
instrument upgrade or replacement project shall not exceed $15,000,000 in the
aggregate.  


Expense Projects


1.    With respect to the Remaining Pipeline 88 Interest (as defined in the 2015
Line 88 and Carson Tankage Contribution Agreement listed on Schedule VII), TRMC
shall reimburse the Partnership for any costs and expenses associated with
curing any anomalies identified by the August 2015 in-line inspection thereof.


2.    With respect to the Tankage (as defined in the 2015 Line 88 and Carson
Tankage Contribution Agreement listed on Schedule VII), as well as the land on
which such Tankage is located, TRMC shall reimburse the Partnership for any
costs and expenses associated with any liabilities, costs and expenses that
might be imposed upon the Partnership as operator of the Tankage and which
relate to the environmental condition of the land on which the Tankage is
located and surrounding lands, including but not limited to any
government-imposed fines or remediation costs and natural resource damages, but
excluding (i) any liabilities, costs and expenses that arise from any releases
or discharges of hydrocarbons or other substances from the Tankage after the
date hereof or (ii) any liabilities, costs and expenses that arise from
negligent acts or omissions or willful misconduct of the Partnership and its
agents, contractors and representatives.


3.    Until the later of (i) November 12, 2020 or (ii) the completion of any
repairs identified by any applicable non-invasive or external inspections that
occurred prior to such date, TRMC shall reimburse the Partnership Group for any
costs and expenses incurred by the Partnership Group to restore any tank
included in the 2015 Line 88 and Carson Tankage Contribution Agreement listed on
Schedule VII to API 653 or API 510 specifications that are identified through
the Partnership Group’s non-invasive or external inspections.


4.    During the term (including any extension thereof) of the Carson II Storage
Services Agreement, dated as of November 12, 2015, by and among TRMC, the
General Partner, the Partnership and the Operating Company (the “Carson II
Storage Agreement”), TRMC shall reimburse the Partnership Group for any costs
and expenses incurred by the Partnership Group to restore any tank included in
the 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII to API 653 or API 510 specifications, as determined by the results of the
first scheduled internal inspection of any such tank after the date hereof (the
“First Internal Inspection”). TRMC shall be deemed to be the generator of all
hazardous waste and other waste


Schedule VI- Page 10 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




removed from any such tanks in connection with such cleaning and restoration and
shall be responsible for all obligations arising as the generator of such
hazardous waste and other waste.


a)
TRMC and the Operating Company shall mutually agree on the inspection schedule
and the duration of such inspections so as to minimize disruption within the
Wilmington and Carson refinery systems, with TRMC having the right to approve
the final inspection schedule.



b)
If TRMC fails to renew the Carson II Storage Services Agreement, prior to
November 12, 2022, in accordance with the terms thereof, the Partnership Group
may elect to accelerate API 653 or API 510 inspections prior to the expiration
of the Carson II Storage Agreement.



5.    Notwithstanding Sections 3 and 4 above, the parties agree that the
following tanks included in the 2015 Line 88 and Carson Tankage Contribution
Agreement listed on Schedule VII have been inspected, cleaned, and repaired to
ensure compliance with API 653 or API 510 standards within the 24 months prior
to the date of that Contribution Agreement, and are excluded from the
reimbursement requirements listed above unless such actions fail to meet such
compliance standards due to the negligence of TRMC:




Schedule VI- Page 11 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Tank Number
Year of Last Inspection
53
2013
87
2013
41
2013
4
2013
88
2013
5
2013
24
2013
325
2013
326
2013
45
2014
65
2014
89
2014
276
2014
289
2014
303
2014
340
2014
50
2014
302
2014
138
2014
139
2014
289
2015
65
2015
969
2015
40
2015
955
2015
194
2015





For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:


KENAI TANKAGE:


Capital Projects
TAC shall reimburse the Partnership Group for:
1.
Upon mutual consent on project scope between TAC and the Partnership, TAC shall
reimburse the Partnership Group for all capital costs incurred for the execution
of the following instrumentation and control projects: AFE# 2012217023 (TCM
Idea# 137100002), TCM Idea# 2014216018, TCM Idea# 2007002425. For any such
projects listed above in this section 1 that are required to maintain safe
operation of the Assets, the Partnership shall determine the final project scope
in its sole discretion.





Schedule VI- Page 12 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




2.
All capital costs related to the assessment and upgrade or replacement of tank
level measurement and transmitter instruments, upon mutual consent of TAC and
the Partnership of the scope for the multi-year project. Notwithstanding the
foregoing, the Partnership in its sole discretion shall determine the final
scope of any element of the tank level instrument upgrade project required to
maintain safe operation of the Assets.



3.
All capital costs related to installation of tank liners during first API 653
inspection cycle to bring each tank into conformance with Alaska Department of
Environmental Conversation standards.



4.
All capital costs related to the assessment and necessary upgrades of cathodic
protection system including:



•
Additional anode ground beds

•
Additional surface distributed anodes

•
Additional amperes of cathodic protection for on-grade storage tanks

•
Under tank monitoring systems



The program is expected to commence in 2016 and will be executed over a 3-year
period.


5.
All capital costs related to internal inspection, assessment and repair of Tank
11 internal floating roof.





Expense Projects
1.
The parties agree that Tank 37 included in the Alaska Assets Contribution
Agreement listed on Schedule VII have been inspected, cleaned, and repaired to
ensure compliance with API 653 or API 510 standards within the 24 months prior
to the date hereof, and are excluded from the reimbursement requirements listed
above unless such actions fail to meet such compliance standards due to the
negligence of TAC.



2.
Any costs or expenses related to:



•
Completion of pressure relief documentation, expected to be complete by year-end
2016.

•
Completion of area classification plans per NEC 500.4, expected to be complete
by year-end 2017.





ANCHORAGE AND FAIRBANKS TERMINALS:


Capital Projects


Schedule VI- Page 13 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




TAC shall reimburse the Partnership Group for:
1.
All capital costs related to:



a)
Anchorage Terminal

•
Installation of permanent fire water pipeline supports with proper coating;
expected to be complete by year-end 2017.

•
Assessment, evaluation and potential replacement of two deep anode ground beds
(No. 2 and No. 5); expected to be completed within cathodic protection program
by year-end 2018.

•
Installation of third tank floor on Tank 4236 with either new cathodic
protection system or an El Segundo system; expected to be complete by year-end
2020.

•
Assessment and upgrades to add access platforms and roof protection to east side
filter vessels; expected to be complete by year-end 2017.



b)
Fairbanks Terminal

•
Assessment, evaluation and potential replacement of two deep anode ground beds
and installation of two new rectifiers to allow ground beds to be operated
independently; expected to be completed within cathodic protection program by
year-end 2018.



Expense Projects
1.
Any costs or expenses related to:



a.
Anchorage Terminal

•
Inspection and assessment of buried product pipeline; expected to be complete by
year-end 2017.

•
Assessment of manual operation of rail car sump tankage; expected to be complete
by year-end 2017.



b.
Fairbanks Terminal – Any costs or expenses related to:

•
Arc flash assessment; expected to be complete by year-end 2017.

Relief valve sizing and selection assessment; expected to be complete by
year-end 2017.
For Martinez Assets Contribution Agreement listed on Schedule VII:


Capital Projects
TRMC shall reimburse the Partnership Group for:
1.    Upon mutual consent on project scope between TRMC and the Partnership,
TRMC shall reimburse the Partnership Group for all capital costs incurred for
the execution of the following secondary containment projects identified for
Tract 3 and Tract 6: AFE# 127100010 (TCM Idea# 2007000713), TCM Idea#
2012211027. In addition, TRMC shall reimburse the


Schedule VI- Page 14 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Partnership for any additional capital costs or expenses that are associated
with the regulatory mandated validation of secondary containment volumes for the
Spill Prevention Controls and Countermeasures Plan. For any such projects listed
above in this section 1 that are required to maintain safe operation and
compliance of the Assets, the Partnership shall determine the final project
scope in its sole discretion.


2.    Upon mutual consent on project scope between TRMC and the Partnership,
TRMC shall reimburse the Partnership Group for all capital costs incurred for
the execution of the following tank repairs, improvements and new build
projects: AFE# 152100015 (TCM Idea# 2007000694), TCM Idea# 2007000701, TCM Idea#
2009001043, TCM Idea# 2012211055, TCM Idea# 2012211056, TCM Idea# 2012211080,
TCM Idea# 2012211082, TCM Idea# 2013211049, TCM Idea# 2013211073, TCM Idea#
2014211011, TCM Idea# 2014211038, TCM Idea# 2014211040. For any such projects
listed above in this section 2 that are required to maintain safe operation and
compliance of the Assets, the Partnership shall determine the final project
scope in its sole discretion.


3.    Upon mutual consent on project scope between TRMC and the Partnership,
TRMC shall reimburse the Partnership Group for all capital costs incurred for
the execution of the Avon Warf Upgrade project (MOTEMS), AFE# 077100030 (TCM
Idea# 2007001314), and the Avon Wharf Pipeline Surge Protection project, AFE #
154100001 (TCM Idea # 2012211075). In addition, TRMC shall reimburse the
Partnership for any additional capital costs or expenses that are determined to
be required to bring the Avon Wharf into compliance with MOTEMS at the time of
the commencement of service of the replacement Wharf, but not for future MOTEMS
that may be imposed after the replacement Wharf is approved and permitted for
operation. For any such projects listed above in this section 3 that are
required to maintain safe operation and compliance of the Assets, the
Partnership shall determine the final project scope in its sole discretion.


4.    Upon mutual consent on project scope between TRMC and the Partnership,
TRMC shall reimburse the Partnership Group for all capital costs incurred for
the execution of the following miscellaneous projects: TCM Idea# 2007001600, TCM
Idea# 2014211008. For any such projects listed above in this section 4 that are
required to maintain safe operation of the Assets, the Partnership shall
determine the final project scope in its sole discretion.


5.    All capital costs related to the replacement and associated initial
permitting requirements of the Marine Vapor Control System.


6.    All capital costs related to the upgrade or replacement of the cathodic
protection system for the tanks as identified through a cathodic protection
assessment. An action plan will be developed to address recommendations
identified through the assessment. The program is expected to commence in 2017
and will be executed over a 4-year period.




Schedule VI- Page 15 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




7.    All capital costs and expenses that may be associated with the Asset
Retirement Obligations with respect to the existing Avon Wharf and its berths
(but not including any future costs of demolition and retirement of the
structures on the replacement Wharf now being constructed).


8.    All capital costs and expenses that may be associated with the removal of
abandoned pipelines in the Licensed Premises, but only to the extent that such
abandoned pipelines have never been used to provide services under the Martinez
Storage Services Agreement and such pipelines are then required to be removed
pursuant to applicable law, regulation or governmental order.


9.    All capital costs and expenses related to the Getty pipeline thermal
expansion assessment and potential relocation of the pipeline above ground, per
refinery inspection recommendation.


10.    All capital costs and expenses related to the assessment and potential
repairs to underground storm water piping.


Expense Projects


1.    The parties agree that the following tanks included in the Martinez Assets
Contribution Agreement listed on Schedule VII have been inspected, cleaned, and
repaired to ensure compliance with API 653 or API 510 standards within the 24
months prior to the date of that Contribution Agreement, or the next scheduled
tank inspection falls beyond the year 2036, and such tanks are excluded from the
reimbursement requirements listed in Section 5.1(a) of this Agreement, unless
such actions fail to meet such compliance standards due to the negligence of
TRMC.


Tank Number
26
258
517
601
612
641
690
701
702
709
710
711







Schedule VI- Page 16 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




For Assets owned by Western Refining, Inc. and Western Refining Logistics LP and
their subsidiaries prior to the Closing Date of the Merger Agreement and
acquired by the Partnership pursuant to the Merger Agreement by virtue of its
acquisition of WNRL thereunder:
None, except as provided under the SERA, which and shall be the exclusive
provisions for all such matters provided in the SERA.






Schedule VI- Page 17 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------






For 2017 Anacortes Assets Contribution Agreement listed on Schedule VII:


Capital Projects
TRMC shall reimburse the Partnership Group for:
1.
Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following gasoline blending unit projects identified: TCM
Idea# 2017211656, TCM Idea# 2016215025, TCM Idea# 2014215018, and TCM Idea#
2012215056. For any such projects listed above in this section 1 that are
required to maintain safe operation and compliance of the Assets, the
Partnership shall determine the final project scope in its sole discretion.



2.
Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following tank repairs, improvements and new build projects:
TCM Idea# 2015215024, TCM Idea# 2015215023, TCM Idea# 2015215020, TCM Idea#
2015215022, TCM Idea# 2015215006, TCM Idea# 2016215005, TCM Idea# 2015215008,
AFE# DTKRS.0600.2017.03 (TCM Idea# 2015215017), AFE# DTKRS.0600.2017.02 (TCM
Idea# 2015215018), AFE# DTKRS.0600.2017.01 (TCM Idea# 2015215010), TCM Idea#
2015215019, TCM Idea# 2015215015, TCM Idea# 2015215012, TCM Idea# 2015215026,
TCM Idea# 2009005038, AFE# DTKRS.0600.2016.03 (TCM Idea# 2011215042), AFE#
DTKRS.0600.2016.05 (TCM Idea# 2009005041). For any such projects listed above in
this section 2 that are required to maintain safe operation and compliance of
the Assets, the Partnership shall determine the final project scope in its sole
discretion.



3.
Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the tank improvement program listed under AFE# 164100007 (TCM Idea#
2015215004). The Partnership, in its sole discretion, shall determine the final
scope of the project listed above in this section 3, if required to maintain
safe operation and compliance of the Assets.



4.
Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following manifest rail unloading project identified: TCM
Idea# 2016215023. The Partnership, in its sole discretion, shall determine the
final scope of the project listed above in this section 4, if required to
maintain safe operation and compliance of the Assets.



Schedule VI- Page 18 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------






5.
Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following miscellaneous projects identified: AFE# 172100068
(TCM Idea# 2017211658), AFE# 162100077 (TCM Idea# 2016215022), TCM Idea#
2013215028, AFE#172100086 (TCM Idea# 2014215009). For any such projects listed
above in this section 5 that are required to maintain safe operation and
compliance of the Assets, the Partnership shall determine the final project
scope in its sole discretion.



6.
All capital costs related to the installation of closed-purge, closed-loop, or
closed-vent samplers at all storage tanks by 2021 (per the Consent Decree
mentioned in Schedule 1). According to TRMC representatives, as recorded in
section 2.2.4 of ERM’s Due Diligence Summary Report (October 2017), there are 42
tanks left to retrofit in the Assets covered by the 2017 Anacortes Contribution
Agreement.



Expense and/or Capital Projects


1.
The parties agree that the following tanks included in the 2017 Anacortes Assets
Contribution Agreement listed on Schedule VII have been inspected, cleaned, and
repaired to ensure compliance with API 653 or API 510 standards within the 36
months prior to the date hereof and are excluded from the reimbursement
requirements listed above unless such actions fail to meet such compliance
standards due to the negligence of TRMC.





Schedule VI- Page 19 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Tank Number
TK001
TK019
TK024
TK025
TK026
TK028
TK060
TK091
TK092
TK134
TK248
TK156
TK158
TK180
TK241 A
TK241 B



2.
Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all expense and capital costs incurred
for the execution of the following miscellaneous projects identified in the
tables below.



Tank Farm Projects
IEA) - Replace aging power poles in Tank Farm
IEA) - Upgrade Switch Racks
IEA) - Tank Farm Conduit
IEA) - Replace MOV's in the tank farm
IEA) - Replace Coggins Conduit and wire
IEA) - Tank Farm Grounding
IEA) - Install electric heat tracing
PIPE) - Upgrade steam piping in tank farm
REF) - Sample station compliance
IEA) - Skim oil sump level controller to P-709
INSP) - Required inspection work on V-801
INSP) - Required inspection work on TK-38
REF) - Purchase tank 8 heater
TKWK) - Roof Drains, Seal Failures
IEA) - Back pressure regulator for C4 to storage
INSP) - Offsite/Rack Piping RBMI Implementation – Field



Marine Terminal Projects


Schedule VI- Page 20 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




REF) - Contingency boom replacement
IEA) - Causeway Conduit
PPXX) - Abrasive Blast and recoat wharf lines and remove asbestos conduit
REF) - Rebuild bumpers to be prioritized by operations
WINP) - Install stairway to access spill boats



Rail Projects
RAIL) - Rail Maintenance & Inspection
Rail) - Rail Track Repair



Note, the above projects in this section 2 are characterized by Program and
Technical ID or Work Note shown in the Major Special Maintenance (MSM) budget of
the Andeavor Anacortes Refinery. For any such projects listed above in this
section 2 that are required to maintain safe operation and compliance of the
Assets, the Partnership shall determine the final project scope in its sole
discretion.


3.
All additional operating expenses associated with accelerating the tank
containment dike erosion control program, for the mitigation of erosion issues,
over the next five years. This issue is recorded in section 2.2.2 of ERM’s Due
Diligence Summary Report (October 2017) as well as section 3.2.1 of Coffman’s
Mechanical Integrity Due Diligence Study (September 2017).



4.
All costs related to the installation of independent high-high level switches,
consistent with the established tank inspection and repair program. This issue
is recorded in section 3.2.1 of Coffman’s Mechanical Integrity Due Diligence
Study (September 2017).



5.
All costs for any future modifications required to comply with Andeavor “Tank &
Loading Rack” fire protection standard CPER-004 currently under review. This
issue is recorded in section 3.4.11 of Coffman’s Mechanical Integrity Due
Diligence Study (September 2017).



6.
All costs for implementing a surge study for the wharf transfer piping and for
any required modifications discovered as a result of this study. This issue is
recorded in sections 2.2.1 and 6.2.1 of ERM’s Due Diligence Summary Report
(October 2017).



7.
All costs for implementing a study of the dike arrangement to the north and east
sides of Tank 38, which may not adequately direct contents to the remote
containment area in the event of a vessel failure, and for any required
modifications discovered as a result of this study. This issue is recorded in
section 3.2.2 of Coffman’s Mechanical Integrity Due Diligence Study (September
2017).



Schedule VI- Page 21 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------






8.
All costs for potential future expenses of investigation and mitigation work
related to seep of oil through the north secondary containment dike for tanks 6
and 7. This issue is recorded in sections 6.1.1 and 6.2.3 of ERM’s Due Diligence
Summary Report (October 2017).



9.
All costs related to the installation of storage tank seals and gaskets,
required by Refinery Sector Rule MACT Subpart CC, to be identified in the
established compliance schedule for tank inspection and repair. This issue is
recorded in section 2.2.3 of ERM’s Due Diligence Summary Report (October 2017).



10.
All costs to empty, blind-flange or air-gap any of the out-of-service tanks
listed below.



Tank Number
TK034
TK046
TK047
TK048
TK055
TK062
TK088
TK089
TK090
TK095
TK098
TK099
TK110
TK147
TK159
TK232
TK249



11.
All costs for removal of out-of-service assets identified in section 6.2.8 of
ERM’s Due Diligence Summary Report (October 2017). These assets include 17 tanks
(shown in Section 10 above), asphalt loading rack, pipelines, red dye shed and
lead shed.



12.
All costs related to the performing of an assessment of propane and butane
vessel containment areas, and any resulting project expenses required, to ensure
compliance with National Fire Protection Association (NFPA) fire codes. This
issue is recorded in section 6.3.3 of ERM’s Due Diligence Summary Report
(October 2017).



Schedule VI- Page 22 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------






13.
All costs related to performing an initial direct assessment, and any resulting
required repairs, of the Andeavor-owned segment of the underground “Kinder
Morgan” crude pipeline. This issue is recorded in section 3.3.1 of Coffman’s
Mechanical Integrity Due Diligence Study (September 2017).



14.
All costs related to performing an initial inspection, and any resulting
required repairs, of the wharf sumps. This issue is recorded in section 3.3.5 of
Coffman’s Mechanical Integrity Due Diligence Study (September 2017).



15.
All costs related to performing an initial inspection, and any resulting
required repairs, of the cathodic protection (CP) systems for the aboveground
storage tank bottoms, buried facility piping and marine structures. During this
inspection the rectifiers will be surveyed and any rectifiers which are not
Nationally Recognized Testing Laboratory (NRTL) listed per OSHA (Occupational
Safety and Health Administration) and NFPA requirements will be replaced and
costs will be subject for reimbursement. These issues are recorded in section
3.4.17 of Coffman’s Mechanical Integrity Due Diligence Study (September 2017).



16.
All cost of in-service inspections and evaluations of the condition of tank
walls and tank floors for each of the following tanks, using accepted
engineering methods for non-invasive external inspections that do not require
that a tank be emptied or structurally altered, which are conducted before the
earlier of (i) an API 653 inspection of such tank and (ii) November 7, 2022, up
to an aggregate reimbursable cost not to exceed two million dollars for all such
tanks.





Schedule VI- Page 23 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Tank Number
TK003
TK005
TK006
TK008
TK011
TK013
TK015
TK017
TK018
TK021
TK022
TK027
TK030
TK032
TK033
TK035
TK036
TK037
TK038
TK113
TK114
TK142
TK148
TK230
TK247
TK054
TK056
TK138
TK160
TK157
TK221
TK222
TK223
TK224
TK225
TK226
TK227
TK228
TK229







Schedule VI- Page 24 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------






For 2018 Assets Contribution Agreement listed on Schedule VII:


Defined terms used in this portion of Schedule VI without definition will have
the meaning given such terms in the 2018 Assets Contribution Agreement.


Capital Projects
The Andeavor Entities shall reimburse the Partnership Group for:
1.
Los Angeles Refinery Wilmington - Upon mutual consent on project scope between
the applicable Andeavor Entities and the applicable members of Partnership
Group, the Andeavor Entities shall reimburse the Partnership Group for all
capital costs incurred for the execution of the following projects identified:

IDEA #
AFE
DESCRIPTION
NA
LA-130014
RAIL CAR FALL PROTECTION
100000000000000007122018
NA
TANK GAUGING PH V
100000000000000013322018
NA
LAR CATHODIC PROTECTION PROGRAM
100000000000000014342018
NA
RP&S CONTROL SYSTEM MODERNIZATION
100000000000000020072018
NA
REPLACE EAST RAILCAR LOADING PLATFORM
100000000000000042922018
NA
Tank Gauging VII
100000000000000042822018
NA
UPR – LARW
NA
NA
Tank 11001 Double-Bottom Upgrade Project
NA
LA-120052
TANK GAUGING – PHASE III
NA
LA-160120
LARW FIREWATER UPGRADE NW TANK FARM – 5B
NA
LA-170005
2017 WIL TANK 80065 REBUILD
NA
LA-170010
TK-80081 REBUILD – CRUDE
NA
LA-170018
TK-080038 REBUILD
NA
LA-170038
2023 WIL TANK 80060 REBUILD – CRUDE
NA
TA-170031
2017 WIL TANK 80218 SHELL REPAIRS
NA
SC-189066 / TA-180016
TANK 80210 Unplanned Repairs (Revision No. WP 18044B)



Schedule VI- Page 25 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------






For any such projects listed above in this section 1 that are required to
maintain safe operation and compliance of the Assets, the Partnership shall
determine the final project scope in its sole discretion.
2.
Los Angeles Refinery Carson - Upon mutual consent on project scope between the
applicable Andeavor Entities and the applicable members of the Partnership
Group, the Andeavor Entities shall reimburse the Partnership Group for all
capital costs incurred for the execution of the following projects identified:

IDEA #
AFE
DESCRIPTION
NA
LA-160102
70 SERIES BUTANE SPHERE LEVEL MEASUREMENT
NA
LA-180057
PROPANE LOADING ODORANT TRIP
NA
TA-170032
2018 CAR TANK 61 FLOOR/BOTTOM SHELL



Schedule VI- Page 26 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




 
For any such projects listed above in this section 2 that are required to
maintain safe operation and compliance of the Assets, the Partnership shall
determine the final project scope in its sole discretion.
3.
Mandan Refinery - Upon mutual consent on project scope between the applicable
Andeavor Entities and the applicable members of the Partnership Group, the
Andeavor Entities shall reimburse the Partnership Group for all capital costs
incurred for the execution of the following projects identified:

IDEA #
AFE
DESCRIPTION
NA
MN-170096
TANK FIELD MODERNIZATION - PHASE 4
100000000000000013852018
NA
FB-754 NEW CR & INTERNAL FLOATING ROOF CONVERSION
100000000000000013862018
NA
FB-706 NEW CR & INTERNAL FLOATING ROOF CONVERSION
NA
MN-180087
INSTALL SPARE GA-778 PROPANE LOADING PUMP
NA
MN-180084
TANK FIELD MODERNIZATION - PHASE 5
100000000000000020132018
NA
REPLACE OM PLC OR MOVE TO THE DCS
100000000000000020182018
NA
FB-724 - NEW INTERNAL FLOATING ROOF
NA
MN-180094
Firewater Line to Rail Switch Yard
NA
MN-180085
Oil Movements HPM Migration
100000000000000041422018
NA
FB-738 Foam Pipe and New Basin
NA
MN-170121
BUTANE TRUCK OFFLOADING
NA
TA-160011
FB-751 DOUBLE FLOOR REPLACEMENT
NA
TA-160013
FB-741 INTERNAL SHELL REPAIR
NA
TA-160014
FB-755 INSPECT AND REPAIR
100000000000000006842018
NA
FB-738 - BOTTOM REPAIRS AND BASIN ENHANCEMENT
100000000000000006852018
NA
FB-752 - BOTTOM REPAIRS AND BASIN ENHANCEMENT
100000000000000006862018
NA
FB-742 - BOTTOM REPLACEMENT
100000000000000006922018
NA
FB-710 Inspect and Repair
100000000000000006932018
NA
FB-726 Inspect and Repair
NA
TA-180109
FB-717 Repairs
100000000000000042412018
NA
Tank Field Modernization - Phase 6
NA
MN-180109 / NG-180069
Butane Sphere Valve Access Platforms
NA
MN-180100
Install Water Draw Systems on LPG Tanks



For any such projects listed above in this section 3 that are required to
maintain safe operation and compliance of the Assets, the Partnership shall
determine the final project scope in its sole discretion.
4.
Salt Lake Refinery - Upon mutual consent on project scope between the applicable
Andeavor Entities and the applicable members of the Partnership Group, the
Andeavor



Schedule VI- Page 27 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Entities shall reimburse the Partnership Group for all capital costs incurred
for the execution of the following projects identified:
ITEM # (IDEA #)
ID (AFE)
DESCRIPTION
NA
SL-160012
SALT LAKE TIER III GASOLINE COMPLIANCE (Tank 248 + Rail + Dan Upgrades + Blend
Upgrades)
NA
SL-170063
TANK 144 REPLACEMENT (new 245)
NA
SL-170004
TANK 245 REPLACEMENT (new 244)
NA
SL-170034
TANK 213
NA
SA-179045
Automation Modernization Program (AMP) (to replace OMD CSM and BLR SIS projects)
100000000000000017312018
NA
DIESEL / JET MANIFOLD SEGREGATION
100000000000000027732018
NA
TANK 243 REPLACEMENT
100000000000000006602018
NA
TANK 206 TURNAROUND
100000000000000006612018
NA
TANK 247 TURNAROUND
100000000000000006652018
NA
TANK 246 TURNAROUND
100000000000000006772018
NA
Tank 206(A) New Tank
Unknown
Unknown
Replace Bottom 1/3 of Sphere 306
NA
SL-180012
FCU Feed Strategy Project

For any such projects listed above in this section 4 that are required to
maintain safe operation and compliance of the Assets, the Partnership shall
determine the final project scope in its sole discretion.
5.
Delek Asphalt Terminals – Upon mutual consent on project scope between the
applicable Andeavor Entities and the applicable members of the Partnership
Group, the Andeavor Entities shall reimburse the Partnership Group for all
capital costs incurred for the execution of the following projects identified:



Schedule VI- Page 28 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




IDEA #
AFE
Location
DESCRIPTION
TBD
TBD
Fernley (50%)
Fall Protection – Truck
TBD
TBD
Fernley (50%)
Fall Protection – Rail
TBD
TBD
Fernley (50%)
Remove surface impoundment
TBD
TBD
Elk Grove
Fall Protection – Truck
TBD
TBD
Elk Grove
Fall Protection – Rail
TBD
TBD
Elk Grove
Replace CS RTO lines with SS
TBD
TBD
Elk Grove
Remove surface impoundment
TBD
TBD
Elk Grove
Piping debottleneck
TBD
TBD
Elk Grove
Refurbish PMA unit
TBD
TBD
Mojave
Fall Protection – Truck
TBD
TBD
Mojave
Fall Protection – Rail
TBD
TBD
Mojave
Hot oil booster pump
TBD
TBD
Bakersfield
Fall Protection – Truck
TBD
TBD
Bakersfield
Fall Protection – Rail
TBD
TBD
Bakersfield
Remove surface impoundment
TBD
TBD
Bakersfield
New Boiler/Steam Generator
TBD
TBD
Bakersfield
Hot Water tank
TBD
TBD
Bakersfield
New emission control unit
TBD
TBD
Phoenix
Fall Protection – Truck
TBD
TBD
Phoenix
Fall Protection – Rail
TBD
TBD
System
Spare emulsion mill/housing
TBD
TBD
System
Spare PMA mill tooling

For any such projects listed above in this section 5 that are required to
maintain safe operation and compliance of the Assets, the Partnership shall
determine the final project scope in its sole discretion.
6.
BakkenLink / Fryburg – Upon mutual consent on project scope between the
applicable Andeavor Entities and the applicable members of the Partnership
Group, the Andeavor Entities shall reimburse the Partnership Group for all
capital costs incurred for the execution of the following projects identified:



Schedule VI- Page 29 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




IDEA #
AFE
DESCRIPTION
NA
NG-170034
FRYBURG RAIL TERMINAL T103 & T104 VALVE
NA
NG-180026
FRYBURG RAIL TERMINAL SECURITY IMPROVEMENT
NA
NG-180019
TGP METER SKID BUILDING UPGRADES
NA
NG-180020
ARC FLASH MITIGATION TGPM
NA
NG-180021
TANK LIGHTNING PROTECTION TGPM
NA
NG-180022
FLOWCAL IMPLEMENTATION BAKKENLINK
NA
NG-180017
TANK MIXERS T201 AND T301 AT WATFORD CIT

For any such projects listed above in this section 6 that are required to
maintain safe operation and compliance of the Assets, the Partnership shall
determine the final project scope in its sole discretion.
7.
Jal NGL Storage Facility – Upon mutual consent on project scope between the
applicable Andeavor Entities and the applicable members of the Partnership
Group, the applicable Andeavor Entities shall reimburse the Partnership Group
for all capital costs incurred for the execution of the following projects
identified

IDEA #
AFE
DESCRIPTION
TBD
TBD
Dead leg removal project: Remove several dead legs SW of the pump house and
reroute a brine water line to mitigate an existing ramp concern
99991944
NA
2019.SMT.Jal NGL Storage Facility. Brine Pond liner replacement and salt/sand
disposal
TBD
TBD
2019.SMT.Jal. Inline filters for line coming in from MAPCO
TBD
TBD
2019.SMT.Jal NGL Storage Facility. Install a gas separator in the brine line
TBD
TBD
2019.SMT.Jal NGL Storage Facility. SDV upstream of product pumps & relocate
discharge/suction valves outside of pump room

For any such projects listed above in this section 7 that are required to
maintain safe operation and compliance of the Assets, the Partnership shall
determine the final project scope in its sole discretion.
Expense and/or Capital Projects
1.
The Parties agree that the following tanks relating to the LARW Refinery Unit
included in the 2018 Assets Contribution Agreement listed on Schedule VII have
been inspected, cleaned, and repaired to ensure compliance with API 653 or API
510 standards within the 36 months prior to the date hereof, or are deemed in
compliance with API 653 through current risk-based management inspection (RBMI)
standards and whose next API 653



Schedule VI- Page 30 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




inspection is scheduled greater than 20 years after the Effective Date, and are
excluded from the reimbursement requirements listed above unless such actions
fail to meet such compliance standards due to the negligence of Andeavor.


Tank Number
776
777
778
779
780
1503
13502
50000
80035
80057
80092
80210
80219
125001
125002



2.
The Parties agree that the following tanks relating to the LARC Refinery Unit
included in the 2018 Assets Contribution Agreement listed on Schedule VII have
been inspected, cleaned, and repaired to ensure compliance with API 653 or API
510 standards within the 36 months prior to the date hereof, or are deemed in
compliance with API 653 through current risk-based management inspection (RBMI)
standards and whose next API 653 inspection is scheduled greater than 20 years
after the Effective Date, and are excluded from the reimbursement requirements
listed above unless such actions fail to meet such compliance standards due to
the negligence of Andeavor.



Tank Number
74
350
351
352
353
354
355
681





Schedule VI- Page 31 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




3.
Upon mutual consent on project scope between the Andeavor Entities and the
Partnership, the Andeavor Entities shall reimburse the Partnership Group for all
expense and capital costs incurred for the execution of the following
miscellaneous projects at the LARW Refinery Unit or LARC Refinery Unit,
identified in the table below.



NRE ID#
Description
6473
RP&S Replace 200 ft of 8” Slops Line
6456
RP&S Replace 800 ft of 12” Vapor Recovery Piping – V2331 to VXXXX
6474
Tank 80219, hot tap a new nozzle at ~15’
6477
REPLACE LIGHTING AT CONTROL ROOM MANIFOLD
6273
Brinewater to slop Bypass line
6280
PLATFORM BETWEEN TANK 80219 AND 80087
6197
RP&S Install minimum flow kickback for P-1206
6202
RP&S Steam pressure control valve at tank 118066
5802
Replace 73-CP-1 (RP&S Central Tank Farm) PLC
TBD
Clean and air gap tanks 11000, 11001, 11003 and 11004
WP18044B
Tank 80210 expense minor repairs



4.
The Parties agree that the following tanks relating to the Mandan Refinery
included in the 2018 Assets Contribution Agreement listed on Schedule VII have
been inspected, cleaned, and repaired to ensure compliance with API 653 or API
510 standards within the 36 months prior to the date hereof, or are deemed in
compliance with API 653 through current risk-based management inspection (RBMI)
standards and whose next API 653 inspection is scheduled greater than 20 years
after the Effective Date, and are excluded from the reimbursement requirements
listed above unless such actions fail to meet such compliance standards due to
the negligence of Andeavor.





Schedule VI- Page 32 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Tank Number
FB-702
FB-708
FB-714
FB-715
FB-717
FB-721
FB-722
FB-725
FB-726
FB-728
FB-729
FB-731
FB-744
FB-747
FB-753
FB-758
FB-771
FB-774



5.
Upon mutual consent on project scope between Andeavor and the Partnership, the
Andeavor Entities shall reimburse the Partnership Group for all expense and
capital costs incurred for the execution of the following miscellaneous projects
at the Mandan Refinery, identified in the table below.



Expense Order #
Description
9074513
OTE – GA759 & GA759S Pump Foundation Replacement
9026500
OTE – Remove OM RV Pot & Modify Drain Piping
unknown
OTE – Resolve Wet Propane Issue



Upon mutual consent on project scope between Andeavor and the Partnership, the
Andeavor Entities shall reimburse the Partnership Group for all expense and
capital costs incurred for the execution of repairs, or replacement as needed,
stemming from the 2018 API-653 inspection of Tank FB-717, including identified
settlement issues (reference Peter Mignosa report and recommendations, August
2018).


6.
The Parties agree that the following tanks relating to the Salt Lake Refinery
included in the 2018 Assets Contribution Agreement listed on Schedule VII have
been inspected, cleaned, and repaired to ensure compliance with API 653 or API
510 standards within the 36 months prior to the date hereof, or are deemed in
compliance with API 653 through current risk-based management inspection (RBMI)
standards and whose next API 653 inspection is scheduled greater than 20 years
after the Effective Date, and are excluded



Schedule VI- Page 33 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




from the reimbursement requirements listed above unless such actions fail to
meet such compliance standards due to the negligence of Andeavor.


Tank Number
142
190
204
212
213
244
245
306
321
326
330
427C



7.
Upon mutual consent on project scope between Andeavor and the Partnership, the
Andeavor Entities shall reimburse the Partnership Group for all expense and
capital costs incurred for the execution of the following project at the Salt
Lake Refinery, identified in the table below.



IDEA #
Description
Unknown
Tank 297 – Lift and Level
Unknown
J-928D ATB Loading



8.
Upon mutual consent on project scope between Andeavor and the Partnership, the
Andeavor Entities shall reimburse the Partnership Group for all expense and
capital costs incurred for the execution of the following miscellaneous projects
identified in the table below.



Asphalt Terminals
Description
Location
Berm repair
Elk Grove



Expense and/or Capital Reimbursements Identified in Due Diligence
Upon mutual consent on project scope between the applicable Andeavor Entities
and the applicable members of the Partnership Group, the applicable Andeavor
Entities shall reimburse the Partnership Group for all expense and capital costs
incurred for the execution of the following Andeavor reimbursements identified
in the tables below. For


Schedule VI- Page 34 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




all reimbursements in which a study, evaluation, inspection or review must first
be performed, such activity must be conducted within 24 months of the Effective
Date in order to be subject to Andeavor reimbursement.
1.    Los Angeles Refinery Carson
Site
3rd Party Contractor Identified Risk
Andeavor Reimbursement
LAR
The recently revised CA OSHA Rule 5189.1, Process Safety Management for
Petroleum Refineries, incorporates a number of significant changes related to
hazard reviews that will potentially result in modifications to RP&S assets. New
review methodologies to be incorporated include:
• Safeguard Protection Analysis
• Hierarchy of Hazard Controls Analysis (HHC)
• Damage Mechanism Reviews (DMR)
Discussions with PSM staff indicated that while many of the practices have been
adopted within the refinery, some of the additional hazard reviews are likely to
result in project costs related to safeguard improvements
All costs related to implementing additional safeguard improvements to conform
with changes in PSM requirements
LAR
Underground piping is removed/decommissioned as part of the UPR effort ongoing
at the refinery (required by Cleanup Abatement Order (CAO)). There is a risk
that additional underground piping not previously identified will need to be
included in the program. Between 2003 and December 2017, approximately 89,895
feet of aboveground pipeline were installed and approximately 69,182 feet of
underground pipeline were decommissioned.
All costs for projects to comply with Cleanup Abatement Order, decommissioning
underground piping not previously included in the removal program
LAR
Additional investment related to Air Toxics health risk reduction requirements
may be required due to:
• Increased calculated health risk due to changes in California Air Toxics risk
calculation methodologies, resulting in additional risk reduction activities
• Increased focus on risk from refineries due to California AB617 community
monitoring that could lead to additional emission control requirements on tanks
(adding domes or vapor recovery to additional tanks), alternative measures for
providing power during turnarounds (eliminating portable engine use), and
additional cost related to controlling vacuum truck emissions.
• Increased cost related to SCAQMD Rule 1180 Refinery Fenceline and Community
Air Monitoring (additional instrumentation will be installed in the next year
and may need to be updated in 5 years)
All costs related to identified projects required to comply with California Air
Toxics regulations
LAR Carson
Shared containment dikes without intermediate subdivisions (773, 774, 775).
Potential risk of fire spread between tanks.
All costs to conduct fire risk study, to determine risks associated with shared
containment dikes, and for any related projects required to address NFPA
deficiencies
LAR Carson
Tanks 677, 678, 679, 680 (15k bbl. each) are out of service. Tanks would require
extensive repairs to reinstate, including adding anchors for seismic stability
due to height to diameter ratio.
All costs to perform study to determine if tanks should be demolished and for
any resulting costs to demolish tanks, if required.



Schedule VI- Page 35 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursement
LAR Carson
Vessels grouped into shared containment areas without subdivision or remote
impoundments (pentane spheres 681, 682, 683, 684) and (propane bullets 350, 351,
352, 353, 354, 355)
All costs to conduct fire risk study, to determine risks associated with shared
containment dikes, and for any related projects required to address NFPA
deficiencies
LAR Carson
There is an ongoing, but incomplete project to upgrade the tank L&J Technologies
gauging system to radar type.
All costs to upgrade the tank L&J Technologies gauging system to radar type.
LAR Carson
Motorola Intrac tank overfill protection system is no longer supported. A
project has been identified to upgrade it.
All costs to upgrade tank gauging and control systems
LAR Carson
Arc flash labels are not provided on any equipment. There is a program in place
to correct this within the next two years. Part of the energized work permitting
process is have the facility engineer use the existing ETAP model to calculate
the incident energy at the work location.
All costs for installation of required Arc Flash labels, discovered through
initial evaluation
LAR Carson
Two single bottom tanks do not have adequate levels of cathodic protection.
All costs related to conduct an initial cathodic protection survey and for
addressing any cathodic protection deficiencies discovered
LAR Carson
Cathodic protection levels on the buried facility piping could not be verified
due to suspect data.
All costs related to conduct an initial cathodic protection survey and for
addressing any cathodic protection deficiencies discovered



2.    Los Angeles Refinery Wilmington
Site
3rd Party Contractor Identified Risk
Andeavor Reimbursement
LAR Wilmington
LPG vessels 6000 and 6001 as well as the 700 series LPG vessels (7 total) do not
have a back-flow check valve or thermal activated automatic shutdown valve in
place as required per NFPA 58.
All costs for upgrades required to comply with NFPA 58 automatic shutdown
requirements on tanks 6000 and 6001 and 700 series tanks
LAR Wilmington
Pressure relief devices on V-1700 series pressure vessels (gasoline) vent to
atmosphere directly above vessel.
All costs to evaluate requirements and for any related projects required to
reroute V-1700 series pressure vessels relief vents
LAR Wilmington
No cable type ground connection between the rack and rail car was observed.
All costs to evaluate grounding requirements at the LPG train car rack and for
any related projects required to meet Andeavor standards
LAR Wilmington
The loading safety platforms need upgraded.
All costs to upgrade rail car loading racks to Andeavor Logistics standards
LAR Wilmington
The truck rack lacks a grounding assurance system.
All costs to install interlocks and grounding systems on Truck & Rail racks
LAR Wilmington
Arc flash labeling is incomplete.
All costs for installation of required Arc Flash labels, discovered through
initial evaluation
LAR Wilmington
The Honeywell DCS system for both the inline blending area and tank farm is no
longer supported. A project has been identified to upgrade to the E300 system.
All costs related to any control system upgrades needed for the Honeywell inline
blender



Schedule VI- Page 36 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursement
LAR Wilmington
The first phases of the project to upgrade tank gauging to radar type used a
wireless system to report data to the control system. Current Andeavor practice
is hard wire level transmitters. An evaluation of the security of the wireless
system is being conducted.
All costs related to modifying wireless systems to hardwire to meet Andeavor
standards.
LAR Wilmington
There is an ongoing, but incomplete project to upgrade the tank gauging system
to radar type. Approximately 30 tanks still need to be completed.
All costs to upgrade tank gauging to radar types
LAR Wilmington
No operational cathodic protection exists to protect aboveground storage tanks
with single bottom floors or buried facility piping in direct soil contact.
All costs related to addressing cathodic protection deficiencies after
verification of cathodic protection surveys
LAR Wilmington
No fixed fire protection on tanks 13506, 13507, 13508, 7200.
All costs to perform a study to determine if facility is in compliance with NFPA
codes and for any related projects to comply with fire codes or Andeavor
standards
LAR Wilmington
The following observations were made related to secondary containment at LARW
that will require additional investment:
• Erosion of roads and berms was observed (not only asphaltic covering, but the
underlying soil starting to show shear, erosion, signs of scouring).
• Integrity of sidewalls, cracks observed in concrete around west side tanks
(north wall). 
• Weak and uncoated points in berms.
• Tank dike floor has been excavated to below the berm wall substrate in South
tank farm, which may compromise the berm integrity.  
• Piping interconnections between berms should be reviewed as part of the SPCC
Plan renewal efforts.
All costs to complete SPCC plan review and to make any necessary repairs to
improve tank farm berms and roadways at LAR-Wilmington
LAR Wilmington
LPG Rail and Truck loading racks lack the following safe guards: 
• No driver card system,
• Loading operation is manual,
• No predetermined load volume capacity,
• No automated gauge/level monitoring,
• functional fire detection UV/IR with automatic water deluge (system is
installed, but has not been commissioned).
All costs for initial review of safe guards and for any resulting improvements
required to bring the LPG rail and truck rack up to Andeavor standards
LAR Wilmington
Four clusters of four 80,000 bbl. tanks containing crude, slop, transmix or VGO
have comingled secondary containment dikes. An event of loss of primary
containment (LOPC) in one tank would spread to the entire surface of the common
dike floor, creating a large spill area. If the event is ignited (pool fire) the
consequence would be more severe and lead to potential escalation to neighboring
tanks. Construction of additional segregation berms would be required for tank
segregation containment.
All costs to conduct fire risk study, to determine risks associated with shared
containment dikes, and for any related projects required to address NFPA
deficiencies



Schedule VI- Page 37 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursement
LAR Wilmington
Butane spheres and propane bullets near to the road tanker loading/unloading
area are not equipped with flammable or fire detection.
All costs to evaluate fire protection systems to ensure compliance with NFPA,
local city regulations and Andeavor fire protection standards; and for any
resulting modifications required to comply with above regulations and standards



3.    Mandan Refinery
Site
3rd Party Contractor Identified Risk
Andeavor Reimbursement
Mandan
Multiple tanks grouped into a single secondary containment dike lack subdivision
berms resulting in potential spread of spills to inundate all tanks in the
group. This increases the risk of loss in the event of a fire. Reference tank
groups (743, 745); (737, 738); (741, 756, 707, 709); (715, 714, 710, 708, 712,
711); (742, 744, 720, 718); (719, 722, 721, 732, 756); (757, 716); (717, 740)
All costs to conduct fire risk study, to determine risks associated with shared
containment dikes, and for any related projects required to address NFPA
deficiencies
Mandan
Three significant dents are present at the top course of the north face of Tank
734.
All costs to evaluate integrity of tank 734 dents and to make any required
repairs
Mandan
U-1A forms are not available for all pressure vessels (bullets and spheres).
Modifications, if required, may become complicated without the original
manufacture forms.
All costs to perform a refinery engineering review and to document original U-1A
forms are on file for all pressure vessels, and all costs to replace any
vessels, if required
Mandan
Original drawings indicate shells of the LPG bullets are made of ASTM A212
steel, which historically has had failures associated with brittle fracture. The
material is no longer made. Mandan has a DMT of about -20F, so brittle fracture
should be considered in vessel materials.
All costs to perform a study, if needed, to evaluate brittle fracture areas on
LPG bullet tanks, and to cover any resulting repairs required
Mandan
A majority of the concrete pipe support foundations have experienced
heaving/settling, in some cases failing completely, resulting in loss of support
of the pipe. Many foundations are cracked, eroded, or completely broken away
exposing the reinforcing steel and are no longer providing support to the
piping.
All costs to perform a study to evaluate tank farm pipe foundations and supports
in question and any costs to address deficiencies discovered
Mandan
Several supports for the 14” jet fuel pipe routed along the west side of Tank
734 have failed completely. The pipe is spanning approximately 80'-0"
unsupported which could result in overstress.
All costs to repair supports on the 14" jet piping along the west side of TK-734
Mandan
The LPG transfer pump 759 and 759S foundation and support slabs are compromised
and do not provide sound support or drip containment for the pumps. Refinery
stated the pump foundations are slated for replacement.
All costs for projects to repair or replace LPG pump 759 and 759S foundations
Mandan
Pump 778 has issues with its dry well collecting liquids which can freeze and
cause misalignment of the pump. Other pumps in the area (e.g. 759) do not have
the same capacity as 778, so when pump 778 goes down flow to the process is
limited. Refinery personnel indicated a project to relocate pump 778 is in
initial stages to determine funding.
All costs to conduct a complete mechanical reliability evaluation of pump 778
and to upgrade and or relocate, as needed



Schedule VI- Page 38 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursement
Mandan
No document control for P&ID updates or revisions. Work history on pumps is only
available for the past year due to the new system for tracking pump maintenance.
All costs to evaluate document controls and determine if appropriate P&ID's,
plot plans, isometric and electrical one-line drawings and maintenance records
are in place, as well as to prepare any required documents.
Mandan
The rail car loading stations on track 8 have catch basins for spill collection.
The catch basins are piped to a sump with integrity of buried pipe unknown.
All costs of recommended underground piping replacements, as a result of initial
catch basin inspections. Inspections are being implemented into refinery
inspection programs for rail car loading stations.
Mandan
Cable tray and conduit has failed at many locations due to being exposed to snow
loads, or due to settling/heaving or failure of pipe supports. Failed conduit
may be located in classified areas, with internal wiring exposed.
All costs to perform a survey of the tank farm and identify any failed trays and
conduits and implement projects to repair.
Mandan
Fire and Gas detection is typical of this type of facility and consists of
direct observation by field personnel.
All costs to perform a study to determine if facility is in compliance with NFPA
codes and for any related projects to comply with fire codes or Andeavor
standards
Mandan
35 storage tanks do not have fixed fire protection systems for delivery of foam
to the tank interior.
All costs to perform a study to determine if facility is in compliance with NFPA
codes and for any related projects to comply with fire codes or Andeavor
standards
Mandan
Fire foam piping within the tank farm is poorly supported due to support
failure. Supports have jacked or settled and, in several locations, are no
longer supporting the piping.
All costs to conduct a survey of the tank farm, to determine if there are failed
fire foam piping supports, and for any resulting projects required to make
repairs
Mandan
Storage tank level monitoring varies throughout tank farm. Some tanks do not
have independent high-level switches. Some tanks do not have levels that report
to the control room - level is monitored at the tank using the gauge board. Lack
of high level switches increases potential for overfill.
All costs to conduct a survey of the Andeavor requirement for high level
switches, and for any resulting projects to address deficiencies
Mandan
No lightning protection system was observed on storage tanks with EFRs.
All costs to evaluate requirements for lightning protection on storage tanks and
to address any deficiencies to Andeavor standards
Mandan
Cathodic protection of the buried product facility piping could not be verified
as CP monitoring is not being performed on an annual basis.
All costs related to conduct an initial cathodic protection survey and for
addressing any cathodic protection deficiencies discovered
Mandan
Cathodic protection of the tank bottoms could not be verified as perimeter
readings are being obtained and the data is suspect.
All costs related to conduct an initial cathodic protection survey and for
addressing any cathodic protection deficiencies discovered
Mandan
Tracks have significant settlement at decanted oil, diesel and jet, and LPG
transfer areas.
All costs for one-time 3rd party rail integrity assessment and any repair
recommendations identified
Mandan
Rail electrical isolation between mainline and spurs to decanted oil, diesel and
jet, and LPG transfer areas appears to be compromised.
All costs for one-time 3rd party rail integrity assessment and any repair
recommendations identified



Schedule VI- Page 39 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursement
Mandan
Foundations have settled or heaved creating unleveled walking surfaces and tall
bottom steps to grade creating fall hazards.
All costs to conduct a survey of stairways not in compliance with OSHA
requirements and those with uneven walking surfaces and for any resulting
projects required to address safety concerns
Mandan
Access ladders at the aboveground storage tanks exceed OSHA height limits
without intermediate landings and do not include safety cages or fall protection
devices.
All costs to conduct a survey of tank access ladders for compliance with OSHA
and for any resulting repairs required to address deficiencies
Mandan
The SPCC Plan does not document the volumes of the secondary containment
calculations. The numbers presented in the plans are the design basis for the
containments.
All costs to perform SPCC Plan update and for any resulting secondary
containment improvements required
Mandan
RSR compliance modifications are excluded from tank inspection plan. Three tanks
have been identified that will require equipment upgrades for compliance with
the Refinery Sector Rules (RSR) provisions for tank seal and gaskets. The
Refinery cost estimates have been identified for the three tanks. Future
inspections are expected to identify similar missing seals on smaller openings
and equipment modifications related to RSR compliance have not yet been
determined for 7 other tanks.
All costs to complete inspections for tanks subject to refinery sector rules and
for any resulting modifications or repairs required to address deficiencies
related to RSR compliance
Mandan
Ethanol tank (Tank 758) will need IFR or vapor control. Tank just moved into
Group 1 and is now in Refinery Sector Rule (RSR).
All costs to install IFR or similar vapor controls on Ethanol tank 758, required
to ensure compliance with Refinery Sector Rule
Mandan
The rack drip pans and rail loading area drain to a sump. Based on discussions
with Operations and Environmental, it was unclear who inspects/monitors the sump
and if the sump is currently operational because it was disconnected from the
truck rack. The sump is not equipped with an automated pump or alarm. The
concrete sump appears to be in poor condition with spalling and cracks present,
an indication of integrity concerns. A hydrocarbon sheen was observed on the
water in the sump and the ground adjacent to the sump.
All costs to perform a study, evaluating integrity of the sump and its function
in the context of SPCC plan
Mandan
Horse trough sump collects steam condensate and reciprocating pump compressor
oil from LPG truck rack and LPG and butane storage tanks. A hydrocarbon sheen
was observed on the water in the sump and on the ground adjacent to sump,
indicative of an overfill of the sump. Sump is not equipped with automatic
alarms or shutoffs to prevent overflow. Sump is maintained by operator of the
LPG truck rack who calls a vacuum truck to empty sump.
All costs to perform a study, evaluating integrity of the sump and its function
in the context of SPCC plan
Mandan
Tanks in the tank farm did not have automated level indication. The facility is
currently in the execute stage of the tank field modernization project that will
see each tank receive automated level indication (MOC M20181397-001).
All costs related to installation of independent High level switches on tanks,
as part of tank modernization project



4.    Salt Lake Refinery


Schedule VI- Page 40 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursement
Salt Lake
Tanks sharing a dike cell lack intermediate berms and do not provide 100%
separation with the other tanks in such that they could inundate the adjacent
tank if a spill occurred. A spill fire would be contained within the main diked
area.
All costs to conduct fire risk study, to determine risks associated with shared
containment dikes, and for any related projects required to address NFPA
deficiencies
Salt Lake
Many dike walls contain open culverts for communication between containment
cells, or unsealed casings between cells. As a result, containment dike walls do
not provide 100% separation with the other tanks in such that they could
inundate the adjacent tank if a spill occurred. A spill fire would be contained
within the main diked area.
All costs to conduct fire risk study, to determine risks associated with shared
containment dikes, and for any related projects required to address NFPA
deficiencies
Salt Lake
Tank 325 was modified with 6 vertical channel stiffeners at the north side of
the tank to maintain the shape of the tank due to a reported fire in 1989.
Refinery staff indicated issues with the floating roof snagging on the shell.
All costs to conduct an inspection of tank 325 and to address repairs through
refinery tank repair program
Salt Lake
The shell at the bottom two courses of Tank 322 appears to be bulging, and the
inspections group has been notified.
All costs to conduct an inspection of tank 322 and to address repairs through
refinery tank repair program
Salt Lake
Dents or shell wall distortion is present at the 3rd and 4th course at the east
side of tank 297, and at the base course of tank 308.
All costs to conduct inspections of tanks 297 and 308 and to address repairs
through refinery tank repair program
Salt Lake
Riveted tanks are notes as weeping, resulting in staining on the ground.
All costs to conduct inspections of applicable riveted tanks and to address
repairs and or replacement through refinery tank repair program
Salt Lake
Tank 204 containment area has hydrocarbon product seeping from underground
around the perimeter of the tank with oil staining at the gravel directly
beneath the tank chime and throughout the containment dike areas.
All costs for managing Tank 204 asphalt contamination remediation and clean up,
including any required tank inspections or related repairs or modifications
Salt Lake
Floating oil at surface water present at tank 247 due to storm water backup to
oily waste system during rain event.
All costs to clean up tank 247 containment due to stormwater backups
Salt Lake
Out of service and dead leg piping in the tank farm is not actively managed.
All costs to conduct a study to identify out of service and dead leg piping in
the tank farm and for any projects required to address recommendations per
Andeavor standards
Salt Lake
Some grounding operations at loading/unloading racks do not have ground proving
(Scully) systems in place.
All costs to conduct an evaluation of the potential need for ground proving
interlocks on truck racks and for any resulting upgrades required per Andeavor
Standards
Salt Lake
The butane loading rack building's concrete column and roof girders are heavily
spalled with exposed reinforcing steel throughout.
All costs to conduct an evaluation of the butane loading rack building concrete
columns and roof girders, and for any projects required to address resulting
recommendations
Salt Lake
No automated fire or gas detection systems were observed; however this is
typical for this type of facility.
All costs to perform a study to determine if facility is in compliance with NFPA
codes and for any related projects to comply with fire codes or Andeavor
standards



Schedule VI- Page 41 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursement
Salt Lake
27 storage tanks do not have fixed fire protection systems for delivery of foam
to the tank interior.
All costs to perform a study to determine if facility is in compliance with NFPA
codes and for any related projects to comply with fire codes or Andeavor
standards
Salt Lake
The fire foam piping at 5 of the tanks with fire foam chambers extend down the
shell with a flanged connection near grade. The fire foam piping does not extend
to the edge of the containment dike. In the event of a fire, fire department
would not have access to the foam piping connection without entering the dike
and bolting up a flange. Connection to the existing flanged connection at the
tank shell is unlikely to occur in the event of a fire event.
All costs to perform a study to determine if facility is in compliance with NFPA
codes and for any related projects to comply with fire codes or Andeavor
standards
Salt Lake
The software controlling the gasoline blender pumps is outdated and no longer
supported.
All costs related to upgrading the automation controls at the blender per
Andeavor standards
Salt Lake
Storage tank level high-high level switches are not independently hardwired back
to the DCS.
All costs related to installing High-High level switches to comply with NFPA 30
Chapter 21.7.1.1 and Andeavor standards
Salt Lake
Tank level alarms set higher than currently recommended by API 2350 resulting in
recent overfill of one of the vessels.
All costs to conduct an alarm rationalization study on tank level alarm settings
and to make required revisions in control systems per Andeavor standards
Salt Lake
Cathodic protection levels could not be verified for select aboveground storage
tank bottoms and the buried facility piping.
All costs related to conduct an initial cathodic protection survey and for
addressing any cathodic protection deficiencies discovered
Salt Lake
Asphalt seeps were observed within the bermed area at Tank 204. The seeps cover
areas around Tank 204 and can impact operations within the containment area.
All costs for managing Tank 204 asphalt contamination remediation and clean up,
including any required tank inspections or related repairs or modifications



Schedule VI- Page 42 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursement
Salt Lake
The following issues with secondary containment and stormwater/wastewater
management were identified at the Site:
1) a survey of secondary containment volumes was completed during 2018 to
confirm adequacy with respect to SPCC requirements; the report identified that
Tanks 244 and 245 have inadequate secondary containment capacity and redesign is
anticipated by the environmental representative.
2) The manual drain valve for the secondary containment berm around Tank 157 was
reported by site personnel to be maintained open to allow general stormwater
drainage from the depressed (low-area), exterior roadway to drain water from the
road into the bermed area for storage/evaporation in an effort to reduce
flooding; however, this is contrary to SPCC requirements.
3) Free phase oil mixed with water was observed within the secondary containment
berm for Tank 247. The site representative reported that the wastewater
treatment facility capacity can be overwhelmed following heavy precipitation
events, as occurred the day before the site visit. The backup of hydrocarbon
containing wastewater into the tank berms reduces the secondary containment
capacity and could result (temporarily) in noncompliance with the SPCC
requirements as well as additional H&S and remediation activities.
All costs related to addressing improvements to SPCC plan containment and
stormwater related deficiencies, as well as all costs related to wastewater
cleanup
Salt Lake
Site is in the process of completing a Baker Risk facility siting evaluation.
Based on visual evidence and interviews with site personnel, major equipment
relocation costs are anticipated.
All costs for repairs or projects to address risk reduction recommendations from
Baker Risk Siting evaluation
Salt Lake
Eleven tanks have been identified that will require equipment upgrades in 2025
for compliance with the Refinery Sector Rules (RSR) provisions for tank seal and
fitting vapor controls. The Refinery cost estimates are presented in the plant
Ten Year Tank and Boiler Plan 2017.
All costs for tank seal and fitting vapor controls projects required for
compliance with Refinery Sector Rules
Salt Lake
The RSR rule requires venting to be controlled during equipment maintenance.
The Site has not yet identified the extent of equipment and maintenance shutdown
venting that may be subject to the emission control measures required by the
rule.
All costs for venting and emission controls projects required for compliance
with Refinery Sector Rules
Salt Lake
The OMD (Oil Movements Division) PHA included the tank farm and remote tank
farm. This PHA is currently in draft and under Site review. The PSM coordinator
specifically indicated two recommendations will need to be corrected and are
likely to be material:
(1) A corrosion study needs to be completed and recommendations implemented.
(2) More than 20 deadlegs were identified that potentially would need to be
removed from service throughout the tank farm. 
All costs to finalize PHA study and obtain related recommendations and then to
address findings



Schedule VI- Page 43 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursement
Salt Lake
Three railcar derailments have occurred at the Site in the last 8 months, with
one major derailment that required third party intervention to upright the cars.
Facility representatives stated that one derailment was caused by ice and the
other two derailments were caused by a rail integrity issue. The portion of the
rail that was causing the issue was not identified during routine rail
inspections. Representatives reported that the root cause of the rail integrity
issue has not been identified. This rail section has since been replaced.
Without understanding the integrity issue failure, the Site is not able to
proactive address other sections of rail that may have similar integrity issues.
All costs for one-time 3rd party rail integrity assessment and any repair
recommendations identified
Salt Lake
No hydrocarbon detection and alarm systems exist in the LPG truck loading area
that could notify operations of a continuous release. An LPG release in close
proximity to loading trucks accessing the rack could result in a high
consequence event.
All costs to evaluate the potential need to install hydrocarbon detection and
alarms at the LPG truck loading rack and to ensure compliance with NFPA and
Andeavor Fire Standards, and then to address any deficiencies discovered
Salt Lake
There are >20 tanks that will require foam injection capabilities to be added to
meet Andeavor standards requirements.
All costs to conduct a study of fire protection systems and identify tanks
needing modification to comply with NFPA or Andeavor fire protection standards,
and then to address any deficiencies discovered
Salt Lake
A 2011 Hydraulic Model Study identified the blending facility lacks potential
firefighting infrastructure.
All costs for upgrading the firefighting infrastructure at the blending facility
per Andeavor standards
Salt Lake
Five pressure relief devices (PRD) within the tank farm are anticipated to be
subject to the RSR PRD standards. The Site has not yet completed the regulatory
evaluation and the final applicability determination. PRD monitoring systems are
required for systems to be in compliance with the rule.
All costs to conduct a regulatory evaluation to determine if PRD monitoring
systems are required to comply with Refinery Sector Rules, and then to address
any deficiencies identified





Schedule VI- Page 44 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




5.    Bakken Link and Fryburg
Site
3rd Party Contractor Identified Risk
Andeavor Reimbursement
BakkenLink
The Arc Flash labels do not meet the requirements of the 2014 NEC (130D). The
existing labels display the fault current but not the PPE requirements or the
safe work zone. A 2018 project is in progress to complete an Arc Flash Study.
All costs related project to install Arc Flash labels
BakkenLink
Some CP test point locations do not exhibit adequate levels of cathodic
protection.
All costs related to addressing cathodic protection deficiencies after
verification of cathodic protection surveys.
BakkenLink
The Arc Flash labels do not meet the requirements of the 2014 NEC. The existing
labels display the fault current but not the PPE requirements or the safe work
zone. A 2018 project is in progress to complete an Arc Flash Study.
All costs for installation of required Arc Flash labels, discovered through
initial evaluation
BakkenLink
The Arc Flash labels do not meet the requirements of the 2014 NEC. The existing
labels display the fault current but not the PPE requirements or the safe work
zone. A 2018 project is in progress to complete an Arc Flash Study.
All costs related project to install Arc Flash labels
BakkenLink
The aboveground storage tank shells were not grounded for lightning protection
per NFPA requirements with the exception of the tanks at the Fryburg Rail
Terminal.
All costs related to evaluate requirements for grounding tank shells for
lightning protection per NFPA requirements and for any resulting repairs or
projects required for NFPA compliance
BakkenLink
Several test points on the buried facility piping and tank bottoms do not
exhibit adequate levels of cathodic protection.
All costs related to addressing cathodic protection deficiencies after
verification of cathodic protection surveys
Dry Creek
An engineered drainage swale is present on the south side of the facility.
Facility receives runoff from the eastern adjacent property that bypasses the
engineered drainage swale and has eroded a swale along the northern boundary of
the facility.
All costs related to conducting a study for diversion of offsite runoff away
from the facility to eliminate erosion on the property and any resulting
projects required
Fryburg
Sedimentation into and erosion of the tank berms has diminished the design
containment capacity and sufficient freeboard. Due to the presence of excessive
sediment and standing water within the tank farm secondary containment, there is
a reduction in containment volume.
All costs related to conducting a study of existing containment capacity to
ensure that sufficient containment exists (ensuring that the study includes
accumulated precipitation and sedimentation in the containment calculations) and
costs to correct resulting noted deficiencies
Fryburg
There is inadequate secondary containment for 110% of the largest vessel (a rail
car) spill at the diesel car rail loading area.
All costs related to conducting and documenting a secondary containment
impracticability study



6.    Clearbrook Tankage, Minnesota Pipeline and Aranco Pipeline


Schedule VI- Page 45 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursement
Clearbrook
Clearbrook - The transfer pipe between the primary and auxiliary roof drain
sumps on Tank-14 cracked during the winter of 2017 / 2018 resulting in contents
of the tank accumulating on the floating roof. The issue has been temporarily
addressed by facility operators and the tank construction contractor has been
notified to perform warranty repairs. A member of the Partnership Group should
verify repairs are made.
All costs to make any required repairs related to the transfer pipe between the
primary and auxiliary roof drain sumps on Tank-14.
Clearbrook
Clearbrook - The fire foam piping at Tanks 14 and 15 extend down the shell with
a flanged connection near grade. The fire foam piping does not extend to the
edge of the containment dike. In the event of a fire, the local volunteer fire
department does not have access to the flanged connection from the access road.
Connection to the existing flanged connection at the tank shell is unlikely to
occur in the event of a fire event.
All costs to evaluate fire safety risk with 3rd party Operator and for resulting
required project to route foam connections outside of the containment berm to a
safe location.
Clearbrook
Clearbrook - Life of the semi-deep anode groundbeds could be reduced due to the
absence of a venting system and use of non-chemically resistance anode lead
cables.
All costs related to conducting a cathodic protection inspection and for any
resulting repairs required.
Clearbrook
Tank 14 and 15 are designed to have foam for firefighting. The foam pipes end at
the base of the tank so if there is a fire, firefighting crews will not be able
to get close enough to the tanks to connect to the foam dispersal pipes.
All costs to evaluate fire safety risk with 3rd party Operator and for resulting
required project to route foam connections outside of the containment berm to a
safe location.
Clearbrook
Tanks 14 and 15 are equipped with IFRs.  The drain line between the secondary
sump and the primary sump in Tank 14 leaked in the winter of 2017/2018.  The
leak discharged oil to the top of the IFR. The line between the secondary sump
and the primary sump has been blinded in Tank 14 to eliminate a future
recurrence of a release.  Maintenance/repair of line will occur at next internal
inspection. Repair costs will be material if undertaken outside of scheduled
tank inspection.
All costs related to ensuring repairs are addressed in a timely manner and for
any repairs required, which are not covered under tank warranty.



7.    Conan Gathering System


Schedule VI- Page 46 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursement
Conan
Pipe traps may not have proper dimension to support ILI tools. Oversize pipe
segment (barrel) appears to be too short. Also, no flanges are provided to allow
for extending the barrel length.
  # Receivers: 85 (assuming only receivers at CTB’s, TUL’s and Conan Terminal in
scope)
# Launchers: 79 (assuming only launchers at CTB’s and TUL’s in scope).
It appears the launchers/receivers could be prepared for ILI using a replacement
barrel and additional pipe spools (sharing of the replacement barrel and piping
is dependent on diameter; system contains piping with diameter 6”, 8”, 10, 12”
and 16”).
Estimated cost for 10 extended barrels (launcher and receiver) and associated
piping: $500k.
All costs related to correcting design issues with receivers and launchers.
Conan
Currently the leak detection system is mass balance system and is scheduled to
be upgraded to ATMOS (quote was provided to project manager). Andeavor typically
uses CPM through ATMOS.
    Total 91 Coriolis meters installed.
Price to upgrade to ATMOS CPM is approx. $500k.
All costs to evaluate if ATMOS system is needed and for any resulting upgrade of
the leak detection systems.
Conan
Fire Suppression - A modification to the tank fire protection system at Conan
Terminal was ordered by EOG and is scheduled (Protect-O-Burn Self Expanding Foam
System for rim seal protection on (3) tanks). Allocation of additional $1.2MM
quoted cost for entire system is unknown.
All required costs to upgrade the fire system for rim seal protection on 3 tanks
as ordered by EOG after determination of Andeavor Entity/Partnership Group
allocation
Conan
Although the facilities are exempt from industrial stormwater permitting
requirements by rule, it is not clear whether the design of the facilities is
adequate to prevent discharges of contaminants that could otherwise trigger
individual permit requirements.
• Division berms and grading design may be insufficient to control drainage
across the facilities (Hercules TUL in particular) and prevent stormwater from
coming in contact with pollutants associated with process and truck unloading
areas prior to off-site discharge
• Stormwater tanks associated with the truck unloading areas should be assessed
for adequate capacity for the amount of received drainage
Improved stormwater management/diversion practices are likely to be material.
All costs related to conduct an engineering design study for addressing
containment of storm water within the property and for any resulting required
projects to address deficiencies in storm water containment.



8.    Rio Pipeline, Stateline and Midland Terminals
Site
3rd Party Contractor Identified Risk
Andeavor Reimbursement
Midland Terminals: Geneva/Zurich/Rio Pipeline
Rio Pipeline & Midland Short Haul Pipelines - CIS has not been performed to
evaluate stray current interference from foreign operators.
All costs related to addressing cathodic protection deficiencies after
verification of cathodic protection surveys.
Midland Terminals: Geneva/Zurich/Rio Pipeline
Rio Pipeline – Rectifier #2 and #3 do not have AC power installed.
All costs related to projects required to install power to rectifiers #2 and #3



Schedule VI- Page 47 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursement
Midland Terminals: Geneva/Zurich/Rio Pipeline
Geneva - The intermediate tank containments did not provide 100% separation with
the other tanks in such that they could inundate the adjacent tank if a spill
occurred. A spill fire would be contained within the main diked area.
All costs related to conducting a fire risk study and to address any resulting
deficiencies in compliance with NFPA codes, if required.
Midland Terminals: Geneva/Zurich/Rio Pipeline
Geneva & Zurich - Pipe supports do not allow for pipe flexibility and piping is
likely overstressed on the longer pipe runs at the facilities.
All costs to conduct a study of the piping and for any resulting repairs
required to address facility piping stresses
Midland Terminals: Geneva/Zurich/Rio Pipeline
Geneva & Zurich - Arc flash labeling is incomplete.
All costs for installation of required Arc Flash labels, discovered through
initial evaluation
Midland Terminals: Geneva/Zurich/Rio Pipeline
Geneva & Zurich - The aboveground storage tank bottoms and facility piping do
not exhibit adequate levels of cathodic protection at some test point locations.
All costs related to addressing cathodic protection deficiencies after
verification of cathodic protection surveys.
Midland Terminals: Geneva/Zurich/Rio Pipeline
Geneva & Zurich - The stair cross overs for piping and cable tray was not OSHA
compliant. The tread depth was smaller than 10" and the height of the treads was
over 7.5".
All costs related to fix deficiencies on identified stairways not meeting OSHA
compliance
Stateline Terminal
Pipe supports do not allow for pipe flexibility and piping is likely
overstressed on the longer pipe runs at the facility.
All costs to conduct a study of the piping and for any resulting repairs
required to address facility piping stresses
Stateline Terminal
The 10 truck lanes that are not metered and use the truck pumps to unload crude
to tanks SL-1 & SL-2. The unloading trucks have no protection or warning if a
downstream valve was closed. The truck pump will deadhead against the closed
valve.
All costs related to installing overpressure or other protection controls on
truck loading racks for tanks SL-2 & SL-2
Stateline Terminal
MCC Module panelboards and building disconnects lack Arc flash labels.
All costs for installation of required Arc Flash labels, discovered through
initial evaluation
Stateline Terminal
Alarms and controls for truck offloading need to be reviewed. Power fluctuations
are causing a flow control valve to close and divert product to the sump.
All costs related to upgrading electrical infrastructure at truck rack to
prevent flow control valve closing and diverting product to sump
Stateline Terminal
There are no control interlocks on ten of the truck loading lanes. Hoses and
fittings can overpressure when flow control valves are closed as a result of
site power fluctuations.
All costs related to installing truck rack overpressure control interlocks on
truck loading lanes.
Stateline Terminal
Ten of the truck loading spots are not equipped with truck grounding indication
or any interlocks with the offloading operation.
All costs related to installing ground proving interlocks and or grounding
systems at loading racks
Stateline Terminal
The stair cross overs for piping and cable tray is not OSHA compliant. The tread
depth was smaller than 10" and the height of the treads was over 7.5".
All costs related to fix deficiencies on identified stairways not meeting OSHA
compliance
Zurich, Geneva
The following issues with secondary containment were identified:
- The off-loading is not equipped with secondary containment.
- No design basis for secondary containment berm around Tanks (e.g., survey and
geotechnical data on construction materials).
All costs related to conducting a containment survey and validating SPCC Plan
and for any resulting projects required to address deficiencies found



Schedule VI- Page 48 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursement
Geneva
The following issues related to secondary containment were noted:
- Facility off-loading lacks secondary containment. 
- No design basis for secondary containment berm around tanks (e.g., survey and
geotechnical data on construction materials);
- Blowing sand has filled part of secondary containment and berm erosion has
occurred.
- Additional concerns with containment capacity based on tank manifolding (three
tanks are manifolded such that failure from one tank results in release from all
three).
All costs related to conducting a containment survey and for any resulting
projects required to address deficiencies found
Geneva
The following issues related to secondary containment were identified:
-Inadequate secondary containment capacity for H2S scavenger stored in unloading
area.
All costs related to conducting a containment survey and validating SPCC plan
and for any resulting projects required to address deficiencies found
Stateline
Crude release (24.4 Bbls) occurred on March 8, 2018 due to power outage, which
flowed across property and off-site onto a neighboring. Remedial actions are in
process. Additional information is required to ensure that the cleanup meets
Texas cleanup requirements.
All costs related to indemnify for long term subsurface liability, if warranted,
and to ensure remedial efforts meet the TCEQ Standards
Stateline
Lack of documentation indicating if retention pond has adequate capacity to
prevent uncontrolled discharge from facility.
All costs related to conducting a study to determine capacity of stormwater
retention pond and for making any resulting upgrades to ensure compliance with
permits



9.    Wink Station, Mason East Station, Yucca and Mesquite Truck Stations,
Bobcat Pipeline
Site
3rd Party Contractor Identified Risk
Andeavor Reimbursement
Wink Station, Bobcat Pipeline, and Jack Rabbit Short Haul Pipelines
Bobcat & Wink Short Haul Pipelines - The pipelines do not exhibit adequate
levels of cathodic protection at multiple test point locations.
All costs related to addressing cathodic protection deficiencies after
verification of cathodic protection surveys.
Wink Station, Bobcat Pipeline, and Jack Rabbit Short Haul Pipelines
Bobcat & Wink Short Haul Pipelines - CIS has not been performed to evaluate
stray current interference from foreign operators.
All costs related to addressing cathodic protection deficiencies after
verification of cathodic protection surveys.
Wink Station, Bobcat Pipeline, and Jack Rabbit Short Haul Pipelines
Consider appropriate measures for leak detection including CPM systems such as
ATMOS or Telvent.
All costs to conduct a study to determine if additional leak detection measures
are needed and for any resulting projects required to address leak detection
deficiencies
Wink Station, Bobcat Pipeline, and Jack Rabbit Short Haul Pipelines
MCC Module panel boards, vendor modules and skids, and cathodic protection
equipment lack Arc flash labels.
All costs for installation of required Arc Flash labels, discovered through
initial evaluation
Wink Station, Bobcat Pipeline, and Jack Rabbit Short Haul Pipelines
Kinder Morgan and Plains sites lack arc flash labels.
All costs for installation of required Arc Flash labels, discovered through
initial evaluation



Schedule VI- Page 49 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursement
Wink Station, Bobcat Pipeline, and Jack Rabbit Short Haul Pipelines
Tank 3513 - One test point location does not exhibit adequate levels of cathodic
protection.
All costs related to addressing cathodic protection deficiencies after
verification of cathodic protection surveys
Wink Station, Bobcat Pipeline, and Jack Rabbit Short Haul Pipelines
Jackrabbit Station - Cathodic protection levels of the buried facility piping
could not be verified as CP monitoring is not being performed on an annual
basis.
All costs related to addressing cathodic protection deficiencies after
verification of cathodic protection surveys
Mason Station East
A study was conducted by Rooney Engineering after a flooding event occurred.
Some upgrades were made based on the study, but similar rain events have not
reoccurred yet to determine if the corrective measures were adequate. Further
evaluation and additional upgrades could be required
All costs related to addressing any remaining Rooney Engineering recommendations
deemed necessary for mitigation of facility flooding
Mason Station East
MCC Module, fire pump building, and warehouse building panel boards lack arc
flash labels.
All costs for installation of required Arc Flash labels, discovered through
initial evaluation
Mason Station East
The aboveground storage tanks do not exhibit adequate levels of cathodic
protection at some test point locations.
All costs related to addressing cathodic protection deficiencies after
verification of cathodic protection surveys
Mason Station East
Cathodic protection levels of the buried facility piping could not be verified
as CP monitoring is not being performed on an annual basis.
All costs related to conduct an initial cathodic protection survey and for
addressing any cathodic protection deficiencies discovered
TexNewMexX: Yucca & Mesquite
Mesquite & Yucca – Some MCC Module panel boards and cathodic protection
equipment lack arc flash labels.
All costs for installation of required Arc Flash labels, discovered through
initial evaluation
TexNewMexX: Yucca & Mesquite
Mesquite & Yucca – Cathodic protection levels of the buried facility piping
could not be verified as CP monitoring is not being performed on an annual
basis.
All costs related to addressing cathodic protection deficiencies after
verification of cathodic protection surveys



10.    Jal NGL Storage Facility
Site
3rd Party Contractor Identified Risk
Andeavor Reimbursement
Jal
Out-of-service fractionator equipment has been abandoned in place with heat
exchanger heads open, vessel manways open, open-ended piping. There is no HazCom
signage (i.e. regarding confined spaces, ACM, lead-based paint) and the
volume/quantity of lead based paint and ACM has not been quantified.
All costs related to conduct study to determine if tanks should be demolished
and associated costs to demolish tanks, if needed
Jal
The facility siting study required under PSM is not based on the current site
layout.
All costs related to evaluation of facility siting based on current site layout
and for any resulting modifications required
Jal NGL Storage Facility
A number of concrete piping supports are cracked or completely broken away
exposing the rebar.
All costs related to repairing identified broken concrete pipe supports



Schedule VI- Page 50 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursement
Jal NGL Storage Facility
The rail access platform was constructed in the late 1950’s with the
construction of the fractionation plant and currently would be unable to support
the weight of a new safe rack gate system if future safety upgrades are
required.
All costs to conduct a study of the rail access platform and for any resulting
projects required to make safety improvements to meet Andeavor standards
Jal NGL Storage Facility
The LGP rail access platforms have no overhead tie-in safety system for the
operators to use when accessing the top of the rail cars.
All costs related to projects to upgrade rail car racks loading platforms to
ensure safe access to meet Andeavor standards
Jal NGL Storage Facility
Well-degasser needed for facility. A casing leak could lead to butane in water
which settles into storage ponds for a large flashing to atmosphere scenario. If
ignition source is found near pond this could lead to a vapor cloud explosion.
All costs related to evaluation of potential casing leak scenario and costs to
implement recommended safe practices
Jal NGL Storage Facility
T-825 does not have a U-Stamp affixed to the vessel and will require replacement
of the vessel.
All costs related to installation of a new vessel or to provide certification
and U-stamp for
T-825.
Jal NGL Storage Facility
Arc flash labeling is not provided on any of the electrical equipment.
All costs for installation of required Arc Flash labels, discovered through
initial evaluation
Jal NGL Storage Facility
Area classification drawings are not available.
All costs to create and stamp facility electrical area classification drawings
Jal NGL Storage Facility
No on-site water or foam supply for fire protection. Fire protection is provided
by volunteer fire department with limited resources for water supply.
All costs related to making required water or foam supply modifications to
comply with Andeavor fire protection standards
Jal NGL Storage Facility
No fire or gas detection is provided. Operations is particularly concerned with
the lack of fire and gas detection in the pumphouse.
All costs related to performing an evaluation to determine if additional fire or
gas detection is needed and for installing fixed gas detection monitors and or
ESD at the pumphouse as per Andeavor standards
Jal NGL Storage Facility
A SCADA control system is not installed. All controls and interlocks are
directly hardwired, and remote monitoring is not provided for operators.
All costs for installation of remote monitoring or SCADA control systems to meet
Andeavor standards
Jal NGL Storage Facility
Consideration should be given to performing a PHA and evaluating the need for
additional ESD valves for the wells.
All costs related to conducting a PHA study and for any required projects to
address deficiencies
Jal NGL Storage Facility
Tank 825 is not equipped with any pressure instrumentation, temperature
instrumentation, or automated valves. Recommend evaluating the need for
additional monitoring and protection for the tank.
All costs to perform automation study and for any resulting projects to install
automation instrumentation for tank 825 to meet Andeavor standards
Jal NGL Storage Facility
The booster pump and Tank 825 are not equipped with bonding jumpers.
All costs to survey facility and identify any conduit fittings missing bonding
jumpers and to address deficiencies
Jal NGL Storage Facility
Some liquid-tight fittings are not installed with bonding jumpers.
All costs to survey facility and identify any conduit fittings missing bonding
jumpers and to address deficiencies



Schedule VI- Page 51 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursement
Jal NGL Storage Facility
Tank ground indication is not provided at the rail rack.
All costs related to installation of pump interlocks and ground proving (Scully)
systems on rail rack to meet Andeavor standards
Jal NGL Storage Facility
Pump interlocks with the truck rack and rail rack grounding systems are not
provided.
All costs to install pump interlocks and ground proving (Scully) systems on
truck rack to meet Andeavor standards
Jal NGL Storage Facility
Two truck loading spots are not provided with ground indication.
All costs to install ground proving (Scully) systems on truck racks to meet
Andeavor standards
Jal NGL Storage Facility
No active CP systems or monitoring program is in place for the buried facility
piping. A foreign CP system is adjacent to the facility which could be cause
stray current interference.
All costs related to addressing cathodic protection deficiencies after
verification of cathodic protection surveys



11.     Wingate Terminal


Schedule VI- Page 52 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursement
Wingate
Secondary containment around four legacy sphere tanks has torn liner that is in
need of repairs or replacement. Two spheres have containment without liners.
Once a study sphere use is complete, all costs related to conducting a study on
secondary containment and for any resulting requirements to address
deficiencies.
Wingate
Two artesian water wells (No. 3 and 4) have leaking casings at the tops of the
well heads. The leaking water created a >1-acre wetland area that is permanently
saturated. The costs to re-drill the wells would be material. A recent NMED
inspection identified the need to repair the wells.
All costs for any mechanical integrity repairs to water wells No. 3 and 4
associated with recent inspection reports identifying need to redrill the water
wells
Wingate Terminal
The rail access platform was constructed in the late 1950’s with the
construction of the fractionation plant and currently would be unable to support
the weight of a new safe rack gate system if future safety upgrades are
required.
All costs to conduct a study of the rail access platform and for any resulting
projects required to make safety improvements to meet Andeavor standards
Wingate Terminal
The concrete foundation under propane tank 518 has a significant crack that
exposes the rebar inside the foundation and is a structural concern
All costs related to either repairing the foundation or removing the vessel
Wingate Terminal
No back-flow check valve or thermal activated automatic shutdown valve in place
as required per NFPA 58.
All costs related to making upgrades to vessels to meet requirements of NFPA 58
Wingate Terminal
Seven vessels are overdue for inspection (V-400 through V-406) and one vessel
(V-407) is out of service.
All costs to inspect vessels prior to their returning to product service
Wingate Terminal
The concrete foundations for the horizontal iso butane tanks 209-214 & propane
tanks 508-517 are showing signs of cracking.
All costs to evaluate foundation cracking on LNG tanks 209-214 and 508-517, to
determine if repairs are required, and for any resulting required LNG tank
foundation repairs
Wingate Terminal
Gas detection is not provided at the spheres. Consider evaluating the need for
additional gas detection.
All costs to perform a study to determine if facility is in compliance with NFPA
codes and for any related projects to comply with fire codes or Andeavor
standards
Wingate Terminal
One sphere does not appear to have ground bonding jumpers.
All costs to correct ground bonding jumper deficiency on sphere
Wingate Terminal
The rail rack is not equipped with ground indication or process interlocks with
a grounding system.
All costs to install ground proving (Scully) systems on truck racks
Wingate Terminal
Cathodic protection levels for the buried facility piping, pressure vessels
bases, and water storage tanks could not be verified as CP monitoring is not
being performed on an annual basis.
All costs related to conduct an initial cathodic protection survey and for
addressing any cathodic protection deficiencies discovered



12.    Elk Grove Asphalt Terminal
Site
3rd Party Contractor Identified Risk
Andeavor Reimbursements
Elk Grove Terminal
An unsupported vent pipe span at the polymer modified asphalt blending area is
experiencing excessive movement and deflection.
All costs to conduct an engineering review of unsupported piping spans at the
polymer modified asphalt blending area and to address any deficiencies
identified



Schedule VI- Page 53 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursements
Elk Grove Terminal
Rail rack piping has no expansion loops for piping flexibility. Offload pumps
are located at both ends of the rail rack which act as anchors and pump nozzles
could be overstressed.
All costs to conduct an engineering review of unsupported piping spans at the
rail rack and address any deficiencies identified
Elk Grove Terminal
The condensate return tank (adjacent to the hot oil heaters) is vibrating
excessively.
All costs to conduct an engineering review of the condensate return tank, to
determine root cause of excessive vibration, and to address any deficiencies
identified
Elk Grove Terminal
The retractable landings do not provide fall protection on all sides.
All costs to Implement interim mitigations to reduce risk of falls to personnel
and undertake projects to address tank fall protection concerns at the truck
offloading stations.
Elk Grove Terminal
No fall protection is present for personnel accessing the tops of rail cars.
All costs to Implement interim mitigations to reduce risk of falls to personnel
and undertake projects to address tank fall protection concerns at the rail car.
Elk Grove Terminal
Existing vapor collection piping is reportedly plugging regularly, and the
system is not adequately functioning.
All costs to investigate root cause of plugging in the vapor collection piping
and for any projects required to repair
Elk Grove Terminal
The vapor collection system piping is not finished.
All costs to evaluate and complete prior project for Phase 2 installation of
vapor collection systems, if required
Elk Grove Terminal
Although the site is equipped with seven cameras, the image quality is poor, and
they are frequently non-functional.
All costs to conduct a security assessment to ensure compliance with Andeavor
security standards and to address any gaps through a security upgrade project
and to update security cameras.
Elk Grove Terminal
No arc-flash studies have been conducted and the electrical distribution
equipment is not equipped with arc-flash warning labels.
All costs for installation of required Arc Flash labels and other
recommendations per Andeavor standards, discovered through initial evaluation
Elk Grove Terminal
Electrical drawings (One-Lines, Area Plans) and documentation are not available
for the terminal. Limited project specific documents may be available.
All costs to determine if appropriate P&ID's, plot plans, isometric and
electrical one-line drawings and maintenance records are in place, as well as to
prepare any required documents.
Elk Grove Terminal
No automated fire or gas detection systems were observed; however, this is
typical for this type of facility. Manual alarm pushbuttons are installed, but
are not functional.
All costs related to performing an evaluation to determine if additional fire or
gas detection is needed and for addressing any identified deficiencies in
compliance with NFPA codes and Andeavor fire safety standards
Elk Grove Terminal
A control panel is available for the PMA and tank wetting systems, but no other
SCADA controls are available at the terminal for remote monitoring or automated
shutdowns.
All costs to conduct a study to evaluate need for SCADA or similar controls and
to implement findings as per Andeavor standards



Schedule VI- Page 54 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursements
Elk Grove Terminal
A control panel is available for the SAAB tank gauging, but it was only
operational for a short period.
All costs to conduct a study to evaluate need for SCADA or similar controls and
to implement findings as per Andeavor standards
Elk Grove Terminal
The emulsion tanks are not equipped with either radar or site gauges.
All costs to conduct a study to evaluate need for SCADA or similar controls for
the emulsion tanks and to implement findings as per Andeavor standards
Elk Grove Terminal
Asphalt tanks are equipped with Rosemount SAAB level radar gauges, but do not
have Varec local site gauges for back-up. Reportedly, there is a project to
install Varec gauges. The SAAB level radar gauges are not currently able to be
remotely monitored.
All costs to conduct a study to evaluate need for SCADA or similar controls on
the asphalt tanks and for installation of remote monitoring or SCADA control
systems, Sabb Radar gauges, Varec local gauges and remote monitoring systems per
Andeavor standards
Elk Grove Terminal
Cathodic protection systems do not exist to protect select aboveground storage
tank bottoms and buried facility piping in direct soil contact.
All costs to conduct a Cathodic Protection survey and to make recommended
repairs to address deficiencies as per Andeavor standards
Elk Grove Terminal
The Stairs/landings/walkways at the south end of the tank farm do not include a
kick plate or center guardrail, and the guardrail members are not adequately
sized to resist code applied live loads. The grating and support structure
appears to be undersized since the grating surface is bouncy. In addition,
piping running along the landings present a tripping hazard.
All costs to for projects required to address deficiencies with stairs, landings
and walkways in the emulsion tank farm including kick plates and undersized
gratings.
Elk Grove Terminal
The Stairs/landings/walkways at the Emulsion tank farm do not include a kick
plate or center guardrail, and the guardrail members are not adequately sized to
resist code applied live loads. The grating and support structure appears to be
undersized since the grating surface is bouncy. In addition, piping running
along the landings present a tripping hazard.
All costs to for projects required to address deficiencies with stairs, landings
and walkways in the emulsion tank farm.
Elk Grove
The site has experienced numerous spills of asphalt. The spilled material was
observed throughout the emulsion plant and the site. The non-recoverable asphalt
storage area is full, and the site has begun a practice of placing
non-recoverable asphalt materials onto the soil near the non-recoverable asphalt
storage area.
All costs to perform initial clean up and disposal of non-recoverable asphalt as
a result of historical spills across the site
Elk Grove
The on-site pre-fabricated fire pump is not compliant with NFPA 20 and the 2016
California Fire Code. The following issues were identified:

• The expose cables and battery constitute an electrical hazard;
• The condition of the pump is not adequate - leaking oil is potentially
providing an additional fire hazard;
• The pump is feed by liquefied petroleum gas (LPG) which provides additional
fire hazard, conditions of the electrical cables could lead to ignition. Are
drive by diesel or electricity, LPG is not an acceptable medium to run a fire
pump; and
• Exhaust is release inside the room allowing for the accumulation of
accumulating carbon monoxide.
All costs to conduct an inspection of the fire water pump, to determine if any
potential areas of non- compliance with NFPA 20 and California Fire Code exist,
and for any projects required to address deficiencies



Schedule VI- Page 55 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursements
Elk Grove
The following issues related to SPCC were identified.
A 26-inch wall surrounds the emulsion plant on three sides. The fourth side is
the emulsion plant building; piping penetrations through the wall do not appear
sealed, which reduces the actual containment volume. Additionally, ERM noted the
following issues with containment at the asphalt plant:
• Squirrels and burrowing owls are nesting in the containment walls, affecting
berm integrity (the burrowing owl is a protected species).
• Rainwater is pumped into the containment areas during times of heavy rainfall,
limiting containment capacity.
All costs to evaluate SPCC issues identified and to address any deficiencies
Elk Grove
The site has experienced numerous asphalt spills. Most notable, in 2017, 125
tons of product from tank 100-M2 was released due to a tank bottom failure. The
majority of the spilled materials were removed Clean Harbors. The removal of
spilled material was ceased to allow for the tank to be repaired. During warm
weather, asphalt seeps are observed in the former spill area. In general,
spilled asphalt materials were observed on the ground throughout the emulsion
plant and the site. The non-recoverable asphalt jersey barriers is overfilled
and the site has begun a practice of placing non-recoverable asphalt materials
onto the soil near the barriers.
All costs to perform initial clean up asphalt seeping from the area around Tank
100-M2
Elk Grove
The site has installed a RTO, with some of the piping replaced with stainless
steel. The remainder of the piping needs to be replaced to allow the RTO to
properly operate. Estimated costs for this upgrade is $400K.
All costs to complete stainless steel piping replacement on RTO



13.     Mojave Asphalt Terminal
Site
3rd Party Contractor Identified Risk
Andeavor Reimbursements
Mojave Terminal
The listed API 650 name plate on tanks TK-1, TK-2, TK-3, and TK-4 state the
maximum operating temperature at 180 Deg. F. The current operating temperatures
of all four tanks are 350 Deg F. Documentation does not exist to support the
current operating temperature which is beyond the stamped tank design.
All costs to conduct engineering reviews and management of change (MOC) reviews
for TK-1, TK-2, TK-3, and TK-4, to verify the maximum allowable temperature of
the asphalt tanks, and to make any required updates to tank nameplates and
provide documentation of change
Mojave Terminal
High level alarms for storage tanks do not exist. Tank gauging equipment and
infrastructure are in place.
All costs to conduct a study to evaluate need for SCADA or similar controls and
to implement findings as per Andeavor standards
Mojave Terminal
Active below ground lines are present in facility (rail offload rack). No
existing cathodic protection systems in place or inspection programs.
All costs to conduct a Cathodic Protection survey and to make recommended
repairs to address deficiencies as per Andeavor standards
Mojave Terminal
The retractable landings do not provide fall protection on all sides.
All costs to implement interim mitigations to reduce the risk to personnel and
undertake projects to address fall protection concerns at the truck offloading
stations.



Schedule VI- Page 56 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursements
Mojave Terminal
No fall protection is present for personnel accessing the tops of rail cars.
All costs to implement interim mitigations to reduce the risk to personnel and
undertake projects to address fall protection concerns from the tops of rail
cars.
Mojave Terminal
Existing thermal oxidizer system does not function correctly. May be undersized.
Operations indicated it does not pull enough vacuum. Currently not being used.
All costs to conduct a review of the Thermal Oxidizer operational issues and for
any upgrades required to improve operation if required to be in service.
Mojave Terminal
The terminal is not equipped with cameras or automated gates.
All costs to conduct a security assessment to ensure compliance with Andeavor
security standards and to address any gaps through a security upgrade project
Mojave Terminal
No arc-flash studies have been conducted and the electrical distribution
equipment is not equipped with arc-flash warning labels.
All costs for installation of required Arc Flash labels and other
recommendations per Andeavor standards, discovered through initial evaluation
Mojave Terminal
Electrical drawings (One-Lines, Area Plans) and documentation are not available
for the terminal. Project specific documents may be available.
All costs to determine if appropriate P&ID's, plot plans, isometric and
electrical one-line drawings and maintenance records are in place, as well as to
prepare any required documents.
Mojave Terminal
A SCADA control system does not exist for the terminal.
All costs to conduct a study to evaluate need for SCADA or similar controls and
to implement findings as per Andeavor standards
Mojave Terminal
Cathodic protection monitoring is not being performed to evaluate the levels of
cathodic protection on the aboveground storage tank bottoms and buried facility
piping in direct soil contact.
All costs to conduct a Cathodic Protection survey and to make recommended
repairs to address deficiencies as per Andeavor standards
Mojave Terminal
An Andeavor Entity owned and DOT regulated out of service or abandoned
underground pipeline segment is located on the terminal. Documents were not
available for review to determine if the pipeline was properly abandoned or
taken out of service. Reportedly the pipeline was pigged clean and purged with
Nitrogen.
All costs to conduct a review of pipeline abandonment records and to conduct any
corresponding additional inspections required to verify if pipeline was properly
abandoned
Mojave Terminal
The tank containment dikes are not outfitted with stair styles for access over
the berms or over some piping at the rail rack. Lack of stairs presents a
slip/fall hazard.
All costs to Implement interim mitigations to reduce risk of falls to personnel
and undertake projects to address tank fall protection concerns including
installation of stairways at tank farm berms and rail car stations.



14.     Phoenix Asphalt Terminal


Schedule VI- Page 57 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursements
Phoenix Terminal
Tank 4, 102 and 202 contain patch plates which do not appear to meet API 653
repair standards. No radius present at patch corners, and vertical welds are
within 6" of each other.
All costs to inspect tanks for compliance with API 653 repair standards and to
address any deficiencies with patch plates on tanks 4, 102 & 202
Phoenix Terminal
Some tanks share a common stair to access the tank roofs. Walkways, guardrails,
or tie-off points for fall protection to access vent hoods, gage hatches, etc.
are not present.
All costs to implement interim mitigations to reduce the risk to personnel and
undertake projects to address fall protection concerns at stair access and tank
roofs.
Phoenix Terminal
The retractable landings do not provide fall protection on all sides.
All costs to implement interim mitigations to reduce the risk to personnel and
undertake projects to address fall protection concerns at truck loading racks.
Phoenix Terminal
No fall protection is present for personnel accessing the tops of rail cars.
All costs to implement interim mitigations to reduce the risk to personnel and
undertake projects to address fall protection concerns on tops of rail cars.
Phoenix Terminal
No arc-flash studies have been conducted and the electrical distribution
equipment is not equipped with arc-flash warning labels.
All costs for installation of required Arc Flash labels and other
recommendations per Andeavor standards, discovered through initial evaluation
Phoenix Terminal
Electrical drawings (One-Lines, Area Classification) and documentation are not
available for the terminal. The area classification around the diesel and jet
tanks and process piping should be reviewed and the suitability of the installed
electrical equipment verified.
All costs to conduct a study to verify the suitability of installed electrical
equipment around the diesel and jet tanks relative to area electrical
classification standards and to create electrical one-line drawings and Area
Classification drawings, if required
Phoenix Terminal
A SCADA control system does not exist for the terminal.
All costs to conduct a study to evaluate need for SCADA or similar controls and
to implement findings as per Andeavor standards
Phoenix Terminal
Tanks are not equipped with any remote monitoring, alarms, or interlocks to
prevent tank overfill.
All costs to conduct a study to evaluate need for SCADA or similar controls and
to implement findings as per Andeavor standards
Phoenix Terminal
Additional software is required to monitor the wireless Rosemount tank level
transmitters from the main office.
All costs to conduct a study to evaluate need for SCADA or similar controls and
to implement findings as per Andeavor standards
Phoenix Terminal
Cathodic protection systems do not exist to protect select aboveground storage
tank bottoms and buried facility piping in direct soil contact.
All costs to conduct a Cathodic Protection survey and to make recommended
repairs to address deficiencies as per Andeavor standards
Phoenix Terminal
Stair rise/run at the stair style over the tank containment dike wall north of
Tank 50001 varies, presenting a trip/fall hazard to personnel.
All costs to conduct a safety assessment of the stairs and to address any safety
concerns identified at the stairway north of tk-550001



Schedule VI- Page 58 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursements
Phoenix
Underground vaults and drains are located at the site. Reportedly, the vaults
discharge to the stormwater pond. However, piping was not observed at this
discharge location. A piping drawing for underground lines does not exist
according to site personnel. Facility personnel are unaware where the stormwater
is discharging.
All costs to conduct a study to determine whether underground vaults are
connected to the stormwater retention basin, to understand stormwater permitting
requirements, and to address any deficiencies identified
Phoenix
According to the information provided, the on-site sewer may require cleaning
due to blockage from calcium carbonate buildup and potentially need to be
repaired or replaced. Previous estimates to replace the sewer line were
approximately $250,000.
All costs to evaluate condition of underground sewer and to repair or replace,
if required at the boiler area.
Phoenix
The site has installed a covered storage area for hazardous materials. The
storage area is still in the process of being fully permitted and a sprinkler
system is required by the local fire marshal. The site is actively using the
storage area for hazardous materials storage.
All costs to install sprinkler system in the new storage building if required by
building permit, local fire standards, or Andeavor hazardous materials storage
management practices



15.     Bakersfield Asphalt Terminal
Site
3rd Party Contractor Identified Risk
Andeavor Reimbursements
Bakersfield Terminal
Some tanks share a common stair to access the roofs with no walkways,
guardrails, or tie-off points for fall protection to access vent hoods, gage
hatches, etc. In particular, operators must access tanks 17-20 gauge hatches on
a daily basis. Access to the gauge hatches requires operators to leave the
rooftop walkway system and work near tank edges with no guardrails or fall
protection present.
All costs to implement interim mitigations to reduce the risk to personnel and
undertake projects to address fall protection concerns from stair access and
tops of tanks.
Bakersfield Terminal
High level alarms for storage tanks do not exist. Tank gauging equipment and
infrastructure are in place.
All costs to conduct a study to evaluate need for SCADA or similar controls and
to implement findings as per Andeavor standards
Bakersfield Terminal
Heat exchanger for asphalt product is not functioning properly and needs to be
evaluated.
All costs to conduct an engineering study to determine if heat exchanger is
operating per design and to address recommended upgrades if any are required
Bakersfield Terminal
Steam piping at rail rack shows signs of movement from thermal expansion.
Additional shoes have been added to avoid pipe from dropping off support.
Expansion loops should be considered in steam piping.
All costs to review piping at the rail rack to ensure there are adequate
supports to prevent the piping from falling off the rack and to address
deficiencies identified
Bakersfield Terminal
Active below ground lines are present in facility (rail offload rack). No
existing cathodic protection systems in place or inspection programs.
All costs to conduct a Cathodic Protection survey and to make recommended
repairs to address deficiencies as per Andeavor standards
Bakersfield Terminal
The retractable landing at emulsion rack 1 is heavily damaged with broken/bent
rails. The landing is currently being used for accessing tops of trucks.
All costs to implement interim mitigations to reduce the risk to personnel and
undertake projects to address fall protection concerns at emulsion tank 1.



Schedule VI- Page 59 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursements
Bakersfield Terminal
The retractable landings at lanes 1, 4 & 5 include a scaffold system for
personnel fall protection tie-off. The scaffold system does not appear to be
adequately sized to support minimum OSHA load requirements, and is not inspected
on a frequent basis by certified scaffold inspectors.
All costs to implement interim mitigations to reduce the risk to personnel and
undertake projects to address fall protection concerns at truck rack lanes
Bakersfield Terminal
No fall protection is present for personnel accessing the tops of rail cars.
All costs to implement interim mitigations to reduce the risk to personnel and
undertake projects to address fall protection concerns from tops of rail cars.
Bakersfield Terminal
The vapor recovery and control system is inadequate to recover emissions from
the asphalt tanks to prevent nuisance odor complaints from the community. Some
tanks are not piped to the vapor recovery system.
All costs to conduct an engineering review of the vapor recovery piping and
thermal oxidizer to ensure adequacy to capture all emissions from the tanks and
to make any repairs needed
Bakersfield Terminal
No arc-flash studies have been conducted and the electrical distribution
equipment is not equipped with arc-flash warning labels.
All costs for installation of required Arc Flash labels and other
recommendations per Andeavor standards, discovered through initial evaluation
Bakersfield Terminal
Electrical drawings (One-Lines, Area Plans) and documentation are not available
for the terminal. Limited project specific documents may be available.
All costs to determine if appropriate P&ID's, plot plans, isometric and
electrical one-line drawings and maintenance records are in place, as well as to
prepare any required documents.
Bakersfield Terminal
No automated fire or gas detection systems were observed, however this is
typical for this type of facility.
All costs related to performing an evaluation to determine if additional fire or
gas detection is needed and for addressing any identified deficiencies in
compliance with NFPA codes and Andeavor fire safety standards
Bakersfield Terminal
A SCADA control system does not exist for the terminal.
All costs to conduct a study to evaluate need for SCADA or similar controls and
to implement findings as per Andeavor standards
Bakersfield Terminal
Tanks are not equipped with any remote monitoring, alarms, or interlocks to
prevent tank overfill.
All costs to conduct a study to evaluate need for SCADA or similar controls and
to implement findings as per Andeavor standards
Bakersfield Terminal
Only one emulsion tank is equipped with a visual gauge. The asphalt tanks are
only equipped with SAAB radar and no site gauges are available for comparison.
All costs to conduct a study to evaluate need for SCADA or similar controls and
to implement findings as per Andeavor standards
Bakersfield Terminal
Cathodic protection systems do not exist to protect select aboveground storage
tank bottoms and buried facility piping in direct soil contact.
All costs to conduct a Cathodic Protection survey and to make recommended
repairs to address deficiencies as per Andeavor standards
Bakersfield Terminal
The guardrail of the stairs accessing the south side of truck loading lanes 4 &
5 is broken, presenting a fall hazard. In addition, no midrail is present at the
stair and kick plate are missing.
All costs to implement interim mitigations to reduce the risk to personnel and
undertake projects to address fall protection concerns on lanes 4 & 5
guardrails, midrails and stairways.



Schedule VI- Page 60 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursements
Bakersfield Terminal
The corrugated metal pipe vaults at the below ground piping transitions inside
the tank farm and at the rail rack are not covered and present a fall hazard to
personnel.
All costs to implement interim mitigations to reduce the risk to personnel and
undertake projects to address fall hazards associated with corrugated metal pipe
vaults at the below ground piping transitions inside the tank farm and at the
rail rack
Bakersfield Terminal
Access ladders at tank T-10 exceed OSHA height limits without intermediate
landings and do not include safety cages or fall protection devices.
All costs to implement interim mitigations to reduce the risk to personnel and
undertake projects to address OSHA height limits of Access ladders at tank T-10
including safety cages and fall protection devices.
Bakersfield
An asbestos and lead survey was completed for the old lab and operations
buildings. The survey indicated presence of asbestos as well as external green
and white paints containing high lead contents. The external paint was observed
in very poor and peeling conditions.
All costs to demolish existing buildings and replace with new, if required per
Andeavor standards as result of reviewing findings from asbestos and lead survey
Bakersfield
A large quantity of super sacks is stored outside exposed to the sun. This
material has been known to spontaneously ignite under high temp conditions.
These materials need to be stored properly in sheds or covered storage areas.
All costs to identify safe storage requirements for all chemicals at the site
and to address any safe storage deficiencies
Bakersfield
Site relies on a groundwater well for potable and process water. Reportedly,
there is a well approximately 700 ft. deep (water level at about 500 ft.), with
a submersible pump, installed around September 2013. There is a second well not
in use and locked shut with the casing damaged (slots corroded, and sand has
infiltrated the well). The site was unaware of any well abandonment, potable
water testing or drinking water requirements.
All costs to test water on active well to verify it is potable, to connect
facility to City water service if required, and to abandon water well per
California Department of Water Resource regulations Health & Safety Code Section
115700, if required
Bakersfield
The following issues related to Air Permit compliance were observed:
- The permit requires continuous use of a vapor control system (either carbon
drums or thermal oxidizer) whenever tank contains or is being loaded with
asphalt products. However, based on site observations the thermal oxidizer
system is not in use and facility personnel reported the system was
non-operational.
- Facility has tendency to manually modify the design of the boilers in the
event that it fails. This practice is not encouraged because it could lead to
non-compliance with permit conditions.
- Rental loader was found on site. They need to be registered in the CARB system
(DOORS) if used for longer than 1 year.
All costs to evaluate noted air permit compliance issues and to make necessary
upgrades to the facility vapor recovery equipment based on permitting
requirements



16.     All Asphalt Terminals
Site
3rd Party Contractor Identified Risk
Andeavor Reimbursements
All Sites
Inadequate fall protection at the truck loading racks as well as other areas
within the sites. It should be noted that the Fernley truck rack is equipped
with cages.
All costs to implement interim mitigations to reduce the risk to personnel and
undertake projects to address fall protection concerns per Andeavor standards



Schedule VI- Page 61 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursements
All Sites
The sites lack a comprehensive fire safety program. Fire safety issues
identified included:

• No fire detection systems are in place and facility personnel rely on fire
extinguishers for fire protection.
• No active or adequate fire suppression systems are in place.
• No response agreements are in place with local fire departments, nor do the
facilities actively engage, or exercise, with emergency responders.
• With the exception of Phoenix, fire hydrants fed by municipal water are not
inspected on a regular basis. The facility representative indicated that
inspections are conducted, but that documentation is not maintained regarding
the inspections.
• Hazardous area classification assessments have not been conducted at the sites
and numerous ignition sources are present.
• Manual call points installed on-sites are disabled and not functioning.
Therefore the call points will not activate any general alarm in the event of an
emergency. No provisions have been implemented to fix the system.
All costs related to performing an evaluation to determine if additional fire or
gas detection is needed and for addressing any identified deficiencies in
compliance with NFPA codes and Andeavor fire safety standards
All Sites
With limited exceptions, operations are performed manually, with no automation
(e.g. MOVs, high level alarms, automated shut down devices, etc.).
Overfill prevention is based on correct calculation of loading time based on the
level before loading. The operator is required to perform level monitoring with
manual gauges on top while loading is performed. Numerous tanks showed evidence
of previous overfill events.
All costs to conduct a study to evaluate need for SCADA or similar controls and
to implement findings as per Andeavor standards
All Sites
No arc flash studies have been performed at the sites.
All costs for installation of required Arc Flash labels and other
recommendations per Andeavor standards, discovered through initial evaluation
All Sites
According to information provided, over 90 tanks are past tank inspection due
dates. With few exceptions, all tanks are single bottomed without means of
detecting a tank bottom failure.
All costs to address overdue tank inspections as per API 653 and to address any
deficiencies identified
All Sites
With the exception of Mojave, the following issues have been identified with
respect to secondary containment with the exception of Mojave:
-capacity of secondary containment areas appears inadequate at many locations
-tanks were observed without secondary containment
-secondary berms are eroding and do not have preventative maintenance programs
-spill pans are not used during rail car unloading
All costs to conduct a review of SPCC plans and to address any deficiencies
identified which are required to comply with SPCC requirements
All Sites
Boiler blow down at the sites is discharged to the ground or an impoundment. The
sites are unaware of permitting requirements for this activity. Additionally,
boiler blow down discharge on bare ground could lead to subsurface
contamination.
All costs to review boiler blowdown permitting requirements, to obtain permits
required to discharge boiler blowdown water to the stormwater pond if required,
or to make other modifications needed for safe, compliant blowdown practices





Schedule VI- Page 62 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




17.    Fernley Asphalt Terminal - Upon mutual consent on project scope between
the applicable Andeavor Entities and the applicable members of Partnership
Group, the applicable Andeavor Entities shall reimburse the Partnership Group
for 50% [amount equal to Andeavor ownership at time of drop down closing] of the
expense and capital costs incurred for the execution of the following Andeavor
Reimbursements identified in the table below. For all reimbursements in which a
study, evaluation, inspection or review must first be performed, such activity
must be conducted within 24 months of the Effective Date in order to be subject
to Andeavor reimbursement.


Site
3rd Party Contractor Identified Risk
Andeavor Reimbursements
Fernley Terminal
Some tanks share a common stair to access the tank roofs. Walkways, guardrails,
or tie-off points for fall protection to access vent hoods, gage hatches, etc.
are not present.
All costs to implement interim mitigations to reduce risk of falls and for any
projects to address tank fall protection concerns from tank roofs and stair
access points
Fernley Terminal
No fall protection is present for personnel accessing the tops of rail cars.
All costs to implement interim mitigations to reduce risk of falls and for any
projects to address tank fall protection concerns from rail cars.
Fernley Terminal
Security cameras are not provided.
All costs to conduct a study/evaluation to determine security camera needs and
for any projects to address identified deficiencies in Andeavor Security
Standards
Fernley Terminal
The terminal entrance gate is not equipped with badge readers.
All costs to conduct security assessment and to address deficiencies relative to
access gate badge readers as they relate to Andeavor security standards.
Fernley Terminal
No arc-flash studies have been conducted and the electrical distribution
equipment is not equipped with arc-flash warning labels.
All costs for installation of required Arc Flash labels and other
recommendations per Andeavor standards, discovered through initial evaluation
Fernley Terminal
Electrical drawings (One-Lines, Area Plans) and documentation are not available
for the terminal.
All costs to determine if appropriate P&ID's, plot plans, isometric and
electrical one-line drawings and maintenance records are in place, as well as to
prepare any required documents.
Fernley Terminal
An underground electrical vault recently caught on fire and needed replacement.
The root cause should be investigated and mitigated for all underground cabling.
All costs to conduct an investigation to determine cause of electrical vault
fire and to implement projects to address findings to prevent future incidents
Fernley Terminal
No automated fire or gas detection systems were observed; however this is
typical for this type of facility.
All costs related to performing an evaluation to determine if additional fire or
gas detection is needed and for addressing any identified deficiencies in
compliance with NFPA codes and Andeavor fire safety standards



Schedule VI- Page 63 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Site
3rd Party Contractor Identified Risk
Andeavor Reimbursements
Fernley Terminal
A SCADA system is available for the storage tanks, but it is only visible from
the local HMI located on the PLC at the terminal and not in the main office.
All costs to conduct a study to evaluate need for SCADA or similar controls on
storage tanks and to implement findings as per Andeavor standards
Fernley Terminal
Tanks are not equipped with any remote monitoring, alarms, or interlocks to
prevent tank overfill. Tank levels are displayed locally on a PLC HMI, but only
text appears when a tank level is high. No shutdowns or audible alarms are in
place.
All costs to conduct a study to evaluate need for SCADA or similar controls and
for installation of remote monitoring or SCADA control systems, as needed.
Fernley Terminal
Cathodic protection systems do not exist to protect select aboveground storage
tank bottoms and buried facility piping in direct soil contact.
All costs to conduct a Cathodic Protection survey and to make recommended
repairs to address deficiencies as per Andeavor standards
Fernley Terminal
The stair styles and landings at the rail loading rack do not have guardrail on
all sides. Landings are greater than 30" above adjacent grade and require rails
for personnel fall protection.
All costs to implement interim mitigations to reduce the risk to personnel and
undertake projects to address fall protection concerns at the rail loading rack.
Fernley
The facility does not have a general alarm system to warn personnel on an
incident. The emergency response plan indicates that the facility has a general
alarm, but this is not accurate based on a review of the site.
All costs for review of Emergency Response Plan and for any modifications needed
to comply with Andeavor standards and requirements of Emergency Response Plan
including installation of emergency alarm systems



    


Schedule VI- Page 64 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------





Schedule VII
Contribution Agreements, Other Transactions and Applicable Terms
Initial Contribution Agreement
Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Andeavor Indemnifying Parties
Andeavor Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement, dated as April 26, 2011,
among the Partnership, the General Partner, the Operating Company, Andeavor,
Tesoro Alaska, TRMC and Tesoro High Plains Pipeline Company LLC
April 26, 2011
April 26, 2013
April 26, 2016
TRMC and Tesoro Alaska
TRMC
April 26, 2021
Yes





Schedule VII- Page 1 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Amorco Contribution Agreement


Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Andeavor Indemnifying Parties
Andeavor Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement dated as of April 1, 2012,
among the Partnership, the General Partner, the Operating Company, Tesoro and
TRMC
April 1, 2012
April 1, 2014
April 1, 2017
TRMC
TRMC
April 1, 2022
Yes





Schedule VII- Page 2 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Long Beach Contribution Agreement
Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Andeavor Indemnifying Parties
Andeavor Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement executed as of September 14,
2012, among the Partnership, the General Partner, the Operating Company,
Andeavor and TRMC
Execution Date is September 14, 2012, and various Effective Times are upon
receipt of the Long Beach Approval, the CDFG Approval and the Other Approvals as
set forth in the agreement, as applicable
September 14, 2014
September 14, 2017
TRMC
TRMC
September 14, 2022
Yes





Schedule VII- Page 3 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Anacortes Rail Facility Contribution Agreement
Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Andeavor Indemnifying Parties
Andeavor Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement executed as of November 15,
2012, among the Partnership, the General Partner, the Operating Company,
Andeavor and TRMC
November 15, 2012
November 15, 2014
November 15, 2017
TRMC
TRMC
November 15, 2022
No





Schedule VII- Page 4 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




BP Carson Tranche 1 Contribution Agreement
Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Andeavor Indemnifying Parties
Andeavor Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement executed as of May 17, 2013,
among the Partnership, the General Partner, the Operating Company, Andeavor and
TRMC
June 1, 2013
Not Applicable
Not Applicable
Not Applicable
Not Applicable
Not Applicable
No





Schedule VII- Page 5 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




BP Carson Tranche 2 Contribution Agreement
Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Andeavor Indemnifying Parties
Andeavor Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement executed as of November 18,
2013, among the Partnership, the General Partner, the Operating Company,
Andeavor, TRMC and Carson Cogeneration Company
December 6, 2013
Not Applicable
Not Applicable
Not Applicable
Not Applicable
Not Applicable
No





Schedule VII- Page 6 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




West Coast Assets Contribution Agreement
Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Andeavor Indemnifying Parties
Andeavor Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement executed as of June 23, 2014,
among the Partnership, the General Partner, the Operating Company, Tesoro
Logistics Pipelines LLC, Andeavor, TRMC and Tesoro Alaska
First Closing Date: July 1, 2014
Second Closing Date has the meaning set forth in the Contribution Agreement
The second (2nd) anniversary of the First Closing Date or the Second Closing
Date, as applicable


With respect to Section 3.1(a): Not applicable
With respect to Section 3.2: The fifth (5th) anniversary of the First Closing
Date or the Second Closing Date, as applicable
Andeavor, TRMC, Tesoro Alaska
Andeavor, TRMC, Tesoro Alaska
The tenth (10th) anniversary of the First Closing Date or the Second Closing
Date, as applicable.
Yes



Schedule VII- Page 7 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




2015 Line 88 and Carson Tankage Contribution Agreement
Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Andeavor Indemnifying Parties
Andeavor Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement effective as of November 12,
2015, among the Partnership, the General Partner, the Operating Company, Tesoro
SoCal Pipeline Company LLC, Andeavor, TRMC and Carson Cogeneration Company
November 12, 2015
November 12, 2017
November 12, 2020
Andeavor, TRMC, Carson Cogen
Andeavor, TRMC, Carson Cogen
November 12, 2025
Yes





Schedule VII- Page 8 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




2016 Alaska Assets Contribution Agreement
Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Andeavor Indemnifying Parties
Andeavor Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement effective as of July 1, 2016,
among the Partnership, the General Partner, the Operating Company, Tesoro Alaska
Company LLC, and Andeavor
KENAI TANKAGE
July 1, 2016
July 1, 2018


July 1, 2021
Tesoro Alaska Company LLC
Not applicable
July 1, 2026
Yes
Contribution, Conveyance and Assumption Agreement effective as of July 1, 2016,
among the Partnership, the General Partner, the Operating Company, Tesoro Alaska
Company LLC, and Andeavor
ANCHORAGE AND FAIRBANKS TERMINALS
September 16, 2016
September 16, 2018
September 16, 2023
Tesoro Alaska Company LLC
Not applicable
September 16, 2026


Yes











Martinez Assets Contribution Agreement


Schedule VII- Page 9 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Andeavor Indemnifying Parties
Andeavor Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement effective as of November 21,
2016, among the Partnership, the General Partner, the Operating Company, TRMC
and Andeavor
November 21, 2016
November 21, 2018
November 21, 2021
TRMC
Not applicable
November 21, 2026
Yes







Schedule VII- Page 10 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------






For Assets owned by Western Refining, Inc. and Western Refining Logistics LP and
their subsidiaries prior to the Closing Date of the Merger Agreement and
acquired by the Partnership pursuant to the Merger Agreement by virtue of its
acquisition of WNRL thereunder:


Pre-Merger Agreement WNRL Assets
Closing Date
First Deadline Date
Second Deadline Date
Andeavor Indemnifying Parties
Andeavor Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
For Assets owned by WNRL on the Closing Date of the Merger Agreement and
acquired by the Partnership pursuant to the Merger Agreement by virtue of its
acquisition of WNRL thereunder
October 30, 2017
Not Applicable 
Not Applicable
Not Applicable
Not Applicable
Not Applicable
No







Schedule VII- Page 11 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------





2017 Anacortes Assets Contribution Agreement


Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Andeavor Indemnifying Parties
Andeavor Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement effective as of November 8,
2017, among the Partnership, the Operating Company, TRMC and Andeavor
November 8, 2017
November 8, 2019
November 8, 2022
TRMC
Not applicable
November 8, 2027
Yes





















2018 Assets Contribution Agreement


Schedule VII- Page 12 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------




Refinery storage, rail, truck, Legacy Western Permian/4-Corners, Clearbrook
tankage, Great Plains/BakkenLink
Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Andeavor Indemnifying Parties
Andeavor Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement effective as of August 6, 2018
(the “2018 Assets Contribution Agreement”), among the Partnership, the Operating
Company, TRMC, Western Refining Southwest, Inc. (“WRSW”), Andeavor and the other
parties thereto, insofar as it covers the Group B Assets [Bobcat Pipeline, Benny
Pipeline, Mesquite Truck Station, Yucca Truck Station, Mason East Station, Wink
Station], Group C [Wingate Terminal], Group D Assets [Clearbrook Tankage], Group
E [assets associated with Mandan Refinery, Salt Lake Refinery, LARC Refinery
Unit and LARW Refinery Unit], and TGPM Units (as such terms are defined in the
2018 Assets Contribution Agreement) 
August 6, 2018
August 6, 2020
August 6, 2023
TRMC
WRSW
Western Refining Company, L.P. (“WRCLP”)
Not applicable
August 6, 2028
Yes



Schedule VII- Page 13 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------






Aranco Pipeline, Jal NGL Storage Facility
 
 
 
 
 
 
Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Andeavor Indemnifying Parties
Andeavor Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement effective as of August 6,
2018, among the Partnership, the Operating Company, TRMC, WRSW, Andeavor and the
other parties thereto, insofar as it covers the Group A Assets [Jal NGL Storage
Facility] and the Group G Assets [Aranco Pipeline]
August 6, 2018
Not applicable
Not applicable
Not applicable
Not applicable
August 6, 2028
No



 
 
 
 
 
 
 
 
LA Refinery Interconnecting Pipeline, Conan, Rio Pipeline, Asphalt Terminals,
MPL
 
 
Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Andeavor Indemnifying Parties
Andeavor Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement effective as of August 6,
2018, among the Partnership, the Operating Company, TRMC, WRSW, Andeavor and the
other parties thereto, insofar as it covers the Group F Assets [LA Refinery
Interconnecting Pipeline], the MPL Units, WRCG Units, WRDBS Units, ATL Units,
and Andeavor Rio Units (as such terms are defined in the 2018 Assets
Contribution Agreement)
August 6, 2018
Not applicable
Not applicable
Not applicable
Not applicable
August 6, 2028
No*
* Special indemnities per Schedule IX
 
 
 
 
 
 
 





Schedule VII- Page 14 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------





Schedule VIII
Administrative Fee and Indemnification Deductibles
Monthly Administrative Fee
$1,383,333
Annual Environmental Deductible
$1,000,000


Annual ROW Deductible
$1,000,000






Schedule VIII- Page 1 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement





--------------------------------------------------------------------------------







Schedule IX
Special Indemnification Provisions
For Initial Contribution Agreement listed on Schedule VII:


None.


For Amorco Contribution Agreement listed on Schedule VII:



Addition to Right of Way Indemnification. As of the Closing Date for the Amorco
Contribution Agreement, TRMC shall own the leasehold rights in the “Wharf Lease”
issued by the California State Lands Commission and the easements, rights of way
and permits for the “SHPL,” all as defined in the Amorco Contribution Agreement,
and the Partnership Group shall provide operational, maintenance and management
services with respect to such Assets pursuant to the MTUTA. Title to Wharf Lease
rights and the SHPL are scheduled to be contributed to the Partnership Group at
a later date, as set forth in the Amorco Contribution Agreement. The Right of
Way Indemnification set forth in Section 3.2 herein applies to the extent that a
Loss arises with respect to a Partnership Group Member’s interests under the
MTUTA before title to such Assets is contributed to the Partnership Group Member
or with respect to a Partnership Group Member’s failure to become the owner of
such valid and indefeasible easement rights or fee ownership or leasehold
interests in such Assets after they are finally contributed to the Partnership
Group as contemplated in the Amorco Contribution Agreement. The Closing Date
provided for in this Agreement shall be as set forth above, without regard to
when title to these Assets is finally contributed to a Partnership Group Member.
For Long Beach Contribution Agreement listed on Schedule VII:



Addition to Right of Way Indemnification. As of the Closing Date for the Long
Beach Contribution Agreement, TRMC shall own the leasehold rights in the
“Terminal Lease” issued by the Port of Long Beach and the easements, rights of
way and permits for the “Terminal Pipelines,” all as defined in the Long Beach
Contribution Agreement, and the Partnership Group shall provide operational,
maintenance and management services with respect to such Assets pursuant to the
Long Beach Operating Agreement, as defined in the Long Beach Contribution
Agreement. Title to Terminal Lease rights and the Terminal Pipelines are
scheduled to be contributed to the Partnership Group at a later date, as set
forth in the Long Beach Contribution Agreement. The Right of Way Indemnification
set forth in Section 3.2 herein applies to the extent that a Loss arises with
respect to a Partnership Group Member’s interests under the BAUTA before title
to such Assets is contributed to the Partnership Group Member or with respect to
a Partnership Group Member’s failure to become the owner of such valid and
indefeasible easement rights or fee ownership or leasehold interests in such
Assets after they are finally contributed to the Partnership Group as
contemplated in the Long Beach Contribution Agreement. The Closing Date provided
for in this Agreement shall be as set


Schedule IX- Page 1 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement

--------------------------------------------------------------------------------




forth above, without regard to when title to these Assets is finally contributed
to a Partnership Group Member.


Schedule IX- Page 2 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement

--------------------------------------------------------------------------------




For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:


Notwithstanding any other provisions of (i) the Fourth Amended and Restated
Omnibus Agreement, (ii) the Anacortes Track Use and Throughput Agreement among
the General Partner, the Partnership, the Operating Company and TRMC, (iii) the
Anacortes Mutual Track Use Agreement among the General Partner, the Partnership,
the Operating Company and TRMC, and (iv) the Ground Lease between TRMC and the
Operating Company, all dated as of November 15, 2012, the parties hereto agree
that the indemnification provisions of any of those agreements shall control
over any of the other agreements to the extent the subject matter of the
indemnification is specifically referenced or provided for in that agreement. 
For the avoidance of doubt, the indemnification provisions of the Fourth Amended
and Restated Omnibus Agreement shall be subordinate to the respective
indemnification provisions of each of the other agreements referenced above.


For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:


Notwithstanding any other provisions of (i) the Fourth Amended and Restated
Omnibus Agreement, (ii) the BP Carson Tranche 1 Contribution Agreement listed on
Schedule VII, (iii) the Master Terminalling Services Agreement – Southern
California among TRMC, the General Partner, the Partnership and the Operating
Company dated as of June 1, 2013, as amended, and (iv) the Carson Storage
Services Agreement among TRMC, the General Partner, the Partnership and the
Operating Company dated as of June 1, 2013, the parties hereto agree that the
indemnification provisions of any of those agreements shall control over any of
the other agreements to the extent the subject matter of the indemnification is
specifically referenced or provided for in that agreement.  In the event of a
conflict of provisions of any of the above-referenced agreements and the Carson
Assets Indemnity Agreement, the provisions of the Carson Assets Indemnity
Agreement shall prevail with respect to issues related to the contribution of
the assets described therein, but not with respect to the ordinary operations of
such assets as set forth in the above-referenced agreements. Notwithstanding
anything to the contrary in the Fourth Amended and Restated Omnibus Agreement,
the indemnification provisions of Sections 3.2 and 3.5 thereof shall not apply
to the Assets as defined in the BP Carson Tranche 1 Contribution Agreement
listed on Schedule VII.




Schedule IX- Page 3 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement

--------------------------------------------------------------------------------




For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:


Notwithstanding any other provisions of (i) the Fourth Amended and Restated
Omnibus Agreement, (ii) the BP Carson Tranche 2 Contribution Agreement listed on
Schedule VII, (iii) the Amended and Restated Master Terminalling Services
Agreement – Southern California among TRMC, the General Partner, the Partnership
and the Operating Company dated as of December 6, 2013, (iv) the Long Beach
Storage Services Agreement among TRMC, the General Partner, the Partnership and
the Operating Company dated as of December 6, 2013, (v) the Berth 121 Operating
Agreement between the Operating Company and Carson Cogeneration Company, dated
as of December 6, 2013, (vi) the Terminals 2 and 3 Operating Agreement among the
Partnership, the General Partner, the Operating Company and TRMC, dated as of
December 6, 2013, (vii) the Amended and Restated Long Beach Berth Access Use and
Throughput Agreement among the Partnership, the General Partner, the Operating
Company and TRMC, dated as of December 6, 2013, (viii) the Long Beach Berth
Throughput Agreement among the Partnership, the General Partner, the Operating
Company, TRMC and Carson Cogeneration Company, dated as of December 6, 2013,
(ix) the SoCal Transportation Services Agreement between TRMC and Tesoro SoCal
Pipeline Company LLC, dated as of December 6, 2013, (x) the Long Beach Pipeline
Throughput Agreement among the Partnership, the General Partner, the Operating
Company and TRMC, dated as of December 6, 2013, (xi) the Carson Coke Handling
Services Agreement among the Partnership, the General Partner, the Operating
Company and TRMC, dated as of December 6, 2013, (xii) the Coke Barn Lease
Agreement between the Operating Company and TRMC, dated as of December 6, 2013
and (xiii) the Terminals 2 and 3 Ground Lease between the Operating Company and
TRMC, dated as of December 6, 2013, the parties hereto agree that the
indemnification provisions of any of those agreements shall control over any of
the other agreements to the extent the subject matter of the indemnification is
specifically referenced or provided for in that agreement.  In the event of a
conflict of provisions of any of the above-referenced agreements and the Carson
Assets Indemnity Agreement, the provisions of the Carson Assets Indemnity
Agreement shall prevail with respect to issues related to the contribution of
the assets described therein, but not with respect to the ordinary operations of
such assets as set forth in the above-referenced agreements.




Schedule IX- Page 4 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement

--------------------------------------------------------------------------------






For West Coast Assets Contribution Agreement listed on Schedule VII:


Notwithstanding any other provisions of (i) the Fourth Amended and Restated
Omnibus Agreement, (ii) the Terminalling Services Agreement – Nikiski, among the
General Partner, the Partnership, the Operating Company and Tesoro Alaska, (iii)
the Terminalling Services Agreement – Anacortes, among the General Partner, the
Partnership, the Operating Company and TRMC, (iv) the Terminalling Services
Agreement – Martinez, among the General Partner, the Partnership, the Operating
Company and TRMC, and (v) the Storage Services Agreement – Anacortes, the
Terminalling Services Agreement – Anacortes, among the General Partner, the
Partnership, the Operating Company and TRMC, the parties hereto agree that the
indemnification provisions of any of those agreements shall control over any of
the other agreements to the extent the subject matter of the indemnification is
specifically referenced or provided for in that agreement. In the event of a
conflict of provisions of any of the above-referenced agreements and the Fourth
Amended and Restated Omnibus Agreement, the provisions of the Fourth Amended and
Restated Omnibus Agreement shall prevail with respect to issues related to the
contribution of the assets described therein, but not with respect to the
ordinary operations of such assets as set forth in the above-referenced
agreements.


For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:


Other. Notwithstanding any other provisions of (i) the Fourth Amended and
Restated Omnibus Agreement, (ii) the Carson II Storage Agreement, and (iii)
Amendment No. 1 to the (SoCal) Transportation Services Agreement dated November
12, 2015, between TRMC and Tesoro SoCal Pipeline Company LLC, the parties hereto
agree that the indemnification provisions of any of those agreements shall
control over any of the other agreements to the extent the subject matter of the
indemnification is specifically referenced or provided for in that agreement. In
the event of a conflict of provisions of any of the above-referenced agreements
and the Fourth Amended and Restated Omnibus Agreement, the provisions of the
Fourth Amended and Restated Omnibus Agreement shall prevail with respect to
issues related to the contribution of the assets described therein, but not with
respect to the ordinary operations of such assets as set forth in the
above-referenced agreements.


For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:


The Partnership Group agree that, after the Effective Date, they shall not
knowingly breach any covenants of TAC contained in that certain Asset Purchase
Agreement dated as of November 20, 2015 by and between Flint Hills Resources
Alaska, LLC and TAC (the “Flint Hills APA”) as if the Partnership Group were
parties thereto instead of TAC.


Notwithstanding any other provisions of (i) the Fourth Amended and Restated
Omnibus Agreement, (ii) the Kenai Storage Services Agreement, and (iii) the
Alaska Terminalling Services Agreement, the parties hereto agree that the
indemnification provisions of any of those agreements shall control over any of
the other agreements to the extent the subject matter of the indemnification is
specifically referenced or provided for in that agreement. In the event of a
conflict of provisions of any of the above-referenced agreements and the Fourth
Amended and Restated Omnibus Agreement, the


Schedule IX- Page 5 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement

--------------------------------------------------------------------------------




provisions of the Fourth Amended and Restated Omnibus Agreement shall prevail
with respect to issues related to the contribution of the assets described
therein, but not with respect to the ordinary operations of such assets as set
forth in the above-referenced agreements.


Notwithstanding any other provisions of the Fourth Amended and Restated Omnibus
Agreement, the indemnification obligations of the Andeavor Entities under
Section 3.1(a) of the Fourth Amended and Restated Omnibus Agreement with regard
to the 2016 Environmental Consent Decree are limited to reimbursement for any
capital expenditures that the Partnership Group may be required to make to
comply therewith and any fines or other penalties which may be levied for any
failure therewith (except to the extent such fines or other penalties are the
result of the failure of the Partnership Group to comply therewith with regard
to the contributed assets) and such indemnification obligations shall extend to
or cover any increased ongoing operating or maintenance expenses incurred by the
Partnership Group in connection with their compliance therewith.


For Martinez Assets Contribution Agreement listed on Schedule VII:


Notwithstanding any other provisions of (i) the Fourth Amended and Restated
Omnibus Agreement, (ii) the Martinez Storage Services Agreement, dated as of
November 21 2016, between TRMC and the Operating Company; (iii) the Avon Marine
Terminal Operating Agreement, dated as of November 21 2016, between TRMC and the
Operating Company; (iv) the License Agreement, dated as of November 21 2016,
between TRMC and the Operating Company; and (v) the Avon Marine Terminal
Sublease Agreement and the Avon Marine Terminal Use and Throughput Agreement to
be entered into between TRMC and the Operating Company pursuant to Section 2.5
of the Martinez Assets Contribution Agreement, the parties hereto agree that the
indemnification provisions of any of those agreements shall control over any of
the other agreements to the extent the subject matter of the indemnification is
specifically referenced or provided for in that agreement. In the event of a
conflict of provisions of any of the above-referenced agreements and the Fourth
Amended and Restated Omnibus Agreement, the provisions of the Fourth Amended and
Restated Omnibus Agreement shall prevail with respect to issues related to the
contribution of the assets described therein, but not with respect to the
ordinary operations of such assets as set forth in the above-referenced
agreements.


For Assets owned by WNRL on the Closing Date of the Merger Agreement and
acquired by the Partnership pursuant to the Merger Agreement by virtue of its
acquisition of WNRL thereunder:


Notwithstanding any other provisions of the Fourth Amended and Restated Omnibus
Agreement, the Parties hereto agree that the indemnification provisions in
Article VI of the SERA shall control and prevail over any of the provision of
the Fourth Amended and Restated Omnibus Agreement, other than Section 3.5(b),
and shall be the exclusive provisions for all indemnification obligations
relating to the subject matter of the indemnities so provided in Article VI of
the SERA.










Schedule IX- Page 6 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement

--------------------------------------------------------------------------------




For 2017 Anacortes Assets Contribution Agreement listed on Schedule VII:


1.    Notwithstanding any other provisions of (i) the Fourth Amended and
Restated Omnibus Agreement, (ii) the Anacortes Storage Services Agreement –
Anacortes II, dated as of November 8, 2017, between TRMC and the Operating
Company; (iii) the Anacortes Marine Terminal Operating Agreement, dated as of
November 8, 2017, between TRMC and the Operating Company; (iv) the Pipeline
Transportation Services Agreement – Anacortes Short Haul Pipelines dated as of
November 8, 2017, between TRMC and the Operating Company, (v) the Ground Lease
dated as of November 8, 2017, between TRMC and the Operating Company with
respect to the real property underlying the Tankage; (vi) the Second Amendment
dated as of November 8, 2017, to that certain Ground Lease between TRMC and the
Operating Company relating to a portion of the Anacortes Refinery dated as of
November 15, 2012, (vii) the First Amendment dated as of November 8, 2017, to
that certain Ground Lease between TRMC and the Operating Company relating to a
portion of the Anacortes Refinery dated as of July 1, 2014, (viii) the Sublease
Rights and Escrow Agreement between TRMC and the Operating Company dated as of
November 8, 2017 and (ix) the Anacortes Marine Terminal Use and Throughput
Agreement to be entered into between TRMC and the Operating Company pursuant to
Sublease Rights and Escrow Agreement, the Parties hereto agree that the
indemnification provisions of any of those agreements shall control over any of
the other agreements to the extent the subject matter of the indemnification is
specifically referenced or provided for in that agreement. In the event of a
conflict of provisions of any of the above-referenced agreements and the Fourth
Amended and Restated Omnibus Agreement, the provisions of the Fourth Amended and
Restated Omnibus Agreement shall prevail with respect to issues related to the
contribution of the assets described therein, but not with respect to the
ordinary operations of such assets as set forth in the above-referenced
agreements.


2.    The expenses reimbursable to the Partnership Group for repairs and
maintenance of any aboveground storage tanks, included within the Assets
conveyed, contributed or otherwise transferred pursuant to the 2017 Anacortes
Contribution Agreement (“2017 Anacortes Storage Tanks”), under Section 5.1(b) of
the Fourth Amended and Restated Omnibus Agreement required to bring any of the
2017 Anacortes Storage Tanks into compliance with API Standard 653 shall include
the expense of any required earthwork (such as new sandbeds) to restore such
storage tanks to active service; provided that such expenses shall not include
any expenses for Covered Environmental Losses, which shall continue to be
governed by Section 3.1 of the Fourth Amended and Restated Omnibus Agreement and
the provisions of paragraph 3 below.
3.    For any of the 2017 Anacortes Storage Tanks for which the first API 653
internal inspection has not been completed prior to the fifth anniversary of the
applicable Closing Date, the Operating Company shall conduct a detailed review
of all available inspection records or other reports applicable to such storage
tanks and shall make inspections of the visible external condition of the tanks
prior to such fifth anniversary of the applicable Closing Date. If such review
and inspection indicates, in the reasonable judgment of the Operating Company,
that there exists a reasonable concern regarding the structural integrity of any
such tank, then:
(a)    The Operating Company shall provide written notice of such reasonable
concern to TRMC, including a detailed description of the Operating Company’s
reasons for such concern;


Schedule IX- Page 7 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement

--------------------------------------------------------------------------------




(b)    The Operating Company shall schedule the first API 653 internal
inspection of any such tank at the soonest practical date; and
(c)    The Identification Deadline with regard to any Covered Environmental
Losses caused by any release from such tank first identified at the time of such
first API 653 internal inspection of such tank shall be extended for a period of
sixty (60) days following the completion of such first API 653 internal
inspection of such tank.
For 2018 Assets Contribution Agreement listed on Schedule VII:


Defined terms used in this portion of Schedule IX without definition will have
the meaning given such terms in the 2018 Assets Contribution Agreement.


1.    Notwithstanding any other provisions of (i) the Fourth Amended and
Restated Omnibus Agreement, (ii) the Master Terminaling Services Agreement,
dated as of August 6, 2018, by between those parties identified as “Providers”
and those identified as “Customers” on Schedule I thereto, (iii) Transportation
Services Agreement (LAR Interconnecting Pipelines) dated August 6, 2018, by and
between Tesoro SoCal Pipeline Company LLC and Tesoro Refining & Marketing
Company LLC, (iv) Construction Service Agreement (Los Angeles Refinery
Interconnecting Pipelines) dated August 6, 2018, by and between Tesoro SoCal
Pipeline Company LLC and Tesoro Refining & Marketing Company LLC, (v) Asphalt
Terminalling, Transportation and Storage Services Agreement dated August 6,
2018, by and between Western Refining Company, L.P. and Asphalt Terminals LLC,
(vi) Master Unloading and Storage Agreement dated August 6, 2018, by and between
Western Refining Pipeline, LLC and Western Refining Company, L.P., (vii) Special
Warranty Deed for Clearbrook dated August 6, 2018, between WRSW and the
Operating Company, (viii) Special Warranty Deed for Wingate Terminal dated
August 6, 2018, between WRSW and Western Refining Terminals, LLC (“WRT”), (ix)
Special Warranty Deed for Mason East Station dated August 6, 2018, between WRSW
and Western Refining Pipeline, LLC (“WRP”), (x) Special Warranty Deed for Conan
terminal dated August 6, 2018, between Western Refining Conan Gathering, LLC and
WRT, (xi) Special Warranty Deed for Jal Terminal dated August 6, 2018, between
WRCL and WRT, (xii) Conveyance, Bill of Sale, Assignment and Assumption for
Benny Pipeline dated August 6, 2018, between WRSW and WRP, (xiii) Conveyance,
Bill of Sale, Assignment and Assumption for Bobcat Pipeline dated August 6,
2018, between WRSW and WRP, (xiv) Conveyance, Bill of Sale, Assignment and
Assumption for Conan pipeline dated August 6, 2018,  between WRSW and Western
Refining Conan Gathering, LLC, (xv) Conveyance, Bill of Sale, Assignment and
Assumption for Aranco Pipeline dated August 6, 2018,  between St. Paul Park
Refining Co. LLC and the Operating Company, and (xvi) Conveyance, Bill of Sale,
Assignment and Assumption for Clearbrook dated August 6, 2018,  between WRSW and
the Operating Company, the Parties hereto agree that the indemnification
provisions of any of those agreements shall control over any of the other
agreements to the extent the subject matter of the indemnification is
specifically referenced or provided for in that agreement. In the event of a
conflict of provisions of any of the above-referenced agreements and the Fourth
Amended and Restated Omnibus Agreement, the provisions of the Fourth Amended and
Restated Omnibus Agreement shall prevail with respect to issues related to the
contribution of the assets described therein, but not with respect to the
ordinary operations of such assets as set forth in the above-referenced
agreements. With respect to the LA


Schedule IX- Page 8 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement

--------------------------------------------------------------------------------




Refinery Interconnecting Pipeline, the Aranco Pipeline, and the assets conveyed
to the Partnership Group as a result of the transfer of the MPL Units, the WRCG
Units, the WRDBS Units, the ATL Units, and the Andeavor Rio Units by the
Andeavor Entities to the Partnership Group, the indemnities in those other
agreements and in this Schedule IX shall be the exclusive indemnity obligations
between the Andeavor Entities and the Partnership Group, and the indemnities in
Sections 3 and 5 of the Fourth Amended and Restated Omnibus Agreement shall not
apply.


2.    With respect to (i) the Ground Lease dated August 6, 2018 for Mandan
Refinery between TRMC and the Operating Company, and (ii) Ground Lease dated
August 6, 2018 for Salt Lake Refinery between TRMC and the Operating Company,
which include warranties of quiet enjoyment and indemnity obligations governed
by the Master Terminalling Services Agreement and the Fourth Amended and
Restated Omnibus Agreement, the Fourth Amended and Restated Omnibus Agreement
shall prevail in the event of any conflict with the Master Terminalling Services
Agreement.


3.    With respect to the surface and subsurface of the lands on the LARW
Refinery Unit, LARC Refinery Unit and LA Refinery Interconnecting Pipeline for
which access is licensed to the Partnership Group by the Andeavor Entities
pursuant to the License Agreement referenced in the 2018 Assets Contribution
Agreement, (i) the Andeavor Entities shall remain liable and responsible for all
liabilities, costs and expenses (including without limitation, response and
remediation costs) arising by reason of contamination by hazardous substances to
the extent (a) caused by TRMC while it held fee title to the land and existed on
or before the date of the 2018 Assets Contribution Agreement or (b) resulting
from future operations by TRMC on the land after the date of the 2018 Assets
Contribution Agreement while TRMC holds fee title to the property, and (ii)
liabilities regarding environmental liabilities arising from TRMC’s operation on
such lands on or after the date of the 2018 Assets Contribution Agreement shall
be as provided in the Master Terminalling and Storage Agreement or the Pipeline
Transportation Agreement, as applicable.


4.    Before the effective date of the 2018 Assets Contribution Agreement,
Western Refining Company, L.P., a subsidiary of Andeavor, acquired certain
asphalt terminals and other assets under an Asset Purchase Agreement dated
February 9, 2018 (the “Asphalt Terminals APA”), and TRMC acquired the Andeavor
Rio Units and the Andeavor CD Units under a Purchase and Sale Agreement dated
December 26, 2017 (the “Rio Pipeline APA”). With respect to the assets acquired
under the Asphalt Terminals APA and the assets and interests acquired under the
Rio Pipeline APA, the Andeavor Entities shall provide to the Partnership Group
the benefit of all indemnification rights from third parties that the Andeavor
Entities hold with respect to such assets by reason of the Asphalt Terminals APA
and the Rio Pipeline APA.


The Partnership Group agrees that, after the effective date of the 2018 Assets
Contribution Agreement, they shall not do anything that would be considered a
breach of the Asphalt Terminals APA or the Rio Pipeline APA as if the
Partnership Group were parties thereto instead of Western Refining Company, L.P.
or TRMC, respectively, and the Partnership Group will defend, indemnify and hold
harmless the Andeavor Group against all Losses due to any Partnership Group
Member’s breach thereof.




Schedule IX- Page 9 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement

--------------------------------------------------------------------------------




5.    The Partnership Group Member that is the assignee of an assigned contracts
listed on Schedule B to the 2018 Assets Contribution Agreement agrees to defend,
indemnify and hold harmless the Andeavor Group against all Losses arising under
the assigned contract due to any Partnership Group Member’s failure to perform
its obligations under the assigned contract.


6.    To the extent that any Andeavor Entity remains the guarantor of any
obligations of a company or other entity that is contributed to the Partnership
Group through the WRS Unit Contribution, the Partnership Group agrees to defend,
indemnify and hold harmless the Andeavor Group against all Losses arising under
any such guaranty.










































    


























Schedule IX- Page 10 to
Third Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement